 

 

 
AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN
AND
SECURITY AGREEMENT
 

 

 
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)
 

 

 
WITH
 

 

 
AIR INDUSTRIES MACHINING, CORP.,
WELDING METALLURGY, INC.,
NASSAU TOOL WORKS, INC. and
AIR INDUSTRIES GROUP, INC.

 

(OBLIGORS)
 

 

 
June 27, 2013
 

 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

              Page       I. DEFINITIONS.
2
         
Accounting Terms.
2
   
General Terms.
2
   
Uniform Commercial Code Terms.
32
   
Certain Matters of Construction.
32
      II. ADVANCES, PAYMENTS.
33
       
2.1.
Revolving Advances.
33
 
2.2.
Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances.
34
 
2.3.
Term Loans.
36
   
Disbursement of Advance Proceeds.
36
 
2.5.
Making and Settlement of Advances.
37
   
Maximum Advances.
38
 
2.7.
Manner and Repayment of Advances.
38
   
Repayment of Excess Advances.
39
   
Statement of Account.
39
 
2.10.
Letters of Credit.
40
 
2.11.
Issuance of Letters of Credit.
40
 
2.12.
Requirements For Issuance of Letters of Credit.
41
 
2.13.
Disbursements, Reimbursement.
41
 
2.14.
Repayment of Participation Advances.
43
   
Documentation.
43
   
Determination to Honor Drawing Request.
43
   
Nature of Participation and Reimbursement Obligations.
44
 
2.18.
Liability for Acts and Omissions.
45
 
2.19.
Mandatory Prepayments.
46
 
2.20.
Use of Proceeds.
47
 
2.21.
Defaulting Lender.
47
   
Payment of Obligations.
50
      III. INTEREST AND FEES.
50
         
Interest.
50
 
3.2.
Letter of Credit Fees.
51
 
3.3.
Facility Fee.
53
 
3.4.
Collateral Monitoring Fee and Collateral Evaluation Fee.
53
   
Computation of Interest and Fees.
53
   
Maximum Charges.
54
   
Increased Costs.
54
   
Basis For Determining Interest Rate Inadequate or Unfair.
55
 
3.9.
Capital Adequacy.
55
 
3.10.
Taxes.
56
   
Replacement of Lenders.
58

 
 
 

--------------------------------------------------------------------------------

 
 

IV. COLLATERAL:  GENERAL TERMS
59
         
Security Interest in the Collateral.
59
   
Perfection of Security Interest.
59
   
Preservation of Collateral.
60
 
4.4.
Ownership and Location of Collateral.
60
   
Defense of Agent’s and Lenders’ Interests.
61
   
Inspection of Premises.
61
   
Appraisals.
61
 
4.8.
Receivables; Deposit Accounts and Securities Accounts.
62
   
Inventory.
64
   
Maintenance of Equipment.
64
   
Exculpation of Liability.
65
   
Financing Statements.
65
      V. REPRESENTATIONS AND WARRANTIES.
65
         
Authority.
65
 
5.2.
Formation and Qualification.
65
   
Survival of Representations and Warranties.
66
   
Tax Returns.
66
 
5.5.
Financial Statements.
66
 
5.6.
Entity Names.
66
 
5.7.
O.S.H.A. Environmental Compliance; Flood Insurance.
67
 
5.8.
Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance.
67
   
Patents, Trademarks, Copyrights and Licenses.
69
   
Licenses and Permits.
69
   
Default of Indebtedness.
69
   
No Default.
69
   
No Burdensome Restrictions.
69
   
No Labor Disputes.
69
   
Margin Regulations.
70
   
Investment Company Act.
70
   
Disclosure.
70
   
Delivery of Subordinated Loan Documents.
70
   
Delivery of Acquisition Agreement.
70
   
Swaps.
70
   
Business and Property of Obligors.
71
   
Ineligible Securities.
71
   
Federal Securities Laws.
71
   
Equity Interests.
71
   
Commercial Tort Claims.
71
   
Letter of Credit Rights.
71
   
Material Contracts.
71
      VI.
AFFIRMATIVE COVENANTS.
71
         
Compliance with Laws.
71

 
 
 

--------------------------------------------------------------------------------

 
 

   
Conduct of Business and Maintenance of Existence and Assets.
72
   
Books and Records.
72
   
Payment of Taxes.
72
 
6.5.
Financial Covenants.
73
 
6.6.
Insurance.
73
   
Payment of Indebtedness and Leasehold Obligations.
74
 
6.8.
Environmental Matters.
74
   
Standards of Financial Statements.
75
   
Federal Securities Laws.
75
   
Execution of Supplemental Instruments.
75
   
Exercise of Rights.
75
   
Government Receivables.
75
   
Membership / Partnership Interests.
75
   
Keepwell.
76
      VII. NEGATIVE COVENANTS.
76
       
7.1.
Merger, Consolidation, Acquisition and Sale of Assets.
76
   
Creation of Liens.
77
   
Guarantees.
77
   
Investments.
77
   
Loans.
77
   
Capital Expenditures.
77
   
Dividends.
77
   
Indebtedness.
77
   
Nature of Business.
78
   
Transactions with Affiliates.
78
   
Leases.
78
 
7.12.
Subsidiaries.
78
   
Fiscal Year and Accounting Changes.
78
   
Pledge of Credit.
78
   
Amendment of Organizational Documents.
78
   
Compliance with ERISA.
79
   
Prepayment of Indebtedness.
79
   
Subordinated Loan.
79
   
Other Agreements.
79
   
Progress Payments.
79
      VIII. CONDITIONS PRECEDENT.
79
         
Conditions to Initial Advances.
79
   
Conditions to Each Advance.
81
      IX. INFORMATION AS TO BORROWERS.
82
         
Disclosure of Material Matters.
82
   
Schedules.
82
 
9.3.
Environmental Reports.
82
   
Litigation.
83
   
Material Occurrences.
83

 
 
 

--------------------------------------------------------------------------------

 
 

   
Government Receivables.
83
   
Annual Financial Statements.
83
   
Quarterly Financial Statements.
84
   
Monthly Financial Statements.
84
   
Other Reports.
84
   
Additional Information.
84
   
Projected Operating Budget.
85
   
Variances From Operating Budget.
85
   
Notice of Suits, Adverse Events.
85
   
ERISA Notices and Requests.
85
   
Additional Documents.
86
   
Updates to Certain Schedules.
86
   
Financial Disclosure.
86
      X. EVENTS OF DEFAULT.
86
         
Nonpayment.
86
   
Breach of Representation.
86
   
Financial Information.
87
   
Judicial Actions.
87
   
Noncompliance.
87
   
Judgments.
87
   
Bankruptcy.
87
   
Material Adverse Effect.
87
   
Lien Priority.
87
   
Subordinated Loan Default.
88
   
Cross Default.
88
   
Breach of Guaranty.
88
   
Change of Control.
88
   
Invalidity.
88
   
Seizures.
88
   
Operations.
88
   
Pension Plans.
88
   
Reportable Compliance Event.
89
        XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
89
       
11.1.
Rights and Remedies.
89
   
Agent’s Discretion.
90
   
Setoff.
90
   
Rights and Remedies not Exclusive.
91
   
Allocation of Payments After Event of Default.
91
      XII. WAIVERS AND JUDICIAL PROCEEDINGS.
92
         
Waiver of Notice.
92
   
Delay.
92
   
Jury Waiver.
92

 
 
 

--------------------------------------------------------------------------------

 
 

XIII. EFFECTIVE DATE AND TERMINATION.
93
         
Term.
93
   
Termination.
93
      XIV. REGARDING AGENT.
93
         
Appointment.
93
   
Nature of Duties.
94
   
Lack of Reliance on Agent.
94
   
Resignation of Agent; Successor Agent.
95
   
Certain Rights of Agent.
95
   
Reliance.
95
   
Notice of Default.
96
   
Indemnification.
96
   
Agent in its Individual Capacity.
96
   
Delivery of Documents.
96
   
Borrowers’ Undertaking to Agent.
97
   
No Reliance on Agent’s Customer Identification Program.
97
   
Other Agreements.
97
      XV. BORROWING AGENCY.
97
       
15.1.
Borrowing Agency Provisions.
97
   
Waiver of Subrogation.
98
      XVI. MISCELLANEOUS.
98
         
Governing Law.
98
 
16.2.
Entire Understanding.
99
 
16.3.
Successors and Assigns; Participations.
102
   
Application of Payments.
104
   
Indemnity.
104
   
Notice.
105
   
Survival.
107
   
Severability.
107
   
Expenses.
107
   
Injunctive Relief.
108
   
Consequential Damages.
108
   
Captions.
108
   
Counterparts; Facsimile Signatures.
108
   
Construction.
108
   
Confidentiality; Sharing Information.
108
   
Publicity.
109
 
16.17.
Certifications From Banks and Participants; USA PATRIOT Act.
109
   
Anti-Money Laundering/International Trade Law Compliance.
110

 
 
 

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS AND SCHEDULES
 
Exhibits
 
Exhibit 1.2
Borrowing Base Certificate
Exhibit 1.2(a)
Compliance Certificate
Exhibit 2.1(a)
Revolving Credit Note
Exhibit 2.3
Term Note
Exhibit 8.1(g)
Financial Condition Certificate
Exhibit 16.3
Commitment Transfer Supplement
       
Schedules
     
Schedule 1.2
Permitted Encumbrances
Schedule 4.4
Equipment and Inventory Locations; Place of Business, Chief Executive Office,
Real Property
Schedule 4.8(j)
Deposit and Investment Accounts
Schedule 5.1
Consents
Schedule 5.2(a)
States of Qualification and Good Standing
Schedule 5.2(b)
Subsidiaries
Schedule 5.4
Federal Tax Identification Number
Schedule 5.6
Prior Names
Schedule 5.7
Environmental
Schedule 5.8(b)(i)
Litigation
Schedule 5.8(b)(ii)
Indebtedness
Schedule 5.8(d)
Plans
Schedule 5.9
Intellectual Property, Source Code Escrow Agreements
Schedule 5.10
Licenses and Permits
Schedule 5.14
Labor Disputes
Schedule 5.24
Equity Interests
Schedule 5.25
Commercial Tort Claims
Schedule 5.26
Letter of Credit Rights
Schedule 5.27
Material Contracts
Schedule 7.3
Guarantees

 
 
 

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN
 
AND
 
SECURITY AGREEMENT
 
Amended and Restated Revolving Credit, Term Loan and Security Agreement dated as
of June 27, 2013 among AIR INDUSTRIES MACHINING, CORP. (as successor by merger
with Gales Industries Acquisition Corp., Inc.), a corporation organized under
the laws of the State of New York (“Air”), WELDING METALLURGY, INC. (as
successor by merger with WMS MERGER CORP.), a corporation organized under the
laws of the State of New York (“WM”), NASSAU TOOL WORKS, INC. (formerly known as
NTW Operating Inc.), a corporation organized under the laws of the State of New
York (“Nassau” and collectively with Air and WM, the “Borrowers”), AIR
INDUSTRIES GROUP, INC. (f/k/a Gales Industries Incorporated), a corporation
organized under the laws of the State of Delaware (“Air Group” and collectively
with the Borrowers, the “Obligors”), the financial institutions which are now or
which hereafter become a party hereto (collectively, the “Lenders” and
individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent
for Lenders (PNC, in such capacity, the “Agent”).
 
RECITALS
 
(A)           Whereas, on November 30, 2005 (the “Original Closing Date”), PNC,
as Agent for the Lenders and Air entered into a certain Revolving Credit, Term
Loan, Equipment Line of Credit and Security Agreement (as such has been amended,
modified, supplemented and/or restated to the date hereof, the “Original Loan
Agreement”), pursuant to which certain Lenders extended various credit
facilities in favor of Air.


(B)           Whereas the parties seek to amend and restate the Original Loan
Agreement and seek to memorialize the terms of such amendment and restatement by
entering into this Agreement.
 
This Agreement amends and restates the Original Loan Agreement.  All rights,
benefits, indebtedness, interests, liabilities and obligations of the parties to
the Original Loan Agreement are hereby renewed, amended, restated and superseded
in their entirety according to the terms and provisions set forth in this
Agreement.  This Agreement does not constitute, nor shall it result in, a waiver
of or release, discharge or forgiveness of any amount payable pursuant to the
Original Loan Agreement or the other documents executed in connection with the
Original Loan Agreement (collectively, the “Original Loan Documents”) or any
indebtedness, liabilities or obligations of Borrowers thereunder, all of which
are renewed and continued and are hereafter payable and to be performed in
accordance with this Agreement and the Other Documents.  Neither this Agreement
nor any Other Document extinguishes the indebtedness or liabilities outstanding
in connection with the Original Loan Documents, nor do they constitute a
novation with respect thereto.  All security interests, pledges, assignments,
mortgages and other Liens previously granted by Borrowers pursuant to the
Original Loan Documents are hereby renewed and continued, and all such security
interests, pledges, assignments, mortgages and other Liens shall remain in full
force and effect as security for the Obligations except as modified by the
provisions hereof.  Amounts in respect of interest, fees and other amounts
payable to or for the account of Agent and Lenders shall be calculated (i) in
accordance with the provisions of the Original Loan Agreement with respect to
any period (or a portion of any period) ending prior to the Closing Date, and
(ii) in accordance with the provisions of this Agreement with respect to any
period (or a portion of any period) commencing on or after the Closing Date.
 
 
1

--------------------------------------------------------------------------------

 
 
IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Obligors, Lenders and Agent hereby agree as follows:
 
I. DEFINITIONS.
 
1.1. Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined shall have the respective meanings given to them under GAAP; provided,
however that, whenever such accounting terms are used for the purposes of
determining compliance with financial covenants in this Agreement, such
accounting terms shall be defined in accordance with GAAP as applied in
preparation of the audited financial statements of Obligors for the fiscal year
ended December 31, 2012.  If there occurs after the Closing Date any change in
GAAP that affects in any respect the calculation of any covenant contained in
this Agreement or the definition of any term defined under GAAP used in such
calculations, Agent, Lenders and Obligors shall negotiate in good faith to amend
the provisions of this Agreement that relate to the calculation of such
covenants with the intent of having the respective positions of Agent, Lenders
and Obligors after such change in GAAP conform as nearly as possible to their
respective positions as of the Closing Date, provided, that, until any such
amendments have been agreed upon, the covenants in this Agreement shall be
calculated as if no such change in GAAP had occurred and Obligors shall provide
additional financial statements or supplements thereto, attachments to
Compliance Certificates and/or calculations regarding financial covenants as
Agent may reasonably require in order to provide the appropriate financial
information required hereunder with respect to Obligors both reflecting any
applicable changes in GAAP and as necessary to demonstrate compliance with the
financial covenants before giving effect to the applicable changes in GAAP.
 
1.2. General Terms. For purposes of this Agreement the following terms shall
have the following meanings:
 
“Accountants” shall have the meaning set forth in Section 9.7 hereof.
 
 “Acquisition Agreement” shall mean, collectively, (i) that certain Stock
Purchase Agreement including all exhibits and schedules thereto dated as of July
25, 2005 by and among Gales Industries Incorporated, as buyer (the “Original
Buyer” and “Gales”), and Air Industries Machining, Corp., Luis Peragallo, Jorge
Peragallo, Peter Rettalliata and Dario Peragallo, as sellers (collectively, the
“Air Industries Seller”), as amended, restated, modified and/or replaced from
time to time, and as assigned by the Original Buyer in favor of Gales Industries
Acquisition Corp., Inc. (the “Air Industries Buyer”), (ii) that certain Stock
Purchase Agreement including all exhibits and schedules thereto dated as of
January 2, 2007 by and among Gales, as buyer, and Sigma Metals, Inc., George
Elkins, Carole Tate and Joseph Coonan, as sellers (collectively, the “Sigma
Seller”), as amended, restated, modified and/or replaced from time to time, and
as assigned by Gales in favor of GMS Sub, Corp. (the “Sigma Buyer”), (iii) that
certain Stock Purchase Agreement including all exhibits and schedules thereto
dated as of March 9, 2007 by and among Air Industries Group, Inc. (“Air Group”)
(f/k/a Gales), as buyer, and John Gantt and Lugenia Gantt, as sellers
(collectively, the “WM Seller”), as amended, restated, modified and/or replaced
from time to time, and as assigned by Air Group in favor of the Borrowers (the
“WM Buyer”) and (iv) that certain Asset Purchase Agreement including all
exhibits and schedules thereto dated as of March 16, 2012 by and among Air
Group, as buyer, and Nassau Tool Works, Inc. (“Tool Works”), Vincent DiCarlo,
Jr., and Robert E. Hunt, as sellers (collectively, the “Nassau Seller”), as
amended, restated, modified and/or replaced from time to time and as assigned by
Air Group in favor of Nassau (the “Nassau Buyer”), and the Bill of
Sale  including all exhibits and schedules thereto to be dated on or about July
1, 2013, by and between WM, as buyer (the “Decimal Buyer,” and collectively with
the Air Industries Buyer, the Sigma Buyer, the WM Buyer and the Nassau Buyer,
the “Buyer”), and Decimal Industries, Inc., as seller (the “Decimal Seller” and
collectively with the Air Industries Seller, the Sigma Seller, the WM Seller and
the Nassau Seller, the “Seller”).
 
 
2

--------------------------------------------------------------------------------

 
 
“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y) hereof.
 
“Advances” shall mean and include the Revolving Advances and as well as Letters
of Credit and the Term Loan.
 
“Affected Lender” shall have the meaning set forth in Section 3.11 hereof.
 
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, manager, member, managing
member, general partner or officer (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in clause (a) above.  For purposes
of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote 5% or more of the Equity Interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for any such Person, or (y) to direct or cause the direction
of the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise.
 
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
 
“Air Group” shall mean Air Industries Group, Inc., a corporation organized under
the laws of the State of Delaware, f/k/a Gales Industries Incorporated.
 
“Agreement” shall mean this Amended and Restated Revolving Credit, Term Loan and
Security Agreement, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Federal
Funds Open Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.
 
 
3

--------------------------------------------------------------------------------

 
 
“Alternate Source” shall have the meaning set forth in the definition of Federal
Funds Open Rate.
 
“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
all as amended, supplemented or replaced from time to time.
 
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.
 
“Application Date” shall have the meaning set forth in Section 2.8(b) hereof.
 
“Approvals” shall have the meaning set forth in Section 5.7(b) hereof.
 
“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the StuckyNet System©, or any
other equivalent electronic service agreed to by Agent, whether owned, operated
or hosted by Agent, any Lender, any of their Affiliates or any other Person,
that any party is obligated to, or otherwise chooses to, provide to Agent
pursuant to this Agreement or any Other Document, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that Approved Electronic Communications shall not
include any notice, demand, communication, information, document or other
material that Agent specifically instructs a Person to deliver in physical form.
 
“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
 
“Benefited Lender” shall have the meaning set forth in Section 2.6(e) hereof.
 
“Blocked Account Bank” shall have the meaning set forth in Section 4.8(h)
hereof.
 
“Blocked Accounts” shall have the meaning set forth in Section 4.8(h) hereof.
 
“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
 
 
4

--------------------------------------------------------------------------------

 
 
“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of Borrowers and their respective
Subsidiaries.
 
“Borrowers’ Account” shall have the meaning set forth in Section 2.10 hereof.
 
“Borrowing Agent” shall mean Air.
 
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 hereto duly executed by the President, Chief Financial Officer or
Controller of the Borrowing Agent and delivered to the Agent, appropriately
completed, by which such officer shall certify to Agent the Formula Amount and
calculation thereof as of the date of such certificate.
 
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.
 
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures.  Capital Expenditures shall include the total principal portion of
Capitalized Lease Obligations.
 
“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
“Cash Management Products and Services” shall mean agreements or other
arrangements under which Agent or any Lender or any Affiliate of Agent or a
Lender provides any of the following products or services to any
Borrower:  (a) credit cards; (b) credit card processing services; (c) debit
cards and stored value cards; (d) commercial cards; (e) ACH transactions; and
(f) cash management and treasury management services and products, including
without limitation controlled disbursement accounts or services, lockboxes,
automated clearinghouse transactions, overdrafts, interstate depository network
services.  The indebtedness, obligations and liabilities of any Borrower to the
provider of any Cash Management Products and Services (including all obligations
and liabilities owing to such provider in respect of any returned items
deposited with such provider) (the “Cash Management Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty and otherwise
treated as Obligations for purposes of each of the Other Documents.  The Liens
securing the Cash Management Products and Services shall be pari passu with the
Liens securing all other Obligations under this Agreement and the Other
Documents, subject to the express provisions of Section 11.5.
 
“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.”
 
“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.
 
 
5

--------------------------------------------------------------------------------

 
 
“CFTC” shall mean the Commodity Futures Trading Commission.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
 
“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.
 
“Change of Control” shall mean (a) the occurrence of any event (whether in one
or more transactions) which results in a transfer of control of an Obligor,
other than Air Group, to a Person who is not an Original Owner or (b) any merger
or consolidation of or with Obligor or sale of all or substantially all of the
property or assets of Obligor.  For purposes of this definition, “control of
Obligor” shall mean the power, direct or indirect (x) to vote 50% or more of the
Equity Interests having ordinary voting power for the election of directors (or
the individuals performing similar functions) of Obligor or (y) to direct or
cause the direction of the management and policies of Obligor by contract or
otherwise.
 
“Change of Ownership” shall mean (a) 50% or more of the Equity Interests of
Obligor is no longer owned or controlled by (including for the purposes of the
calculation of percentage ownership, any Equity Interests into which any Equity
Interests of Obligor held by any of the Original Owners are convertible or for
which any such Equity Interests of Obligor or of any other Person may be
exchanged and any Equity Interests issuable to such Original Owners upon
exercise of any warrants, options or similar rights which may at the time of
calculation be held by such Original Owners) a Person who is an Original Owner
or (b) any merger, consolidation or sale of substantially all of the property or
assets of Obligor.
 
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or any of its Affiliates.
 
 
6

--------------------------------------------------------------------------------

 
 
“CIP Regulations” shall have the meaning set forth in Section 14.12 hereof.
 
“Closing Date” shall mean June 27, 2013 or such other date as may be agreed to
in writing by the parties hereto.
 
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
 
“Collateral” shall mean and include all right, title and interest of each
Borrower in all of the following property and assets of such Borrower, in each
case whether now existing or hereafter arising or created and whether now owned
or hereafter acquired and wherever located:
 
(a) all Receivables and all supporting obligations relating thereto;
 
(b) all equipment and fixtures;
 
(c) all general intangibles (including all payment intangibles and all software)
and all supporting obligations related thereto;
 
(d) all Inventory;
 
(e) all Subsidiary Stock, securities, investment property, and financial assets;
 
(f) all contract rights, rights of payment which have been earned under a
contract rights, chattel paper (including electronic chattel paper and tangible
chattel paper), commercial tort claims (whether now existing or hereafter
arising); documents (including all warehouse receipts and bills of lading),
deposit accounts, goods, instruments (including promissory notes), letters of
credit (whether or not the respective letter of credit is evidenced by a
writing) and letter-of-credit rights, cash, certificates of deposit, insurance
proceeds (including hazard, flood and credit insurance), security agreements,
eminent domain proceeds, condemnation proceeds, tort claim proceeds and all
supporting obligations;
 
(g) all ledger sheets, ledger cards, files, correspondence, records, books of
account, business papers, computers, computer software (owned by any Borrower or
in which it has an interest), computer programs, tapes, disks and documents,
including all of such property relating to the property described in clauses (a)
through (f) of this definition; and
 
(h) all proceeds and products of the property described in clauses (a) through
(h) of this definition, in whatever form.  It is the intention of the parties
that if Agent shall fail to have a perfected Lien in any particular property or
assets of any Borrower for any reason whatsoever, but the provisions of this
Agreement and/or of the Other Documents, together with all financing statements
and other public filings relating to Liens filed or recorded by Agent against
Borrowers, would be sufficient to create a perfected Lien in any property or
assets that such Borrower may receive upon the sale, lease, license, exchange,
transfer or disposition of such particular property or assets, then all such
“proceeds” of such particular property or assets shall be included in the
Collateral as original collateral that is the subject of a direct and original
grant of a security interest as provided for herein and in the Other Documents
(and not merely as proceeds (as defined in Article 9 of the Uniform Commercial
Code) in which a security interest is created or arises solely pursuant to
Section 9-315 of the Uniform Commercial Code).
 
 
7

--------------------------------------------------------------------------------

 
 
“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.
 
“Compliance Authority” shall mean each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) the U.S. Internal Revenue
Service, (f) the U.S. Justice Department, and (g) the U.S. Securities and
Exchange Commission.
 
 “Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(a) hereto to be signed by the Chief Financial Officer or
Controller of Borrowing Agent.
 
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, the Subordinated Loan Documents, or the Acquisition Agreement,
including any Consents required under all applicable federal, state or other
Applicable Law.
 
“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.
 
“Contract Rate” shall mean, as applicable, the Revolving Interest Rate or the
Term Loan Rate, as more fully described in Section 3.1 herein.
 
“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.
 
“Covered Entity” shall mean each Borrower, each Borrower’s Affiliates and
Subsidiaries, all Guarantors, pledgors of Collateral, all owners of the
foregoing, and all brokers or other agents of any Borrower acting in any
capacity in connection with the Obligations.
 
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
 
 
8

--------------------------------------------------------------------------------

 
 
“Customs” shall have the meaning set forth in Section 2.13(b) hereof.
 
“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage.
 
“Debt Payments” shall mean for any period, in each case, all cash actually
expended by any Borrower to make: (a) interest payments on any Advances
hereunder, plus (b) scheduled principal payments on the Term Loan, plus (d)
payments for all fees, commissions and charges set forth herein, plus (e)
payments on Capitalized Lease Obligations, plus (f) payments with respect to any
other Indebtedness for borrowed money, including without limitation,
Subordinated Loans.
 
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
 
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
 
“Defaulting Lender” shall mean any Lender that: (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Commitment Percentage or Term Loan Commitment Percentage, as
applicable, of Advances, (ii) if applicable, fund any portion of its
Participation Commitment in Letters of Credit or (iii) pay over to Agent, Issuer
or any Lender any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including a particular Default
or Event of Default, if any) has not been satisfied; (b) has notified Borrowers
or Agent in writing, or has made a public statement to the effect, that it does
not intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including a particular Default or Event of Default,
if any) to funding a loan under this Agreement cannot be satisfied) or generally
under other agreements in which it commits to extend credit; (c) has failed,
within two (2) Business Days after request by Agent, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Advances and, if applicable, participations in
then outstanding Letters of Credit under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
Agent’s receipt of such certification in form and substance satisfactory to the
Agent; (d) has become the subject of an Insolvency Event; or (e) has failed at
any time to comply with the provisions of Section 2.6(d) with respect to
purchasing participations from the other Lenders, whereby such Lender’s share of
any payment received, whether by setoff or otherwise, is in excess of its pro
rata share of such payments due and payable to all of the Lenders.
 
“Depository Accounts” shall have the meaning set forth in Section 4.8(h) hereof.
 
“Designated Lender” shall have the meaning set forth in Section 16.2(d) hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.
 
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
 
“Drawing Date” shall have the meaning set forth in Section 2.14(b) hereof.
 
“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.
 
“Earnings Before Interest and Taxes” shall mean for any period the sum of (i)
net income (or loss) of Air Group for such period (excluding extraordinary gains
and losses) on a consolidated basis, plus (ii) all interest expense of Air Group
for such period on a consolidated basis, plus (iii) all charges against income
of Air Group for such period for federal, state and local taxes actually paid on
a consolidated basis.
 
“EBITDA” shall mean for any period with regard to Air Group the sum of (i)
Earnings Before Interest and Taxes for such period on a consolidated basis plus
(ii) depreciation expenses for such period on a consolidated basis, plus (iii)
amortization expenses for such period on a consolidated basis.
 
“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.
 
 “Eligible Contract Participant” shall mean an “eligible contract participant”
as defined in the CEA and regulations thereunder.
 
“Eligible Customs Broker” shall mean a customs broker that has its principal
assets and principal place of business in the United States and which is
acceptable to Agent and with which Agent has entered into a freight forwarder
agreement, in form and substance acceptable to Agent.
 
“Eligibility Date” shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any Other Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Other
Document is then in effect with respect to such Borrower or Guarantor, and
otherwise it shall be the Effective Date of this Agreement and/or such Other
Document(s) to which such Borrower or Guarantor is a party).
 
“Eligible Inventory” shall mean and include Inventory, including work in
process, valued at the lower of cost or market value, determined on a
first-in-first-out basis, which is not, in Agent’s opinion, obsolete, slow
moving or unmerchantable and which Agent, in its sole discretion, shall not deem
ineligible Inventory, based on such considerations as Agent may from time to
time deem appropriate including whether the Inventory is subject to a perfected,
first priority security interest in favor of Agent and no other Lien (other than
a Permitted Encumbrance).  In addition, Inventory shall not be Eligible
Inventory if it: (a) does not conform to all standards imposed by any
Governmental Body which has regulatory authority over such goods or the use or
sale thereof; (b) is Foreign In-Transit Inventory or in-transit within the
United States; (c) is located outside the continental United States or at a
location that is not otherwise in compliance with this Agreement; (d)
constitutes Consigned Inventory; (e) is the subject of an Intellectual Property
Claim; (f) is subject to a License Agreement that limits, conditions or
restricts the applicable Borrower’s or Agent’s right to sell or otherwise
dispose of such Inventory, unless Agent is a party to a Licensor/Agent Agreement
with the Licensor under such License Agreement (or Agent shall agree otherwise
in its sole discretion after establishing reserves against the Formula Amount
with respect thereto as Agent shall deem appropriate in its sole discretion);
(g) is situated at a location not owned by a Borrower unless the owner or
occupier of such location has executed in favor of Agent a Lien Waiver Agreement
(or Agent shall agree otherwise in its sole discretion after establishing
reserves against the Formula Amount with respect thereto as Agent shall deem
appropriate in its sole discretion); or (h) or if the sale of such Inventory
would result in an ineligible Receivable.
 
 
10

--------------------------------------------------------------------------------

 
 
“Eligible Receivables” shall mean and include with respect to Borrower, each
Receivable of Borrower arising in the Ordinary Course of Business and which
Agent, in its sole credit judgment, shall deem to be an Eligible Receivable,
based on such considerations as Agent may from time to time deem appropriate.  A
Receivable shall not be deemed eligible unless such Receivable is subject to
Agent’s first priority perfected security interest and no other Lien (other than
Permitted Encumbrances), and is evidenced by an invoice or other documentary
evidence satisfactory to Agent.  In addition, no Receivable shall be an Eligible
Receivable if:
 
(a) it arises out of a sale made by Borrower to an Affiliate of Borrower or to a
Person controlled by an Affiliate of Borrower;
 
(b) it is due or unpaid more than (i) ninety (90) days after the original
invoice date and/or (ii) sixty (60) days after the due date;
 
(c) fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables hereunder.  Such percentage may, in Agent’s sole
discretion, be increased or decreased from time to time;
 
(d) any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;
 
(e) the Customer shall (i) apply for, suffer, or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or call a meeting of its
creditors, (ii) admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business, (iii)
make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, any petition which is filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;
 
 
11

--------------------------------------------------------------------------------

 
 
(f) the sale is to a Customer outside the continental United States of America,
unless the sale is on letter of credit, guaranty or acceptance terms, in each
case acceptable to Agent in its sole discretion;
 
(g) the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
 
(h) Agent believes, in its sole judgment, that collection of such Receivable is
insecure or that such Receivable may not be paid by reason of the Customer’s
financial inability to pay;
 
(i) the Customer is the United States of America, any state or any department,
agency or instrumentality of any of them to the extent that such Receivables do
not constitute Eligible Unassigned Government Receivables, unless Borrower
assigns its right to payment of such Receivable to Agent pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq.
and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances;
 
(j) the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by Borrower and accepted by the Customer or the Receivable
otherwise does not represent a final sale;
 
(k) the Receivables of the Customer exceed a credit limit determined by Agent,
in its sole discretion, to the extent such Receivable exceeds such limit;
 
(l) the Receivable is subject to any offset, deduction, defense, dispute, or
counterclaim, the Customer is also a creditor or supplier of Borrower or the
Receivable is contingent in any respect or for any reason;
 
(m) Borrower has made any agreement with any Customer for any deduction
therefrom, except for discounts or allowances made in the Ordinary Course of
Business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each respective invoice related thereto;
 
(n) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;
 
(o) such Receivable is not payable to Borrower; or
 
such Receivable is not otherwise satisfactory to Agent as determined in good
faith by Agent in the exercise of its discretion in a reasonable manner.
 
“Eligible Unassigned Government Receivables” shall mean from time to time the
aggregate amount of Receivables for which the Customer is the United States of
America, any state or any department, agency or instrumentality of any of them,
which Borrower has not assigned its right to payment of such Receivable to Agent
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has not
otherwise complied with other applicable statutes or ordinances.
 
 
12

--------------------------------------------------------------------------------

 
 
“Environmental Complaint” shall have the meaning set forth in Section 9.3(b)
hereof.
 
“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes as well as common laws, relating to the protection of the
environment, human health and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Materials and the rules, regulations, policies, guidelines,
interpretations, decisions, orders and directives of federal, state,
international and local governmental agencies and authorities with respect
thereto.
 
“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act), including in each case all of the following rights relating to
such Equity Interests, whether arising under the Organizational Documents of the
Person issuing such Equity Interests (the “issuer”) or under the applicable laws
of such issuer’s jurisdiction of organization relating to the formation,
existence and governance of corporations, limited liability companies or
partnerships or business trusts or other legal entities, as the case may be: (i)
all economic rights (including all rights to receive dividends and
distributions) relating to such Equity Interests; (ii) all voting rights and
rights to consent to any particular action(s) by the applicable issuer; (iii)
all management rights with respect to such issuer; (iv) in the case of any
Equity Interests consisting of a general partner interest in a partnership, all
powers and rights as a general partner with respect to the management,
operations and control of the business and affairs of the applicable issuer; (v)
in the case of any Equity Interests consisting of the membership/limited
liability company interests of a managing member in a limited liability company,
all powers and rights as a managing member with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(vi) all rights to designate or appoint or vote for or remove any officers,
directors, manager(s), general partner(s) or managing member(s) of such issuer
and/or any members of any board of members/managers/partners/directors that may
at any time have any rights to manage and direct the business and affairs of the
applicable issuer under its Organizational Documents as in effect from time to
time or under Applicable Law; (vii) all rights to amend the Organizational
Documents of such issuer, (viii) in the case of any Equity Interests in a
partnership or limited liability company, the status of the holder of such
Equity Interests as a “partner”, general or limited, or “member” (as applicable)
under the applicable Organizational Documents and/or Applicable Law; and (ix)
all certificates evidencing such Equity Interests.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time and the rules and
regulations promulgated thereunder.
 
“Event of Default” shall have the meaning set forth in Article X hereof.
 
 
13

--------------------------------------------------------------------------------

 
 
“Excess Cash Flow” for any fiscal period shall mean EBITDA of Borrower for such
fiscal period minus unfinanced Capital Expenditures made by Borrower during such
fiscal period minus taxes actually paid by Borrower during such fiscal period
minus the aggregate amount of distributions made by Borrower during such fiscal
period minus the aggregate amount of interest expense paid by Borrower during
such fiscal period minus the aggregate amount of principal payments made by
Borrower with regard to all Funded Debt during such fiscal period.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Excluded Hedge Liability or Liabilities” shall mean, with respect to each
Borrower and Guarantor, each of its Swap Obligations if, and only to the extent
that, all or any portion of this Agreement or any Other Document that relates to
such Swap Obligation is or becomes illegal under the CEA, or any rule,
regulation or order of the CFTC, solely by virtue of such Borrower’s and/or
Guarantor’s failure to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
Other Document, the foregoing is subject to the following provisos: (a) if a
Swap Obligation arises under a master agreement governing more than one Swap,
this definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Borrower or Guarantor for any reason to qualify
as an Eligible Contract Participant on the Eligibility Date for such Swap; (b)
if a guarantee of a Swap Obligation would cause such obligation to be an
Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is more than
one Borrower or Guarantor executing this Agreement or the Other Documents and a
Swap Obligation would be an Excluded Hedge Liability with respect to one or more
of such Persons, but not all of them, the definition of Excluded Hedge Liability
or Liabilities with respect to each such Person shall only be deemed applicable
to (i) the particular Swap Obligations that constitute Excluded Hedge
Liabilities with respect to such Person, and (ii) the particular Person with
respect to which such Swap Obligations constitute Excluded Hedge Liabilities.
 
“Excluded Taxes” shall mean, with respect to Agent, any Lender, Participant or
any other recipient of any payment to be made by or on account of any
Obligations, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office or applicable
lending office is located or, in the case of any Lender, Participant, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower is located, (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.10(e), except to the extent that such Foreign Lender or Participant (or its
assignor or seller of a participation, if any) was entitled, at the time of
designation of a new lending office (or assignment or sale of a participation),
to receive additional amounts from Borrowers with respect to such withholding
tax pursuant to Section 3.10(a), or (d) any Taxes imposed on any “withholding
payment” payable to such recipient as a result of the failure of such recipient
to satisfy the requirements set forth in the FATCA after December 31, 2012.
 
 
14

--------------------------------------------------------------------------------

 
 
“Facility Fee” shall have the meaning set forth in Section 3.3 hereof.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations thereunder or official interpretations thereof.
 
“Federal Funds Effective Rate” shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
“Federal Funds Open Rate” shall mean for any day the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to Borrowers, effective on the date of any such change.
 
“Fixed Charge Coverage Ratio” shall mean and include, with respect to Air Group
for any fiscal period, the ratio of (a) EBITDA on a consolidated basis, minus
the aggregate amount of unfunded capitalized expenditures made during such
period on a consolidated basis, minus the aggregate amount of distributions made
during such period on a consolidated basis, minus the aggregate amount of cash
taxes paid during such period on a consolidated basis to (b) the aggregate
amount of principal and/or interest payments made on Funded Debt during such
period on a consolidated basis.
 
 
15

--------------------------------------------------------------------------------

 
 
“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.
 
“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.
 
“Foreign Currency Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Foreign Currency Hedge.
 
“Foreign In-Transit Inventory” shall mean Inventory of a Borrower that is in
transit from a location outside the United States to any location within the
United States of such Borrower or a Customer of such Borrower.
 
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Borrowers are resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
“Foreign Subsidiary” shall mean any Subsidiary of any Person that is not
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia.
 
“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.
 
“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capitalized Lease Obligations,
current maturities of long-term debt, revolving credit and short-term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of Borrower and WM, the Obligations and, without duplication,
Indebtedness consisting of guaranties of Funded Debt of other Persons.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
 
“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body.
 
“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
 
 
16

--------------------------------------------------------------------------------

 
 
“Guarantor” shall mean Air Group and any other Person who may hereafter
guarantee payment or performance of the whole or any part of the Obligations and
“Guarantors” means collectively all such Persons.
 
“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent.
 
“Hazardous Discharge” shall have the meaning set forth in Section 9.3(b) hereof.
 
“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in or subject to regulation under Environmental Laws.
 
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
 
“Hedge Liabilities” shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.
 
“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of:  (a) borrowed money;
(b) amounts received under or liabilities in respect of any note purchase or
acceptance credit facility, and all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (c) all Capitalized Lease
Obligations; (d) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (e) obligations under any Interest Rate Hedge, Foreign Currency
Hedge, or other interest rate management device, foreign currency exchange
agreement, currency swap agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement;
(f) any other advances of credit made to or on behalf of such Person or other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements including to finance the purchase price of property or services and
all obligations of such Person to pay the deferred purchase price of property or
services (but not including trade payables and accrued expenses incurred in the
Ordinary Course of Business which are not represented by a promissory note or
other evidence of indebtedness and which are not more than thirty (30) days past
due); (g) all Equity Interests of such Person subject to repurchase or
redemption rights or obligations (excluding repurchases or redemptions at the
sole option of such Person); (h) all indebtedness, obligations or liabilities
secured by a Lien on any asset of such Person, whether or not such indebtedness,
obligations or liabilities are otherwise an obligation of such Person; (i) all
obligations of such Person for “earnouts”, purchase price adjustments, profit
sharing arrangements, deferred purchase money amounts and similar payment
obligations or continuing obligations of any nature of such Person arising out
of purchase and sale contracts; (j) off-balance sheet liabilities and/or pension
plan liabilities of such Person; (k) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business; and (l) any guaranty of any
indebtedness, obligations or liabilities of a type described in the foregoing
clauses (a) through (k).
 
 
17

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
 
“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of Applicable Law, or (e) in
the good faith determination of Agent, has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clauses (a) or (b), provided
that an Insolvency Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by a Governmental Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Body or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.
 
“Intellectual Property” shall mean property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark,
copyright, copyright application, trade name, mask work, trade secrets, design
right, assumed name or license or other right to use any of the foregoing under
Applicable Law.
 
“Intellectual Property Claim” shall mean the assertion, by any means, by any
Person of a claim that any Borrower’s ownership, use, marketing, sale or
distribution of any Inventory, equipment, Intellectual Property or other
property or asset is violative of any ownership of or right to use any
Intellectual Property of such Person.
 
 
18

--------------------------------------------------------------------------------

 
 
“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.
 
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Borrower or its Subsidiaries in order to
provide protection to, or minimize the impact upon, such Borrower, any Guarantor
and/or their respective Subsidiaries of increasing floating rates of interest
applicable to Indebtedness.
 
“Interest Rate Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Interest Rate Hedge.
 
 “Inventory” shall mean and include as to each Borrower all of such Borrower’s
inventory (as defined in Article 9 of the Uniform Commercial Code) and all of
such Borrower’s goods, merchandise and other personal property, wherever
located, to be furnished under any consignment arrangement, contract of service
or held for sale or lease, all raw materials, work in process, finished goods
and materials and supplies of any kind, nature or description which are or might
be used or consumed in such Borrower’s business or used in selling or furnishing
such goods, merchandise and other personal property, and all Documents.
 
“Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.
 
“Inventory Sublimit” shall mean $12,500,000.
 
“Issuer” shall mean (i) Agent in its capacity as the issuer of Letters of Credit
under this Agreement and (ii) any other Person which Agent in its discretion
shall designate as the issuer of and cause to issue any particular Letter of
Credit under this Agreement in place of Agent as issuer.
 
“Law(s)” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond judgment authorization or
approval, lien or award of or any settlement arrangement with any Governmental
Body, foreign or domestic.
 
“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to, and as lessee of, the premises identified as leased Real
Property on Schedule 4.4 hereto.
 
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.  For the purpose of provision of
this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to the Agent for the benefit of Lenders as
security for the Obligations, “Lenders" shall include any Affiliate of a Lender
to which such Obligation (specifically including any Hedge Liabilities and any
Cash Management Liabilities) is owed.
 
“Lender-Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by any Lender and for which such Lender confirms to Agent in
writing prior to the execution thereof that it: (a) is documented in a standard
International Swap Dealers Association, Inc. Master Agreement or another
reasonable and customary manner; (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner; and (c) is entered into for hedging (rather than speculative)
purposes.  The liabilities owing to the provider of any Lender-Provided Foreign
Currency Hedge (the “Foreign Currency Hedge Liabilities”) by any Borrower,
Guarantor, or Subsidiary that is party to such Lender-Provided Foreign Currency
Hedge shall, for purposes of this Agreement and all Other Documents be
“Obligations” of such Person and of each other Borrower and Guarantor, be
guaranteed obligations under any Guaranty and secured obligations under any
Guarantor Security Agreement, as applicable, and otherwise treated as
Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Foreign Currency Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5 hereof.
 
 
19

--------------------------------------------------------------------------------

 
 
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which such Lender confirms to Agent
in writing prior to the execution thereof that it: (a) is documented in a
standard International Swap Dealers Association, Inc. Master Agreement or
another reasonable and customary manner; (b) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner; and (c) is entered into for hedging (rather
than speculative) purposes.  The liabilities owing to the provider of any
Lender-Provided Interest Rate Hedge (the “Interest Rate Hedge Liabilities”) by
any Borrower, Guarantor, or Subsidiary that is party to such Lender-Provided
Interest Rate Hedge shall, for purposes of this Agreement and all Other
Documents be “Obligations” of such Person and of each other Borrower and
Guarantor, be guaranteed obligations under any Guaranty and secured obligations
under any Guarantor Security Agreement, as applicable, and otherwise treated as
Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents, subject to the express
provisions of Section 11.5 hereof.
 
“Letter of Credit Application” shall have the meaning set forth in Section
2.12(a) hereof.
 
“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.14(d)
hereof.
 
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof.
 
“Letter of Credit Sublimit” shall mean $500,000.
 
“Letters of Credit” shall have the meaning set forth in Section 2.11 hereof.
 
“LIBOR Alternate Source” shall have the meaning set forth in the definition of
LIBOR Rate.
 
“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Agent which
has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market (a
“LIBOR Alternate Source”), at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period as the London
interbank offered rate for U.S. Dollars for an amount comparable to such LIBOR
Rate Loan and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Alternate Source, a
comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)), by (b) a number equal
to 1.00 minus the Reserve Percentage.  The LIBOR Rate may also be expressed by
the following formula:
 
 
20

--------------------------------------------------------------------------------

 
 

 
Average of London interbank offered rates quoted by Bloomberg or
appropriate successor as shown on
 
 
LIBOR Rate =
Bloomberg Page BBAM1
1.00 – Reserve Percentage

 
 
The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date.  Agent shall give reasonably prompt notice to the Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.
 
“LIBOR Rate Loan” shall mean any Advance that bears interest based on the LIBOR
Rate.
 
“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.
 
“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.
 
“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and substance satisfactory to Agent, by which Agent is given the
unqualified right, vis-á-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
 
 
21

--------------------------------------------------------------------------------

 
 
“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time in form and substance satisfactory to Agent.
 
“Loans” shall mean the Revolving Advances and the Term Loan.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of any Borrower or any Guarantor, (b) any Borrower’s
ability to duly and punctually pay or perform the Obligations in accordance with
the terms thereof, (c) the value of the Collateral, or Agent’s Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of Agent’s and each Lender’s rights and remedies under this
Agreement and the Other Documents.
 
“Material Contract” shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of any Borrower, which is material to any
Borrower’s business or which the failure to comply with could reasonably be
expected to result in a Material Adverse Effect.
 
“Maximum Loan Amount” shall mean $20,847,603.50 less repayments of the Term
Loan.
 
“Maximum Revolving Advance Amount” shall mean $18,000,000.
 
“Maximum Undrawn Amount” shall mean, with respect to any outstanding Letter of
Credit as of any date, the amount of such Letter of Credit that is or may become
available to be drawn, including all automatic increases provided for in such
Letter of Credit, whether or not any such automatic increase has become
effective.
 
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.
 
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required by any Borrower or any member of the
Controlled Group.
 
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.
 
“Nassau” shall mean Nassau Tool Works, Inc. (formerly known as NTW Operating
Inc.), a corporation organized under the laws of the State of New York.
 
 
22

--------------------------------------------------------------------------------

 
 
“Negotiable Document” shall mean a Document that is “negotiable” within the
meaning of Article 7 of the Uniform Commercial Code.
 
“Net Invoice Cost” shall mean, with respect to Equipment, the net invoice cost
of such Equipment (excluding taxes, shipping, delivery, handling, installation,
overhead and other so called “soft” costs).
 
“Non-Defaulting Lender” shall mean, at any time, any Lender holding a Revolving
Commitment that is not a Defaulting Lender at such time.
 
“Non-Qualifying Party” shall mean any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.
 
“Note” shall mean the Revolving Credit Note and the Term Note.
 
“Obligations” shall mean and include any and all loans (including without
limitation, all Advances), advances, debts, liabilities, obligations (including
without limitation all reimbursement obligations and cash collateralization
obligations with respect to Letters of Credit issued hereunder), covenants and
duties owing by any Borrower or Guarantor, or any Subsidiary of any Borrower or
any Guarantor to Issuer, Lenders or Agent (or to any other direct or indirect
subsidiary or affiliate of Issuer, any Lender or Agent) of any kind or nature,
present or future (including any interest or other amounts accruing thereon, any
fees accruing under or in connection therewith, any costs and expenses of any
Person payable by any Borrower and any indemnification obligations payable by
any Borrower arising or payable after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition interest, fees or other amounts is allowable or allowed in such
proceeding), whether or not for the payment of money, whether arising by reason
of an extension of credit, opening or issuance of a letter of credit, loan,
equipment lease, establishment of any commercial card or similar facility or
guarantee, under any interest or currency swap, future, option or other similar
agreement, or in any other manner, whether arising out of overdrafts or deposit
or other accounts or electronic funds transfers (whether through automated
clearing houses or otherwise) or out of Agent’s or any Lender’s non-receipt of
or inability to collect funds or otherwise not being made whole in connection
with depository transfer check or other similar arrangements, whether direct or
indirect (including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, including
but not limited to, (i) this Agreement, the Other Documents and any amendments,
extensions, renewals or increases thereto, including all costs and expenses of
Agent, Issuer and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing, including but not limited to reasonable attorneys’ fees and expenses
and all obligations of any Borrower to Agent, Issuer or Lenders to perform acts
or refrain from taking any action, (ii) all Hedge Liabilities and (iii) all Cash
Management Liabilities.  Notwithstanding anything to the contrary contained in
the foregoing, the Obligations shall not include any Excluded Hedge Liabilities.
 
 
23

--------------------------------------------------------------------------------

 
 
“Obligors” shall mean, collectively, the Borrowers and Air Group.
 
 “Ordinary Course of Business” shall mean, with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date and
reasonable extensions thereof.
 
“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents relating to
such Person’s formation, organization or entity governance matters (including
any shareholders’ or equity holders’ agreement or voting trust agreement) and
specifically includes, without limitation, any certificates of designation for
preferred stock or other forms of preferred equity.
 
 “Original Owners” shall mean (i) with regard to Air, Air Group, (ii) with
regard to WM, Air, and (iii) with regard to Nassau, Air Group.
 
“Other Documents” shall mean the Note, the Guaranty, any Lender-Provided
Interest Rate Hedge and any and all other agreements, instruments and documents,
including guaranties, pledges, powers of attorney, consents, interest or
currency swap agreements or other similar agreements and all other writings
heretofore, now or hereafter executed by Borrower or any Guarantor and/or
delivered to Agent or any Lender in respect of the transactions contemplated by
this Agreement.
 
“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document.
 
“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(e)
hereof.
 
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, 50% or more of the Equity Interests issued by such Person having
ordinary voting power to elect a majority of the directors of such Person, or
other Persons performing similar functions for any such Person.
 
“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
 
“Participation Advance” shall have the meaning set forth in Section 2.14(d)
hereof.
 
“Participation Commitment” shall mean the obligation hereunder of each Lender
holding a Revolving Commitment to buy a participation equal to its Revolving
Commitment Percentage (subject to any reallocation pursuant to Section
2.22(b)(iii) hereof) in the Letters of Credit issued hereunder as provided for
in Section 2.14(a) hereof.
 
 
24

--------------------------------------------------------------------------------

 
 
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
 
“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Sections 412, 430 or 436 of the
Code and either (i) is maintained or to which contributions are required by
Borrower or any member of the Controlled Group or (ii) has at any time within
the preceding five years been maintained or to which contributions have been
required by a Borrower or any entity which was at such time a member of the
Controlled Group.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise (from the perspective of a secured asset-based lender) of commercially
reasonable business judgment.
 
“Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent or being contested in good faith and by appropriate
proceedings and with respect to which proper reserves have been taken by
Obligors; provided, that, the Lien shall have no effect on the priority of the
Liens in favor of Agent or the value of the assets in which Agent has such a
Lien and a stay of enforcement of any such Lien shall be in effect; (c) Liens
disclosed in the financial statements referred to in Section 5.5, the existence
of which Agent has consented to in writing; (d) deposits or pledges to secure
obligations under worker’s compensation, social security or similar laws, or
under unemployment insurance; (e) deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (f) Liens arising by virtue of the
rendition, entry or issuance against Obligors or any Subsidiary, or any property
of Obligors or any Subsidiary, of any judgment, writ, order, or decree for so
long as each such Lien (a) is in existence for less than 20 consecutive days
after it first arises or is being Properly Contested and (b) is at all times
junior in priority to any Liens in favor of Agent; (g) mechanics’, workers’,
materialmen’s or other like Liens arising in the Ordinary Course of Business
with respect to obligations which are not due or which are being contested in
good faith by Obligors; (h) Liens placed upon fixed assets hereafter acquired to
secure a portion of the purchase price thereof, provided that (x) any such lien
shall not encumber any other property of Obligors and (y) the aggregate amount
of Indebtedness secured by such Liens incurred as a result of such purchases
during any fiscal year shall not exceed the amount provided for in Section 7.6;
(i) other Liens incidental to the conduct of Obligors’ business or the ownership
of its property and assets which were not incurred in connection with the
borrowing of money or the obtaining of advances or credit, and which do not in
the aggregate materially detract from Agent’s or Lenders’ rights in and to the
Collateral or the value of Obligors’ property or assets or which do not
materially impair the use thereof in the operation of Obligors’ business; and
(j) Liens disclosed on Schedule 1.2.
 
 
25

--------------------------------------------------------------------------------

 
 
“Permitted Indebtedness” shall mean: (a) the Obligations; (b) Indebtedness
incurred for Capital Expenditures permitted in Section 7.6 hereof; (c) any
guarantees of Indebtedness permitted under Section 7.3 hereof; (d) any
Indebtedness listed on Schedule 5.8(b)(ii) hereof; (e) Indebtedness due under
the Subordinated Loan Documents; and (f) Indebtedness assumed under the
Acquisition Agreement and; (g) Indebtedness consisting of Permitted Loans made
by one or more Borrower(s) to any other Borrower(s) and; (h) Interest Rate
Hedges and Foreign Currency Hedges that are entered into by Borrowers to hedge
their risks with respect to outstanding Indebtedness of Borrowers and not for
speculative or investment purposes, (i) intercompany Indebtedness owing from one
or more Borrowers to any other one or more Borrowers in accordance with clause
(c) of the definition of Permitted Loans.
 
“Permitted Investments” shall mean investments in: (a) obligations issued or
guaranteed by the United States of America or any agency thereof; (b) commercial
paper with maturities of not more than 180 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating); (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency; (d) U.S. money market funds
that invest solely in obligations issued or guaranteed by the United States of
America or an agency thereof; and (e) Permitted Loans.
 
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan and a Multiemployer Plan, as defined
herein) maintained by any Borrower or any member of the Controlled Group or to
which any Borrower or any member of the Controlled Group is required to
contribute.
 
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
 
“Properly Contested” shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Indebtedness or Taxes will not have a Material
Adverse Effect or will not result in the forfeiture of any assets of such
Person; (d) no Lien is imposed upon any of such Person’s assets with respect to
such Indebtedness or taxes unless such Lien (x) does not attach to any
Receivables or Inventory, (y) is at all times junior and subordinate in priority
to the Liens in favor of the Agent (except only with respect to property Taxes
that have priority as a matter of applicable state law) and, (z) enforcement of
such Lien is stayed during the period prior to the final resolution or
disposition of such dispute; and (e) if such Indebtedness or Lien, as
applicable, results from, or is determined by the entry, rendition or issuance
against a Person or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review.
 
 
26

--------------------------------------------------------------------------------

 
 
 “Protective Advances” shall have the meaning set forth in Section 16.2(f)
hereof.
 
“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by the
Agent).
 
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
 
“Qualified ECP Loan Party” shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a “letter of credit or keepwell, support, or other agreement” for
purposes of Section 1a(18)(A)(v)(II) of the CEA.


 “RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
 
“Real Property” shall mean all of the owned and leased premises identified on
Schedule 4.4 hereto or in and to any other premises or real property that are
hereafter owned or leased by any Borrower.
 
“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Borrower’s contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
contract rights, instruments, documents and chattel paper, and drafts and
acceptances, credit card receivables and all other forms of obligations owing to
such Borrower arising out of or in connection with the sale or lease of
Inventory or the rendition of services, all supporting obligations, guarantees
and other security therefor, whether secured or unsecured, now existing or
hereafter created, and whether or not specifically sold or assigned to Agent
hereunder.
 
“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.
 
 
27

--------------------------------------------------------------------------------

 
 
“Register” shall have the meaning set forth in Section 16.3(e) hereof.
 
“Reimbursement Obligation” shall have the meaning set forth in Section 2.14(b)
hereof.
 
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
 
“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law.
 
“Reportable ERISA Event” shall mean a reportable event described in Section
4043(c) of ERISA or the regulations promulgated thereunder.
 
“Required Lenders” shall mean Lenders (not including any Defaulting Lender)
holding at least fifty one percent (51%) of the Advances and, if no Advances are
outstanding, shall mean Lenders holding fifty one percent (51%) of the
Commitment Percentages; provided, however, if there are fewer than three (3)
Lenders, Required Lenders shall mean all Lenders (excluding any Defaulting
Lender).
 
“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.
 
“Revolving Advances” shall mean the Advances made other than Letters of Credit
and the Term Loan.
 
“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Letters of
Credit, in an aggregate principal and/or face amount not to exceed the Revolving
Commitment Amount (if any) of such Lender.
 
“Revolving Commitment Amount” shall mean, as to any Lender, the Revolving
Commitment amount (if any) set forth below such Lender’s name on the signature
page hereto (or, in the case of any Lender that became party to this Agreement
after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the Revolving
Commitment amount (if any) of such Lender as set forth in the applicable
Commitment Transfer Supplement).
 
“Revolving Commitment Percentage” shall mean, as to any Lender, the Revolving
Commitment Percentage (if any) set forth below such Lender’s name on the
signature page hereof (or, in the case of any Lender that became party to this
Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the
Revolving Commitment Percentage (if any) of such Lender as set forth in the
applicable Commitment Transfer Supplement).
 
 
28

--------------------------------------------------------------------------------

 
 
“Revolving Credit Note” shall mean the promissory note referred to in Section
2.1(a) hereof.
 
“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus three quarters of one percent (0.75%) with
respect to Domestic Rate Loans and (b) the greater of the sum of the Eurodollar
Rate plus two and three quarters of one percent (2.75%) with respect to
Eurodollar Rate Loans.
 
“Sanctioned Country” shall mean a country subject to a sanctions program
maintained by any Compliance Authority.
 
“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person or entity, or subject to any limitations or
prohibitions (including but not limited to the blocking of property or rejection
of transactions), under any order or directive of any Compliance Authority or
otherwise subject to, or specially designated under, any sanctions program
maintained by any Compliance Authority.
 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Secured Parties” shall mean, collectively, Agent, Issuer and Lenders, together
with any Affiliates of Agent or any Lender to whom any Hedge Liabilities or Cash
Management Liabilities are owed and with each other holder of any of the
Obligations, and the respective successors and assigns of each of them.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Settlement” shall have the meaning set forth in Section 2.6(d) hereof.
 
“Settlement Date” shall have the meaning set forth in Section 2.6(d) hereof.
 
“Sigma” shall mean Sigma Metals, Inc., a corporation organized under the laws of
the State of New York.
 
“Subordinated Lender” shall mean, collectively, (i) Lugenia Gantt and John Gantt
and (ii) those clients of Taglich Brothers, Inc. who currently hold Junior
Subordinated Notes in the aggregate principal amount of $1,000,000 and who may
in the future hold Junior Subordinated Notes in the aggregate principal amount
not to exceed $1,500,000.
 
“Subordinated Loan” shall mean the loans and Indebtedness evidenced by the
Subordinated Loan Documents.
 
“Subordinated Loan Documents” shall mean, collectively, (i) that certain Second
Amended and Restated Subordinated Promissory Note dated October 1, 2010 in the
original principal amount of $2,397,967 between Air Group, as maker, and Lugenia
Gantt and John Gantt, as holder, (ii) those certain two Junior Subordinated
Promissory Notes originally issued in 2008 and currently payable November 30,
2016, in the aggregate original principal amount of $1,000,000,  between Air
Group, as maker, and two clients of Taglich Brothers, Inc., as holder, and such
additional Junior Subordinated Notes payable no earlier than December 31, 2016,
as may be issued to evidence receipt of up to $1,500,000 to be loaned to Air
Group by one or more clients of Taglich Brothers, Inc., and (iii) all other
instruments, agreements and documents executed in connection therewith.
 
 
29

--------------------------------------------------------------------------------

 
 
“Subsidiary” shall mean of any Person a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
 
“Subsidiary Stock” shall mean (a) with respect to the Equity Interests issued to
a Borrower by any Subsidiary (other than a Foreign Subsidiary), 100% of such
issued and outstanding Equity Interests, and (b) with respect to any Equity
Interests issued to a Borrower by any Foreign Subsidiary (i) 100% of such issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956(c)(2)) and (ii) 66% (or such greater percentage that,
due to a change in an Applicable Law after the date hereof, (x) could not
reasonably be expected to cause the undistributed earnings of such  Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Borrower and (y) could not reasonably be
expected to cause any material adverse tax consequences) of such issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)).
 
“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
 
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge, or a Lender-Provided Foreign Currency Hedge.
 
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.
 
“Term” shall have the meaning set forth in Section 13.1 hereof.
 
“Term Loan” shall mean the Advances made pursuant to Section 2.3 hereof.
 
“Term Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to fund a portion of the Term Loan in an aggregate
principal equal to the Term Loan Commitment Amount (if any) of such Lender.
 
“Term Loan Commitment Percentage” shall mean, as to any Lender, the Term Loan
Commitment Percentage (if any) set forth below such Lender’s name on the
signature page hereof (or, in the case of any Lender that became party to this
Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the
Term Loan Commitment Percentage (if any) of such Lender as set forth in the
applicable Commitment Transfer Supplement), as the same may be adjusted upon any
assignment by or to such Lender pursuant to Section 16.3(c) or (d) hereof.
 
 
30

--------------------------------------------------------------------------------

 
 
“Term Loan Commitment Amount” shall mean, as to any Lender, the term loan
commitment amount (if any) set forth below such Lender’s name on the signature
page hereof (or, in the case of any Lender that became party to this Agreement
after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the term loan
commitment amount (if any) of such Lender as set forth in the applicable
Commitment Transfer Supplement), as the same may be adjusted upon any assignment
by or to such Lender pursuant to Section 16.3(c) or (d) hereof.
 
“Term Loan Rate” shall mean an interest rate per annum equal to (a) the sum of
the Alternate Base Rate plus one and three quarters of one percent (1.75%) with
respect to Domestic Rate Loans and (b) the sum of the Eurodollar Rate plus three
and one half of one percent (3.50%) with respect to Eurodollar Rate Loans.
 
“Term Note” shall mean the promissory note described in Section 2.3 hereof.
 
“Termination Date” shall mean November 30, 2016 or such other date as the
Lenders may agree in writing to extend the Termination Date until, without there
being any obligation on the part of the Lenders to extend the Termination Date.
 
“Termination Event” shall mean: (a) a Reportable ERISA Event with respect to any
Plan; (b) the withdrawal of any Borrower or any member of the Controlled Group
from a Plan during a plan year in which such entity was a “substantial employer”
as defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the providing
of notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (d) the commencement of proceedings by the PBGC to
terminate a Plan; (e) any event or condition (a) which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or (b) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; (f) the partial or
complete withdrawal within the meaning of Section 4203 or 4205 of ERISA, of any
Borrower or any member of the Controlled Group from a Multiemployer Plan; (g)
notice that a Multiemployer Plan is subject to Section 4245 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not diligent, upon any Borrower or any member of the Controlled
Group.
 
“Toxic Substance” shall mean and include any material present on the Real
Property (including the Leasehold Interests) which has been shown to have
significant adverse effect on human health or which is subject to regulation
under the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq.,
applicable state law, or any other applicable Federal or state laws now in force
or hereafter enacted relating to toxic substances.  “Toxic Substance” includes
but is not limited to asbestos, polychlorinated biphenyls (PCBs) and lead-based
paints.
 
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Unassigned Government Receivables Sublimit” shall mean $500,000.
 
 
31

--------------------------------------------------------------------------------

 
 
“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus (b) the sum of (i) the outstanding amount of Advances (other than
the Term Loan) plus (ii) all amounts due and owing to Borrower’s trade creditors
which are outstanding beyond normal trade terms , plus (iii) fees and expenses
for which Borrower is liable but which have not been paid or charged to
Borrower’s Account.
 
“Unfunded Capital Expenditures” shall mean, as to any Borrower, without
duplication, a Capital Expenditure funded (a) from such Borrower’s internally
generated cash flow or (b) with the proceeds of a Revolving Advance.
 
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
 
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
“WM” shall mean Welding Metallurgy, Inc., a corporation organized under the laws
of the State of New York.
 
1.3. Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein.  Without limiting the foregoing, the terms “accounts”,
“chattel paper” (and “electronic chattel paper” and “tangible chattel paper”),
“commercial tort claims”, “deposit accounts”, “documents”, “equipment”,
“financial asset”, “fixtures”, “general intangibles”, “goods”, “instruments”,
“inventory”, “investment property”, “letter-of-credit rights”, “payment
intangibles”, “proceeds”, “promissory note” “securities”, “software” and
“supporting obligations” as and when used in the description of Collateral shall
have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code.  To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.
 
1.4. Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement.  Any
pronoun used shall be deemed to cover all genders.  Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa.  All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations.  Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications, supplements or amendments thereto, any and all restatements
or replacements thereof and any and all extensions or renewals thereof.  All
references herein to the time of day shall mean the time in New York, New
York.  Unless otherwise provided, all financial calculations shall be performed
with Inventory valued on a first-in, first-out basis.  Whenever the words
“including” or “include” shall be used, such words shall be understood to mean
“including, without limitation” or “include, without limitation”.  A Default or
an Event of Default shall be deemed to exist at all times during the period
commencing on the date that such Default or Event of Default occurs to the date
on which such Default or Event of Default is waived in writing pursuant to this
Agreement or, in the case of a Default, is cured within any period of cure
expressly
 
 
32

--------------------------------------------------------------------------------

 
 
provided for in this Agreement; and an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by Required
Lenders.  Any Lien referred to in this Agreement or any of the Other Documents
as having been created in favor of Agent, any agreement entered into by Agent
pursuant to this Agreement or any of the Other Documents, any payment made by or
to or funds received by Agent pursuant to or as contemplated by this Agreement
or any of the Other Documents, or any act taken or omitted to be taken by Agent,
shall, unless otherwise expressly provided, be created, entered into, made or
received, or taken or omitted, for the benefit or account of Agent and
Lenders.  Wherever the phrase “to the best of Borrowers’ knowledge” or words of
similar import relating to the knowledge or the awareness of any Borrower are
used in this Agreement or Other Documents, such phrase shall mean and refer to
(i) the actual knowledge of a senior officer of any Borrower or (ii) the
knowledge that a senior officer would have obtained if he/she had engaged in a
good faith and diligent performance of his/her duties, including the making of
such reasonably specific inquiries as may be necessary of the employees or
agents of such Borrower and a good faith attempt to ascertain the existence or
accuracy of the matter to which such phrase relates.  All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or otherwise within the limitations of, another covenant shall
not avoid the occurrence of a default if such action is taken or condition
exists.  In addition, all representations and warranties hereunder shall be
given independent effect so that if a particular representation or warranty
proves to be incorrect or is breached, the fact that another representation or
warranty concerning the same or similar subject matter is correct or is not
breached will not affect the incorrectness of a breach of a representation or
warranty hereunder.
 
II. ADVANCES, PAYMENTS.
 
2.1. Revolving Advances.
 
(a) Amount of Revolving Advances.  Subject to the terms and conditions set forth
in this Agreement specifically including Section 2.1(b), each Lender, severally
and not jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Revolving Commitment Percentage
of the lesser of (x) the Maximum Revolving Advance Amount, less the aggregate
Maximum Undrawn Amount of all outstanding Letters of Credit or (y) an amount
equal to the sum of:
 
(i)           up to the sum of (A) 85%, subject to the provisions of Section
2.1(b) hereof (the “Receivables Advance Rate A”), of Eligible Receivables that
do not constitute Eligible Unassigned Government Receivables (specifically
excluding all Eligible Receivables of Sigma) plus (B) the lesser of (I) 50%,
subject to the provisions of Section 2.1(b) hereof (the “Receivables Advance
Rate B” and collectively with the Receivables Advance Rate A, the “Receivables
Advance Rate”), of Eligible Unassigned Government Receivables (specifically
excluding all Eligible Unassigned Government Receivables of Sigma) and (II) the
Unassigned Government Receivables Sublimit, plus
 
 
33

--------------------------------------------------------------------------------

 
 
(ii)           up to the lesser of (A) 50%, subject to the provisions of Section
2.1(b) hereof, of the value of the Eligible Inventory (specifically excluding
all Eligible Inventory of Sigma), (B) 85% of the appraised net orderly
liquidation value of Eligible Inventory (as evidenced by an Inventory appraisal
satisfactory to Agent in its sole discretion exercised in good faith and
specifically excluding all Eligible Inventory of Sigma) or (C) the Inventory
Sublimit in the aggregate at any one time (“Inventory Advance Rate” and together
with the Receivables Advance Rate, collectively, the “Advance Rates”), minus
 
(iii)           such reserves as Agent may reasonably deem proper and necessary
from time to time.
 
The amount derived from the sum of (x) Sections 2.1(a)(y)(i) and (ii) minus (y)
Section 2.1 (a)(y)(iii) at any time and from time to time shall be referred to
as the “Formula Amount”.  The Revolving Advances shall be evidenced by one or
more secured promissory notes (collectively, the “Revolving Credit Note”)
substantially in the form attached hereto as Exhibit 2.1(a).
 
(b) Discretionary Rights.  The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its reasonable
discretion.  Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent.  The
rights of Agent under this subsection are subject to the provisions of Section
16.2(b).
 
2.2. Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances.
 
(a) Borrowing Agent on behalf of any Borrower may notify Agent prior to 10:00
a.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder.  Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation under
this Agreement, become due, same shall be deemed a request for a Revolving
Advance maintained as a Domestic Rate Loan as of the date such payment is due,
in the amount required to pay in full such interest, fee, charge or Obligation,
and such request shall be irrevocable.
 
(b) Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a LIBOR Rate Loan for any Advance, Borrowing Agent
shall give Agent written notice by no later than 10:00 a.m. on the day which is
three (3) Business Days prior to the date such LIBOR Rate Loan is to be
borrowed, specifying (i) the date of the proposed borrowing (which shall be a
Business Day), (ii) the type of borrowing and the amount of such Advance to be
borrowed, which amount shall be in integral multiples of $250,000 thereafter,
and (iii) the duration of the first Interest Period therefor.  Interest Periods
for LIBOR Rate Loans shall be for one, two or three months; provided that, if an
Interest Period would end on a day that is not a Business Day, it shall end on
the next succeeding Business Day unless such day falls in the next succeeding
calendar month in which case the Interest Period shall end on the next preceding
Business Day.  No LIBOR Rate Loan shall be made available to any Borrower during
the continuance of a Default or an Event of Default.  After giving effect to
each requested LIBOR Rate Loan, including those which are converted from a
Domestic Rate Loan under Section 2.2(e), there shall not be outstanding more
than four (4) LIBOR Rate Loans, in the aggregate.
 
 
34

--------------------------------------------------------------------------------

 
 
(c) Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrowing Agent may elect
as set forth in subsection (b)(iii) above, provided that the exact length of
each Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the last day of the Term.
 
(d) Borrowing Agent shall elect the initial Interest Period applicable to a
LIBOR Rate Loan by its notice of borrowing given to Agent pursuant to Section
2.2(b) or by its notice of conversion given to Agent pursuant to Section 2.2(e),
as the case may be.  Borrowing Agent shall elect the duration of each succeeding
Interest Period by giving irrevocable written notice to Agent of such duration
not later than 10:00 a.m. on the day which is three (3) Business Days prior to
the last day of the then current Interest Period applicable to such LIBOR Rate
Loan.  If Agent does not receive timely notice of the Interest Period elected by
Borrowing Agent, Borrowing Agent shall be deemed to have elected to convert such
LIBOR Rate Loan to a Domestic Rate Loan subject to Section 2.2(e) below.
 
(e) Provided that no Default or Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding LIBOR Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a LIBOR Rate Loan shall be made only on the last Business Day of
the then current Interest Period applicable to such LIBOR Rate Loan.  If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 10:00 a.m. (i) on the day which is three (3)
Business Days prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a LIBOR Rate Loan, or (ii)
on the day which is one (1) Business Day prior to the date on which such
conversion is to occur (which date shall be the last Business Day of the
Interest Period for the applicable LIBOR Rate Loan) with respect to a conversion
from a LIBOR Rate Loan to a Domestic Rate Loan, specifying, in each case, the
date of such conversion, the loans to be converted and if the conversion is to a
LIBOR Rate Loan, the duration of the first Interest Period therefor.
 
(f) At its option and upon written notice given prior to 10:00 a.m. at least
three (3) Business Days prior to the date of such prepayment, any Borrower may,
subject to Section 2.2(g) hereof, prepay the LIBOR Rate Loans in whole at any
time or in part from time to time with accrued interest on the principal being
prepaid to the date of such repayment.  Such Borrower shall specify the date of
prepayment of Advances which are LIBOR Rate Loans and the amount of such
prepayment.  In the event that any prepayment of a LIBOR Rate Loan is required
or permitted on a date other than the last Business Day of the then current
Interest Period with respect thereto, such Borrower shall indemnify Agent and
Lenders therefor in accordance with Section 2.2(g) hereof.
 
 
35

--------------------------------------------------------------------------------

 
 
(g) Each Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may sustain or incur as a consequence of any prepayment, conversion of or any
default by any Borrower in the payment of the principal of or interest on any
LIBOR Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a LIBOR Rate Loan after notice thereof has
been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
LIBOR Rate Loans hereunder.  A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Agent or any Lender to Borrowing
Agent shall be conclusive absent manifest error.
 
(h) Notwithstanding any other provision hereof, if any Applicable Law, treaty,
regulation or directive, or any change therein or in the interpretation or
application thereof, including without limitation any Change in Law, shall make
it unlawful for Lenders or any Lender (for purposes of this subsection (h), the
term “Lender” shall include any Lender and the office or branch where any Lender
or any Person controlling such Lender makes or maintains any LIBOR Rate Loans)
to make or maintain its LIBOR Rate Loans, the obligation of Lenders (or such
affected Lender) to make LIBOR Rate Loans hereunder shall forthwith be cancelled
and Borrowers shall, if any affected LIBOR Rate Loans are then outstanding,
promptly upon request from Agent, either pay all such affected LIBOR Rate Loans
or convert such affected LIBOR Rate Loans into loans of another type.  If any
such payment or conversion of any LIBOR Rate Loan is made on a day that is not
the last day of the Interest Period applicable to such LIBOR Rate Loan,
Borrowers shall pay Agent, upon Agent’s request, such amount or amounts set
forth in clause (g) above.  A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Lenders to Borrowing Agent shall
be conclusive absent manifest error.
 
2.3. Term Loans.  Subject to the terms and conditions of this Agreement, each
Lender, severally and not jointly, will make a Term Loan to Borrower in the sum
equal to such Lender’s Commitment Percentage of $2,847,603.50.  The Term Loan
shall be advanced on the Closing Date and shall be, with respect to principal,
payable as follows, subject to acceleration upon the occurrence of an Event of
Default under this Agreement or termination of this Agreement: nineteen (19)
consecutive monthly principal installments, the first eighteen (18) of which
shall be in the amount of $150,000 commencing on the first Business Day of July,
2013, and continuing on the first Business Day of each month thereafter, with a
nineteenth (19th) and final payment of any unpaid balance of principal and
interest payable on the first Business Day of January, 2015, subject to
mandatory prepayment and acceleration upon the occurrence of an Event of Default
hereunder or earlier termination of the Loan Agreement pursuant to the terms
hereof.  Notwithstanding anything to the contrary herein, in the Term Note
and/or in any Other Document, all outstanding principal and interest hereunder
is due and payable on the Termination Date in the event that the Termination
Date is before the first Business Day of January, 2015.  The Term Loan shall be
evidenced by one or more secured promissory notes (collectively, the “Term
Note”) in substantially the form attached hereto as Exhibit 2.3.
 
2.4. Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books.  The proceeds of each
Revolving Advance requested by Borrowing Agent on behalf of any Borrower or
deemed to have been requested by any Borrower under Sections 2.2(a), 2.6(b) or
2.14 hereof shall, (i) with respect to requested Revolving Advances, to the
extent Lenders make such Revolving Advances in accordance with Section 2.2(a),
2.6(b) or 2.14 hereof, be made available to the applicable Borrower on the day
so requested by way of credit to such Borrower’s operating account at PNC, or
such other bank as Borrowing Agent may designate following notification to
Agent, in immediately available federal funds or other immediately available
funds or, (ii) with respect to Revolving Advances deemed to have been requested
by any Borrower, be disbursed to Agent to be applied to the outstanding
Obligations giving rise to such deemed request.  During the Term, Borrowers may
use the Revolving Advances by borrowing, prepaying and reborrowing, all in
accordance with the terms and conditions hereof.
 
 
36

--------------------------------------------------------------------------------

 
 
2.5. Making and Settlement of Advances.
 
(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolving Commitment Percentages of Lenders holding the Revolving
Commitments (subject to any contrary terms of Section 2.22).  The Term Loan
shall be advanced according to the applicable Term Loan Commitment Percentages
of Lenders holding the Term Loan Commitments.
 
(b) Promptly after receipt by Agent of a request or a deemed request for a
Revolving Advance pursuant to Section 2.2(a) and, with respect to Revolving
Advances, Agent shall notify Lenders holding the Revolving Commitments of its
receipt of such request specifying the information provided by Borrowing Agent
and the apportionment among Lenders of the requested Revolving Advance as
determined by Agent in accordance with the terms hereof.  Each Lender shall
remit the principal amount of each Revolving Advance to Agent such that Agent is
able to, and Agent shall, to the extent the applicable Lenders have made funds
available to it for such purpose and subject to Section 8.2, fund such Revolving
Advance to Borrowers in U.S. Dollars and immediately available funds at the
Payment Office prior to the close of business, on the applicable borrowing date;
provided that if any applicable Lender fails to remit such funds to Agent in a
timely manner, Agent may elect in its sole discretion to fund with its own funds
the Revolving Advance of such Lender on such borrowing date, and such Lender
shall be subject to the repayment obligation in Section 2.6(c) hereof.
 
(c) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender holding a Revolving Commitment that such Lender will not make the
amount which would constitute its applicable Revolving Commitment Percentage of
the requested Revolving Advance available to Agent, Agent may (but shall not be
obligated to) assume that such Lender has made such amount available to Agent on
such date in accordance with Section 2.6(b) and may, in reliance upon such
assumption, make available to Borrowers a corresponding amount.  In such event,
if a Lender has not in fact made its applicable Revolving Commitment Percentage
of the requested Revolving Advance available to Agent, then the applicable
Lender and Borrowers severally agree to pay to Agent on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrowers through but excluding the date
of payment to Agent, at (i) in the case of a payment to be made by such Lender,
the greater of (A) (x) the daily average Federal Funds Effective Rate (computed
on the basis of a year of 360 days) during such period as quoted by Agent, times
(y) such amount or (B) a rate determined by Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by Borrower, the Revolving Interest Rate for Revolving Advances that are
Domestic Rate Loans.  If such Lender pays its share of the applicable Revolving
Advance to Agent, then the amount so paid shall constitute such Lender’s
Revolving Advance.  Any payment by Borrowers shall be without prejudice to any
claim Borrowers may have against a Lender holding a Revolving Commitment that
shall have failed to make such payment to Agent.  A certificate of Agent
submitted to any Lender or Borrower with respect to any amounts owing under this
paragraph (c) shall be conclusive, in the absence of manifest error.
 
 
37

--------------------------------------------------------------------------------

 
 
(d) If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that each
Lender so purchasing a portion of another Lender’s Advances may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral, and the obligations owing to
each such purchasing Lender in respect of such participation and such purchased
portion of any other Lender’s Advances shall be part of the Obligations secured
by the Collateral.
 
2.6. Maximum Advances. The aggregate balance of Revolving Advances outstanding
at any time shall not exceed the lesser of (a) the Maximum Revolving Advance
Amount less the aggregate Maximum Undrawn Amount of all issued and outstanding
Letters of Credit or (b) the Formula Amount.
 
2.7. Manner and Repayment of Advances.
 
(a) The Revolving Advances shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided.  The Term Loan shall
be due and payable as provided in Section 2.3 hereof and shall be due and
payable in full on the last day of the Term, subject to mandatory prepayments as
herein provided.  Notwithstanding the foregoing, all Advances shall be subject
to earlier repayment upon (x) acceleration upon the occurrence of an Event of
Default under this Agreement or (y) termination of this Agreement.  Each payment
(including each prepayment) by any Borrower on account of the principal of and
interest on the Advances (other than the Term Loan) shall be applied, first pro
rata according to the applicable Revolving Commitment Percentages of Lenders, to
the outstanding Revolving Advances (subject to any contrary provisions of
Section 2.22).  Each payment (including each prepayment) by any Borrower on
account of the principal of and interest on the Term Loan shall be applied to
the Term Loan pro rata according to the Term Loan Commitment Percentages of
Lenders in the inverse order of maturities thereof.
 
 
38

--------------------------------------------------------------------------------

 
 
(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received by Agent.  Agent shall
conditionally credit Borrowers’ Account for each item of payment on the next
Business Day after the Business Day on which such item of payment is received by
Agent (and the Business Day on which each such item of payment is so credited
shall be referred to, with respect to such item, as the “Application
Date”).  Agent is not, however, required to credit Borrowers’ Account for the
amount of any item of payment which is unsatisfactory to Agent and Agent may
charge Borrowers’ Account for the amount of any item of payment which is
returned, for any reason whatsoever, to Agent unpaid.  Subject to the foregoing,
Borrowers agree that for purposes of computing the interest charges under this
Agreement, each item of payment received by Agent shall be deemed applied by
Agent on account of the Obligations on its respective Application
Date.  Borrowers further agree that there is a monthly float charge payable to
Agent for Agent’s sole benefit, in an amount equal to (y) the face amount of all
items of payment received during the prior month (including items of payment
received by Agent as a wire transfer or electronic depository check) multiplied
by (z) the Revolving Interest Rate with respect to Domestic Rate Loans for one
(1) Business Day.  All proceeds received by Agent shall be applied to the
Obligations in accordance with Section 4.8(h).
 
(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 p.m. on the due date therefor in Dollars in federal funds or
other funds immediately available to Agent.  Agent shall have the right to
effectuate payment of any and all Obligations due and owing hereunder by
charging Borrowers’ Account or by making Advances as provided in Section 2.2
hereof.
 
(d) Except as expressly provided herein, all payments (including prepayments) to
be made by any Borrower on account of principal, interest, fees and other
amounts payable hereunder shall be made without deduction, setoff or
counterclaim and shall be made to Agent on behalf of Lenders to the Payment
Office, in each case on or prior to 1:00 p.m., in Dollars and in immediately
available funds.
 
2.8. Repayment of Excess Advances. If at any time the aggregate balance of
outstanding Advances taken as a whole exceeds the maximum amount of such type of
Advances and/or Advances taken as a whole (as applicable) permitted hereunder,
such excess Advances shall be immediately due and payable without the necessity
of any demand, at the Payment Office, whether or not a Default or an Event of
Default has occurred.
 
2.9. Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent or Lenders and the date and amount of each payment in respect thereof;
provided, however, the failure by Agent to record the date and amount of any
Advance shall not adversely affect Agent or any Lender.  Each month, Agent shall
send to Borrowing Agent a statement showing the accounting for the Advances
made, payments made or credited in respect thereof, and other transactions
between Agent, Lenders and Borrowers during such month.  The monthly statements
shall be deemed correct and binding upon Borrowers in the absence of manifest
error and shall constitute an account stated between Lenders and Borrowers
unless Agent receives a written statement of Borrowers’ specific exceptions
thereto within thirty (30) days after such statement is received by Borrowing
Agent.  The records of Agent with respect to Borrowers’ Account shall be
conclusive evidence absent manifest error of the amounts of Advances and other
charges thereto and of payments applicable thereto.
 
 
39

--------------------------------------------------------------------------------

 
 
2.10. Letters of Credit.
 
(a) Subject to the terms and conditions hereof, Issuer shall issue or cause the
issuance of standby letters of credit denominated in Dollars (“Letters of
Credit”) for the account of any Borrower except to the extent that the issuance
thereof would then cause the sum of (i) the outstanding Revolving Advances plus
(ii) the Maximum Undrawn Amount of all outstanding Letters of Credit, plus (iii)
the Maximum Undrawn Amount of the Letter of Credit to be issued to exceed the
lesser of (x) the Maximum Revolving Advance Amount or (y) the Formula Amount
(calculated without giving effect to the deductions provided for in
Section 2.1(a)(y)(iii)).  The Maximum Undrawn Amount of all outstanding Letters
of Credit shall not exceed in the aggregate at any time the Letter of Credit
Sublimit.  All disbursements or payments related to Letters of Credit shall be
deemed to be Domestic Rate Loans consisting of Revolving Advances and shall bear
interest at the Revolving Interest Rate for Domestic Rate Loans.  Letters of
Credit that have not been drawn upon shall not bear interest (but fees shall
accrue in respect of outstanding Letters of Credit as provided in Section 3.2
hereof).
 
(b) Notwithstanding any provision of this Agreement, Issuer shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain  Issuer from issuing any Letter of Credit, or any Law
applicable to Issuer or any request or directive (whether or not having the
force of law) from any Governmental Body with jurisdiction over Issuer shall
prohibit, or request that Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which Issuer is not otherwise compensated hereunder) not in effect on the
date of this Agreement, or shall impose upon Issuer any unreimbursed loss, cost
or expense which was not applicable on the date of this Agreement, and which
Issuer in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of Issuer applicable to letters of
credit generally.
 
2.11. Issuance of Letters of Credit.
 
(a) Borrowing Agent, on behalf of any Borrower, may request Issuer to issue or
cause the issuance of a Letter of Credit by delivering to Issuer, with a copy to
Agent at the Payment Office, prior to 10:00 a.m., at least five (5) Business
Days prior to the proposed date of issuance, such Issuer’s form of Letter of
Credit Application (the “Letter of Credit Application”) completed to the
satisfaction of Agent and Issuer; and, such other certificates, documents and
other papers and information as Agent or Issuer may reasonably request.  Issuer
shall not issue any requested Letter of Credit if such Issuer has received
notice from Agent or any Lender that one or more of the applicable conditions
set forth in Section 8.2 of this Agreement have not been satisfied or the
commitments of Lenders to make Revolving Advances hereunder have been terminated
for any reason.
 
 
40

--------------------------------------------------------------------------------

 
 
(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, or other written demands for payment and (ii) have an expiry
date not later than twenty four (24) months after such Letter of Credit’s date
of issuance and in no event later than the last day of the Term.  Each standby
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (International Chamber of Commerce Publication
Number 590) (the “ISP98 Rules”), or any subsequent revision thereof at the time
a standby Letter of Credit is issued, as determined by Issuer.
 
(c) Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowing Agent for a Letter of Credit hereunder.
 
2.12. Requirements For Issuance of Letters of Credit.  Borrowing Agent shall
authorize and direct any Issuer to name the applicable Borrower as the
“Applicant” or “Account Party” of each Letter of Credit.  If Agent is not the
Issuer of any Letter of Credit, Borrowing Agent shall authorize and direct
Issuer to deliver to Agent all instruments, documents, and other writings and
property received by Issuer pursuant to the Letter of Credit and to accept and
rely upon Agent’s instructions and agreements with respect to all matters
arising in connection with the Letter of Credit, the application therefor.
 
2.13. Disbursements, Reimbursement.
 
(a) Immediately upon the issuance of each Letter of Credit, each Lender holding
a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Issuer a participation in each Letter
of Credit and each drawing thereunder in an amount equal to such Lender’s
Revolving Commitment Percentage of the Maximum Undrawn Amount of such Letter of
Credit (as in effect from time to time) and the amount of such drawing,
respectively.
 
(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Issuer will promptly notify Agent and
Borrowing Agent.  Regardless of whether Borrowing Agent shall have received such
notice, Borrowers shall reimburse (such obligation to reimburse Issuer shall
sometimes be referred to as a “Reimbursement Obligation”) Issuer prior to 12:00
Noon, on each date that an amount is paid by Issuer under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
Issuer.  In the event Borrowers fail to reimburse Issuer for the full amount of
any drawing under any Letter of Credit by 12:00 Noon, on the Drawing Date,
Issuer will promptly notify Agent and each Lender holding a Revolving Commitment
thereof, and Borrowers shall be automatically deemed to have requested that a
Revolving Advance maintained as a Domestic Rate Loan be made by Lenders to be
disbursed on the Drawing Date under such Letter of Credit, and Lenders holding
the Revolving Commitments shall be unconditionally obligated to fund such
Revolving Advance (all whether or not the conditions specified in Section 8.2
are then satisfied or the commitments of Lenders to make Revolving Advances
hereunder have been terminated for any reason) as provided for in Section
2.14(c) immediately below.  Any notice given by Issuer pursuant to this Section
2.14(b) may be oral if promptly confirmed in writing; provided that the lack of
such a confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
 
41

--------------------------------------------------------------------------------

 
 
(c) Each Lender holding a Revolving Commitment shall upon any notice pursuant to
Section 2.13(b) make available to Issuer through Agent at the Payment Office an
amount in immediately available funds equal to its Revolving Commitment
Percentage (subject to any contrary provisions of Section 2.21) of the amount of
the drawing, whereupon the participating Lenders shall (subject to Section
2.13(d)) each be deemed to have made a Revolving Advance maintained as a
Domestic Rate Loan to Borrowers in that amount.  If any Lender holding a
Revolving Commitment so notified fails to make available to Agent, for the
benefit of Issuer, the amount of such Lender’s Revolving Commitment Percentage
of such amount by 2:00 p.m. on the Drawing Date, then interest shall accrue on
such Lender’s obligation to make such payment, from the Drawing Date to the date
on which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Revolving Advances maintained as a Domestic Rate Loan on and after the fourth
day following the Drawing Date.  Agent and Issuer will promptly give notice of
the occurrence of the Drawing Date, but failure of Agent or Issuer to give any
such notice on the Drawing Date or in sufficient time to enable any Lender
holding a Revolving Commitment to effect such payment on such date shall not
relieve such Lender from its obligations under this Section 2.13(c), provided
that such Lender shall not be obligated to pay interest as provided in Section
2.13(c)(i) and (ii) until and commencing from the date of receipt of notice from
Agent or Issuer of a drawing.
 
(d) With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.13(b), because of Borrowers’ failure to
satisfy the conditions set forth in Section 8.2 hereof (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing.  Such Letter of Credit Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the rate
per annum applicable to a Revolving Advance maintained as a Domestic Rate
Loan.  Each applicable Lender’s payment to Agent pursuant to Section 2.13(c)
shall be deemed to be a payment in respect of its participation in such Letter
of Credit Borrowing and shall constitute a “Participation Advance” from such
Lender in satisfaction of its Participation Commitment in respect of the
applicable Letter of Credit under this Section 2.13.
 
(e) Each applicable Lender’s Participation Commitment in respect of the Letters
of Credit shall continue until the last to occur of any of the following events:
(x) Issuer ceases to be obligated to issue or cause to be issued Letters of
Credit hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncancelled; and (z) all Persons (other than Borrowers) have
been fully reimbursed for all payments made under or relating to Letters of
Credit.
 
 
42

--------------------------------------------------------------------------------

 
 
2.14. Repayment of Participation Advances.
 
(a) Upon (and only upon) receipt by Agent for the account of Issuer of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by Issuer or Agent under the Letter of Credit with respect to which any
Lender has made a Participation Advance to Agent, or (ii) in payment of interest
on such a payment made by Issuer or Agent under such a Letter of Credit, Agent
will pay to each Lender holding a Revolving Commitment, in the same funds as
those received by Agent, the amount of such Lender’s Revolving Commitment
Percentage of such funds, except Agent shall retain the amount of the Revolving
Commitment Percentage of such funds of any Lender holding a Revolving Commitment
that did not make a Participation Advance in respect of such payment by Agent
(and, to the extent that any of the other Lender(s) holding the Revolving
Commitment have funded any portion such Defaulting Lender’s Participation
Advance in accordance with the provisions of Section 2.21, Agent will pay over
to such Non-Defaulting Lenders a pro rata portion of the funds so withheld from
such Defaulting Lender).
 
(b) If Issuer or Agent is required at any time to return to any Borrower, or to
a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Issuer or Agent
pursuant to Section 2.14(a) in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each applicable Lender shall, on demand of
Agent, forthwith return to Issuer or Agent the amount of its Revolving
Commitment Percentage of any amounts so returned by Issuer or Agent plus
interest at the Federal Funds Effective Rate.
 
2.15. Documentation. Each Borrower agrees to be bound by the terms of the Letter
of Credit Application and by Issuer’s interpretations of any Letter of Credit
issued on behalf of such Borrower and by Issuer’s written regulations and
customary practices relating to letters of credit, though Issuer’s
interpretations may be different from such Borrower’s own.  In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Issuer shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following Borrowing Agent’s or any Borrower’s instructions or those contained in
the Letters of Credit or any modifications, amendments or supplements thereto.
 
2.16. Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
 
 
43

--------------------------------------------------------------------------------

 
 
2.17. Nature of Participation and Reimbursement Obligations. The obligation of
each Lender holding a Revolving Commitment in accordance with this Agreement to
make the Revolving Advances or Participation Advances as a result of a drawing
under a Letter of Credit, and the obligations of Borrowers to reimburse Issuer
upon a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.17 under all circumstances, including the following
circumstances:
 
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Borrower, as the case may be, may have against Issuer, Agent, any
Borrower or Lender, as the case may be, or any other Person for any reason
whatsoever;
 
(ii) the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of Lenders to make Participation Advances under Section 2.13;
 
(iii) any lack of validity or enforceability of any Letter of Credit;
 
(iv) any claim of breach of warranty that might be made by any Borrower, Agent,
Issuer or any Lender against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, cross-claim, defense
or other right which any Borrower, Agent, Issuer or any Lender may have at any
time against a beneficiary, any successor beneficiary or any transferee of any
Letter of Credit or assignee of the proceeds thereof (or any Persons for whom
any such transferee or assignee may be acting), Issuer, Agent or any Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between any Borrower or any Subsidiaries of such Borrower and the
beneficiary for which any Letter of Credit was procured);
 
(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if Issuer or any of Issuer’s
Affiliates has been notified thereof;
 
(vi) payment by Issuer under any Letter of Credit against presentation of a
demand, draft or certificate or other document which is forged or does not fully
comply with the terms of such Letter of Credit (provided that the foregoing
shall not excuse Issuer from any obligation under the terms of any applicable
Letter of Credit to require the presentation of documents that on their face
appear to satisfy any applicable requirements for drawing under such Letter of
Credit prior to honoring or paying any such draw);
 
(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
 
44

--------------------------------------------------------------------------------

 
 
(viii) any failure by Issuer or any of Issuer’s Affiliates to issue any Letter
of Credit in the form requested by Borrowing Agent, unless Agent and Issuer have
each received written notice from Borrowing Agent of such failure within three
(3) Business Days after Issuer shall have furnished Agent and Borrowing Agent a
copy of such Letter of Credit and such error is material and no drawing has been
made thereon prior to receipt of such notice;
 
(ix) the occurrence of any Material Adverse Effect;
 
(x) any breach of this Agreement or any Other Document by any party thereto;
 
(xi) the occurrence or continuance of an insolvency proceeding with respect to
any Borrower or any Guarantor;
 
(xii) the fact that a Default or an Event of Default shall have occurred and be
continuing;
 
(xiii) the fact that the Term shall have expired or this Agreement or the
obligations of Lenders to make Advances have been terminated; and
 
(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
 
2.18. Liability for Acts and Omissions.
 
(a) As between Borrowers and Issuer, Agent and Lenders, each Borrower assumes
all risks of the acts and omissions of, or misuse of the Letters of Credit by,
the respective beneficiaries of such Letters of Credit.  In furtherance and not
in limitation of the foregoing, Issuer shall not be responsible for: (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for an
issuance of any  Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged (even if
Issuer or any of its Affiliates shall have been notified thereof); (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, facsimile, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (viii)
any consequences arising from causes beyond the control of Issuer, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of Issuer’s rights or powers hereunder.  Nothing in the
preceding sentence shall relieve Issuer from liability for Issuer’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment) in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence.  In no
event shall Issuer or Issuer’s Affiliates be liable to any Borrower for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.
 
 
45

--------------------------------------------------------------------------------

 
 
(b) Without limiting the generality of the foregoing, Issuer and each of its
Affiliates:  (i) may rely on any oral or other communication believed in good
faith by Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Issuer or its Affiliates; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a steamship agent or carrier or any document or instrument of like
import (each an “Order”) and honor any drawing in connection with any Letter of
Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit.
 
(c) In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Issuer under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Issuer under any resulting liability to
any Borrower, Agent or any Lender.
 
2.19. Mandatory Prepayments.
 
(a) Subject to Section 7.1 hereof, when any Borrower sells or otherwise disposes
of any Collateral other than Inventory in the Ordinary Course of Business,
Borrowers shall repay the Advances in an amount equal to the net proceeds of
such sale (i.e., gross proceeds less the reasonable direct costs of such sales
or other dispositions), such repayments to be made promptly but in no event more
than one (1) Business Day following receipt of such net proceeds, and until the
date of payment, such proceeds shall be held in trust for Agent.  The foregoing
shall not be deemed to be implied consent to any such sale otherwise prohibited
by the terms and conditions hereof.  Such repayments shall be applied first, to
the outstanding principal installments of the Term Loan in the inverse order of
the maturities thereof and (z) second, to the remaining Advances (including cash
collateralization of all Obligations relating to any outstanding Letters of
Credit in accordance with the provisions of Section 3.2(b); provided however
that if no Default or Event of Default has occurred and is continuing, such
repayments shall be applied to cash collateralize any Obligations related to
outstanding Letters of Credit last) in such order as Agent may determine,
subject to Borrowers’ ability to reborrow Revolving Advances in accordance with
the terms hereof.
 
 
46

--------------------------------------------------------------------------------

 
 
(b) Upon receipt of a request by the Agent which shall be provided not later
than the last day of any applicable fiscal quarter, Borrower shall prepay the
outstanding amount of the Advances with regard to the Term Loan in an amount
equal to 50% of Excess Cash Flow for each fiscal quarter commencing with the
fiscal quarter ending June 30, 2013, payable upon delivery of the financial
statements to Agent referred to in and required by Section 9.8 for such fiscal
quarter but in any event not later than forty-five (45) days after the end of
each such fiscal quarter, which amount shall be applied ratably to the
outstanding principal installments of the Term Loan in the inverse order of the
maturities thereof.  In the event that the financial statement is not so
delivered, then a calculation based upon estimated amounts shall be made by
Agent upon which calculation Borrower shall make the prepayment required by this
Section 2.11(b), subject to adjustment when the financial statement is delivered
to Agent as required hereby.  The calculation made by Agent shall not be deemed
a waiver of any rights Agent or Lenders may have as a result of the failure by
Borrower to deliver such financial statement.  Notwithstanding anything to the
contrary herein, Excess Cash Flow shall be calculated based on a trailing twelve
(12) month basis as of June 30, 2013 and at all times thereafter.
 
(c) All proceeds received by Borrowers or Agent (i) under any insurance policy
on account of damage or destruction of any assets or property of any Borrowers,
or (ii) as a result of any taking or condemnation of any assets or property
shall be applied in accordance with Section 6.6 hereof.
 
2.20. Use of Proceeds.
 
(a) Borrowers shall apply the proceeds of Advances to (i) repay existing
indebtedness owed to the Lenders, (ii) pay fees and expenses relating to this
transaction, and (iii) provide for its working capital needs and reimburse
drawings under Letters of Credit.  Borrowers shall not use the proceeds of any
Revolving Advance to prepay the Term Loan.
 
(b) Without limiting the generality of Section 2.20(a) above, neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of Applicable Law.
 
2.21. Defaulting Lender.
 
(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.21 so long as such Lender is
a Defaulting Lender.
 
 
47

--------------------------------------------------------------------------------

 
 
(b) (i) except as otherwise expressly provided for in this Section 2.21,
Revolving Advances shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective Revolving
Commitment Percentages, and no Revolving Commitment Percentage of any Lender or
any pro rata share of any Revolving Advances required to be advanced by any
Lender shall be increased as a result of any Lender being a Defaulting
Lender.  Amounts received in respect of principal of any type of Revolving
Advances shall be applied to reduce such type of Revolving Advances of each
Lender (other than any Defaulting Lender) holding a Revolving Commitment in
accordance with their Revolving Commitment Percentages; provided, that, Agent
shall not be obligated to transfer to a Defaulting Lender any payments received
by Agent for Defaulting Lender’s benefit, nor shall a Defaulting Lender be
entitled to the sharing of any payments hereunder (including any principal,
interest or fees).  Amounts payable to a Defaulting Lender shall instead be paid
to or retained by Agent.  Agent may hold and, in its discretion, re-lend to a
Borrower the amount of such payments received or retained by it for the account
of such Defaulting Lender.
 
(ii)           fees pursuant to Section 3.3 hereof shall cease to accrue in
favor of such Defaulting Lender.
 
(iii)           if any Letter of Credit Obligations (or drawings under any
Letter of Credit for which Issuer has not been reimbursed) are outstanding or
exist at the time any such Lender holding a Revolving Commitment becomes a
Defaulting Lender, then:
 
(A)            Defaulting Lender’s Participation Commitment of the Maximum
Undrawn Amount of all outstanding Letters of Credit shall be reallocated among
Non-Defaulting Lenders holding Revolving Commitments in proportion to the
respective Revolving Commitment Percentages of such Non-Defaulting Lenders to
the extent (but only to the extent) that (x) such reallocation does not cause
the aggregate sum of outstanding Revolving Advances made by any such
Non-Defaulting Lender holding a Revolving Commitment plus such Lender’s
reallocated Participation Commitment in the aggregate Maximum Undrawn Amount of
all outstanding Letters of Credit to exceed the Revolving Commitment Amount of
any such Non-Defaulting Lender, and (y) no Default or Event of Default has
occurred and is continuing at such time;
 
(B)           if the reallocation described in clause (A) above cannot, or can
only partially, be effected, Borrowers shall within one Business Day following
notice by Agent cash collateralize for the benefit of Issuer, Borrowers’
obligations corresponding to such Defaulting Lender’s Participation Commitment
in the Maximum Undrawn Amount of all Letters of Credit (after giving effect to
any partial reallocation pursuant to clause (A) above) in accordance with
Section 3.2(b) for so long as such Obligations are outstanding;
 
(C)           if Borrowers cash collateralize any portion of such Defaulting
Lender’s Participation Commitment in the Maximum Undrawn Amount of all Letters
of Credit pursuant to clause (B) above, Borrowers shall not be required to pay
any fees to such Defaulting Lender pursuant to Section 3.2(a) with respect to
such Defaulting Lender’s Revolving Commitment Percentage of Maximum Undrawn
Amount of all Letters of Credit during the period such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
are cash collateralized;
 
 
48

--------------------------------------------------------------------------------

 
 
(D)           if Defaulting Lender’s Participation Commitment in the Maximum
Undrawn Amount of all Letters of Credit is reallocated pursuant to clause (A)
above, then the fees payable to Lenders holding Revolving Commitments pursuant
to Section 3.2(a) shall be adjusted and reallocated to Non-Defaulting Lenders
holding Revolving Commitments in accordance with such reallocation; and
 
(E)           if all or any portion of such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is neither
reallocated nor cash collateralized pursuant to clauses (A) or (B) above, then,
without prejudice to any rights or remedies of Issuer or any other Lender
hereunder, all Letter of Credit Fees payable under Section 3.2(a) with respect
to such Defaulting Lender’s Revolving Commitment Percentage of the Maximum
Undrawn Amount of all Letters of Credit shall be payable to the Issuer (and not
to such Defaulting Lender) until (and then only to the extent that) such
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
is reallocated and/or cash collateralized; and
 
(iv)           so long as any Lender holding a Revolving Commitment is a
Defaulting Lender, Issuer shall not be required to issue, amend or increase any
Letter of Credit, unless such Issuer is satisfied that the related exposure and
Defaulting Lender’s Participation Commitment in the Maximum Undrawn Amount of
all Letters of Credit (after giving effect to any such issuance, amendment,
increase or funding) will be fully allocated to Non-Defaulting Lenders holding
Revolving Commitments and/or cash collateral for such Letters of Credit will be
provided by Borrowers in accordance with clause (A) and (B) above, and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among Non-Defaulting Lenders in a manner consistent with Section
2.21(b)(iii)(A) above (and such Defaulting Lender shall not participate
therein).
 
(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall not be deemed to be a Lender, to have any
outstanding Advances or a Revolving Commitment Percentage or Term Loan
Commitment Percentage.
 
(d) Other than as expressly set forth in this Section 2.21, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged.  Nothing in this Section
2.21 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
 
 
49

--------------------------------------------------------------------------------

 
 
(e) In the event that Agent, Borrowers, and Issuer agree in writing that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then Agent will so notify the parties hereto, and, if
such cured Defaulting Lender is a Lender holding a Revolving Commitment, then
Participation Commitments of Lenders holding Revolving Commitments (including
such cured Defaulting Lender) of the Maximum Undrawn Amount of all outstanding
Letters of Credit shall be reallocated to reflect the inclusion of such Lender’s
Revolving Commitment, and on such date such Lender shall purchase at par such of
the Revolving Advances of the other Lenders as Agent shall determine may be
necessary in order for such Lender to hold such Revolving Advances in accordance
with its Revolving Commitment Percentage.
 
(f) If Issuer has a good faith belief that any Lender holding a Revolving
Commitment has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless Issuer shall
have entered into arrangements with Borrowers or such Lender, satisfactory to
Issuer, to defease any risk to it in respect of such Lender hereunder.
 
2.22. Payment of Obligations. Agent may charge to Borrowers’ Account as a
Revolving Advance (i) all payments with respect to any of the Obligations
required hereunder (including without limitation principal payments, payments of
interest, payments of Letter of Credit Fees and all other fees provided for
hereunder and payments under Sections 16.5 and 16.9) as and when each such
payment shall become due and payable (whether as regularly scheduled, upon or
after acceleration, upon maturity or otherwise), (ii) without limiting the
generality of the foregoing clause (i), (a) all amounts expended by Agent or any
Lender pursuant to Sections 4.2 or 4.3 hereof and (b) all expenses which Agent
incurs in connection with the forwarding of Advance proceeds and the
establishment and maintenance of any Blocked Accounts or Depository Accounts as
provided for in Section 4.8(h), and (iii) any sums expended by Agent or any
Lender due to any Borrower’s failure to perform or comply with its obligations
under this Agreement or any Other Document including any Borrower’s obligations
under Sections 3.3, 3.4, 4.4, 4.7, 6.4, 6.6, 6.7 and 6.8 hereof, and all amounts
so charged shall be added to the Obligations and shall be secured by the
Collateral.  To the extent Revolving Advances are not actually funded by the
other Lenders in respect of any such amounts so charged, all such amounts so
charged shall be deemed to be Revolving Advances made by and owing to Agent and
Agent shall be entitled to all rights (including accrual of interest) and
remedies of a Lender under this Agreement and the Other Documents with respect
to such Revolving Advances.
 
III. INTEREST AND FEES.
 
3.1. Interest. Interest on Advances shall be payable in arrears on the first day
of each month with respect to Domestic Rate Loans and, with respect to LIBOR
Rate Loans, at (a) the end of each Interest Period, provided further that all
accrued and unpaid interest shall be due and payable at the end of the
Term.  Interest charges shall be computed on the actual principal amount of
Advances outstanding during the month at a rate per annum equal to (i) with
respect to Revolving Advances, the applicable Revolving Interest Rate and (ii)
with respect to the Term Loan, the applicable Term Loan Rate (as applicable, the
“Contract Rate”).  Except as expressly provided otherwise in this Agreement, any
Obligations other than the Advances that are not paid when due shall accrue
interest at the Revolving Interest Rate for Domestic Rate Loans, subject to the
provision of the final sentence of this Section 3.1 regarding the Default
Rate.  Whenever, subsequent to the date of this Agreement, the Alternate Base
Rate is increased or decreased, the applicable Contract Rate for Domestic Rate
Loans shall be similarly changed without notice or demand of any kind by an
amount equal to the amount of such change in the Alternate Base Rate during the
time such change or changes remain in effect.  The LIBOR Rate shall be adjusted
with respect to LIBOR Rate Loans without notice or demand of any kind on the
effective date of any change in the Reserve Percentage as of such effective
date.  Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders (or, in the case of any Event of Default under Section 10.7, immediately
and automatically upon the occurrence of any such Event of Default without the
requirement of any affirmative action by any party), the Obligations shall bear
interest at the applicable Contract Rate for Domestic Rate Loans plus two
percent (2%) per annum (the “Default Rate”).
 
 
50

--------------------------------------------------------------------------------

 
 
3.2. Letter of Credit Fees.
 
(a) Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders holding
Revolving Commitments, fees for each Letter of Credit for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, equal to the average daily face amount of each outstanding
Letter of Credit multiplied by the interest rate margin for Revolving Advances
consisting of LIBOR Rate Loans set forth in the definition of Revolving Interest
Rate herein, such fees to be calculated on the basis of a 360-day year for the
actual number of days elapsed and to be payable quarterly in arrears on the
first day of each calendar quarter and on the last day of the Term, and (y) to
Issuer, a fronting fee of one quarter of one percent (0.25%) per annum times the
average daily face amount of each outstanding Letter of Credit for the period
from and excluding the date of issuance of same to and including the date of
expiration or termination, to be payable quarterly in arrears on the first day
of each calendar quarter and on the last day of the Term (all of the foregoing
fees, the “Letter of Credit Fees”).  In addition, Borrowers shall pay to Agent,
for the benefit of Issuer, any and all administrative, issuance, amendment,
payment and negotiation charges with respect to Letters of Credit and all fees
and expenses as agreed upon by Issuer and the Borrowing Agent in connection with
any Letter of Credit, including in connection with the opening, amendment or
renewal of any such Letter of Credit and any acceptances created thereunder, all
such charges, fees and expenses, if any, to be payable on demand.  All such
charges shall be deemed earned in full on the date when the same are due and
payable hereunder and shall not be subject to rebate or pro-ration upon the
termination of this Agreement for any reason.  Any such charge in effect at the
time of a particular transaction shall be the charge for that transaction,
notwithstanding any subsequent change in Issuer’s prevailing charges for that
type of transaction.  Upon and after the occurrence of an Event of Default, and
during the continuation thereof, at the option of Agent or at the direction of
Required Lenders (or, in the case of any Event of Default under Section 10.7,
immediately and automatically upon the occurrence of any such Event of Default
without the requirement of any affirmative action by any party), the Letter of
Credit Fees described in clause (x) of this Section 3.2(a) shall be increased by
an additional two percent (2.0%) per annum.
 
 
51

--------------------------------------------------------------------------------

 
 
(b) On demand, at the option of Agent or at the direction of Required Lenders
(or, in the case of any Event of Default under Section 10.7, immediately and
automatically upon the occurrence of such Event of Default, without the
requirement of any affirmative action by any party), or upon the expiration of
the Term or any other termination of this Agreement (and also, if applicable, in
connection with any mandatory prepayment under Section 2.19), Borrowers will
cause cash to be deposited and maintained in an account with Agent, as cash
collateral, in an amount equal to one hundred and five percent (105%) of the
Maximum Undrawn Amount of all outstanding Letters of Credit, and each Borrower
hereby irrevocably authorizes Agent, in its discretion, on such Borrower’s
behalf and in such Borrower’s name, to open such an account and to make and
maintain deposits therein, or in an account opened by such Borrower, in the
amounts required to be made by such Borrower, out of the proceeds of Receivables
or other Collateral or out of any other funds of such Borrower coming into any
Lender’s possession at any time.  Agent may, in its discretion, invest such cash
collateral (less applicable reserves) in such short-term money-market items as
to which Agent and such Borrower mutually agree (or, in the absence of such
agreement, as Agent may reasonably select) and the net return on such
investments shall be credited to such account and constitute additional cash
collateral, or Agent may (notwithstanding the foregoing) establish the account
provided for under this Section 3.2(b) as a non-interest bearing account and in
such case Agent shall have no obligation (and Borrowers hereby waive any claim)
under Article 9 of the Uniform Commercial Code or under any other Applicable Law
to pay interest on such cash collateral being held by Agent.  No Borrower may
withdraw amounts credited to any such account except upon the occurrence of all
of the following: (x) payment and performance in full of all Obligations; (y)
expiration of all Letters of Credit; and (z) termination of this
Agreement.  Borrowers hereby assign, pledge and grant to Agent, for its benefit
and the ratable benefit of Issuer, Lenders and each other Secured Party, a
continuing security interest in and to and Lien on any such cash collateral and
any right, title and interest of Borrowers in any deposit account, securities
account or investment account into which such cash collateral may be deposited
from time to time to secure the Obligations, specifically including all
Obligations with respect to any Letters of Credit.  Borrowers agree that upon
the coming due of any Reimbursement Obligations (or any other Obligations,
including Obligations for Letter of Credit Fees) with respect to the Letters of
Credit, Agent may use such cash collateral to pay and satisfy such Obligations.
 
 
52

--------------------------------------------------------------------------------

 
 
3.3. Closing Fee and Facility Fee.
 
(a)           Upon the execution of this Agreement, Borrowers shall pay to Agent
for the ratable benefit of Lenders a closing fee of $10,000.
 
(b)           If, for any calendar quarter during the Term, the average daily
unpaid balance of the Revolving Advances and undrawn amount of any outstanding
Letters of Credit for each day of such calendar quarter does not equal the
Maximum Revolving Advance Amount, then Borrower shall pay to Agent for the
ratable benefit of Lenders a fee at a rate equal to one half of one percent
(.50%) per annum on the amount by which the Maximum Revolving Advance Amount
exceeds such average daily unpaid balance (the “Facility Fee”).  Such Facility
Fee shall be payable to Agent in arrears on the first day of each calendar
quarter with respect to the previous calendar quarter.
 
3.4. Collateral Monitoring Fee and Collateral Evaluation Fee.
 
(a) Borrowers shall pay Agent a collateral monitoring fee equal to $1,500 per
month commencing on the first day of the month following the Closing Date and on
the first day of each month thereafter during the Term.  The collateral
monitoring fee shall be deemed earned in full on the date when same is due and
payable hereunder and shall not be subject to rebate or proration upon
termination of this Agreement for any reason.
 
(b) Borrowers shall pay to Agent promptly at the conclusion of any collateral
evaluation performed by or for the benefit of Agent - namely any field
examination, collateral analysis or other business analysis, the need for which
is to be determined by Agent and which evaluation is undertaken by Agent or for
Agent’s benefit - a collateral evaluation fee in an amount equal to $850 (or
such other amount customarily charged by Agent to its customers) per day for
each person employed to perform such evaluation, plus a per examination manager
review fee (whether such examination is performed by Agent’s employees or by a
third party retained by Agent) in the amount of $1,300 (or such other amount
customarily charged by Agent to its customers), plus all costs and disbursements
incurred by Agent in the performance of such examination or analysis, and
further provided that if third parties are retained to perform such collateral
evaluations, either at the request of another Lender or for extenuating reasons
determined by Agent in its sole discretion, then such fees charged by such third
parties plus all costs and disbursements incurred by such third party, shall be
the responsibility of Borrower and shall not be subject to the foregoing limits.
 
(c) All of the fees and out-of-pocket costs and expenses of any appraisals
conducted pursuant to Section 4.7 hereof shall be paid for when due, in full and
without deduction, off-set or counterclaim by Borrowers.
 
3.5. Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed.  If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Contract Rate for Domestic Rate Loans during such extension.
 
 
53

--------------------------------------------------------------------------------

 
 
3.6. Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law.  In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law: (i) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(ii) such excess amount shall be first applied to any unpaid principal balance
owed by Borrowers; and (iii) if the then remaining excess amount is greater than
the previously unpaid principal balance, Lenders shall promptly refund such
excess amount to Borrowers and the provisions hereof shall be deemed amended to
provide for such permissible rate.
 
3.7. Increased Costs. In the event that any Applicable Law or any Change in Law
or compliance by any Lender (for purposes of this Section 3.7, the term “Lender”
shall include Agent, any Issuer or Lender and any corporation or bank
controlling Agent, any Lender or Issuer and the office or branch where Agent,
any Lender or Issuer (as so defined) makes or maintains any LIBOR Rate Loans)
with any request or directive (whether or not having the force of law) from any
central bank or other financial, monetary or other authority, shall:
 
(a) subject Agent, any Lender or Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBOR Rate Loan, or change the basis of taxation of payments to
Agent, such Lender or Issuer in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 3.10 and the imposition of, or any change in the
rate of, any Excluded Tax payable by Agent, such Lender or the Issuer);
 
(b) impose, modify or deem applicable any reserve, special deposit, assessment,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits in or for the account of, advances or loans by, or other credit
extended by, any office of Agent, Issuer or any Lender, including pursuant to
Regulation D of the Board of Governors of the Federal Reserve System; or
 
(c) impose on Agent, any Lender or Issuer or the London interbank LIBOR market
any other condition, loss or expense (other than Taxes) affecting this Agreement
or any Other Document or any Advance made by any Lender, or any Letter of Credit
or participation therein;
 
and the result of any of the foregoing is to increase the cost to Agent, any
Lender or Issuer of making, converting to, continuing, renewing or maintaining
its Advances hereunder by an amount that Agent, such Lender or Issuer deems to
be material or to reduce the amount of any payment (whether of principal,
interest or otherwise) in respect of any of the Advances by an amount that
Agent, or such Lender or Issuer deems to be material, then, in any case
Borrowers shall promptly pay Agent, such Lender or Issuer, upon its demand, such
additional amount as will compensate Agent or such Lender or Issuer for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the LIBOR
Rate, as the case may be.  Agent, such Lender or Issuer shall certify the amount
of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error.
 
 
54

--------------------------------------------------------------------------------

 
 
3.8. Basis For Determining Interest Rate Inadequate or Unfair. In the event that
Agent or any Lender shall have determined that:
 
(a) reasonable means do not exist for ascertaining the LIBOR Rate applicable
pursuant to Section 2.2 hereof for any Interest Period; or
 
(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank LIBOR market, with respect to an outstanding
LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed conversion of a
Domestic Rate Loan into a LIBOR Rate Loan; or
 
(c) the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any Applicable Law or any interpretation or application thereof by any
Governmental Body or with any request or directive of any such Governmental Body
(whether or not having the force of law),
 
then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination.  If such notice is given, (i) any such requested LIBOR Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 10:00 a.m. two (2) Business Days prior to the date of such
proposed borrowing, that its request for such borrowing shall be cancelled or
made as an unaffected type of LIBOR Rate Loan, (ii) any Domestic Rate Loan or
LIBOR Rate Loan which was to have been converted to an affected type of LIBOR
Rate Loan shall be continued as or converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 10:00 a.m. two (2) Business
Days prior to the proposed conversion, shall be maintained as an unaffected type
of LIBOR Rate Loan, and (iii) any outstanding affected LIBOR Rate Loans shall be
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 10:00 a.m. two (2) Business Days prior to the last Business Day of
the then current Interest Period applicable to such affected LIBOR Rate Loan,
shall be converted into an unaffected type of LIBOR Rate Loan, on the last
Business Day of the then current Interest Period for such affected LIBOR Rate
Loans (or sooner, if any Lender cannot continue to lawfully maintain such
affected LIBOR Rate Loan).  Until such notice has been withdrawn, Lenders shall
have no obligation to make an affected type of LIBOR Rate Loan or maintain
outstanding affected LIBOR Rate Loans and no Borrower shall have the right to
convert a Domestic Rate Loan or an unaffected type of LIBOR Rate Loan into an
affected type of LIBOR Rate Loan.
 
3.9. Capital Adequacy.
 
(a) In the event that Agent or any Lender shall have determined that any
Applicable Law or guideline regarding capital adequacy, or any Change in Law or
any change in the interpretation or administration thereof by any Governmental
Body, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Agent, Issuer or any Lender (for
purposes of this Section 3.9, the term “Lender” shall include Agent, Issuer or
any Lender and any corporation or bank controlling Agent or any Lender and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any LIBOR Rate Loans) with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on Agent or any Lender’s capital as a consequence of its obligations hereunder
to a level below that which Agent or such Lender could have achieved but for
such adoption, change or compliance (taking into consideration Agent’s and each
Lender’s policies with respect to capital adequacy) by an amount deemed by Agent
or any Lender to be material, then, from time to time, Borrowers shall pay upon
demand to Agent or such Lender such additional amount or amounts as will
compensate Agent or such Lender for such reduction.  In determining such amount
or amounts, Agent or such Lender may use any reasonable averaging or attribution
methods.  The protection of this Section 3.9 shall be available to Agent and
each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, rule, regulation, guideline
or condition.
 
 
55

--------------------------------------------------------------------------------

 
 
(b) A certificate of Agent or such Lender setting forth such amount or amounts
as shall be necessary to compensate Agent or such Lender with respect to Section
3.9(a) hereof when delivered to Borrowing Agent shall be conclusive absent
manifest error.
 
3.10. Taxes.
 
(a) Any and all payments by or on account of any Obligations hereunder or under
any Other Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if Borrowers
shall be required by Applicable Law to deduct any Indemnified Taxes (including
any Other Taxes) from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) Agent, Lender, Issuer
or Participant, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) Borrowers shall make such
deductions and (iii) Borrowers shall timely pay the full amount deducted to the
relevant Governmental Body in accordance with Applicable Law.
 
(b) Without limiting the provisions of Section 3.10(a) above, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.
 
(c) Each Borrower shall indemnify Agent, each Lender, Issuer and any
Participant, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by Agent, such Lender, Issuer, or such Participant, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Body.  A
certificate as to the amount of such payment or liability delivered to Borrowers
by any Lender, Participant, or Issuer (with a copy to Agent), or by Agent on its
own behalf or on behalf of a Lender or Issuer, shall be conclusive absent
manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Body, Borrowers shall deliver to Agent the
original or a certified copy of a receipt issued by such Governmental Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Agent.
 
 
56

--------------------------------------------------------------------------------

 
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any Other Document shall
deliver to Borrowers (with a copy to Agent), at the time or times prescribed by
Applicable Law or reasonably requested by Borrowers or Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  Notwithstanding the submission of such documentation claiming a
reduced rate of or exemption from U.S. withholding tax, Agent shall be entitled
to withhold United States federal income taxes at the full 30% withholding rate
if in its reasonable judgment it is required to do so under the due diligence
requirements imposed upon a withholding agent under § 1.1441-7(b) of the United
States Income Tax Regulations or other Applicable Law.  Further, Agent is
indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender, Issuer or assignee or participant
of a Lender or Issuer for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Code.  In addition, any Lender,
if requested by Borrowers or Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrowers or Agent
as will enable Borrowers or Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.  Without
limiting the generality of the foregoing, in the event that any Borrower is
resident for tax purposes in the United States of America, any Foreign Lender
(or other Lender) shall deliver to Borrowers and Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender (or other Lender) becomes a Lender under this Agreement (and from
time to time thereafter upon the request of Borrowers or Agent, but only if such
Foreign Lender (or other Lender) is legally entitled to do so), whichever of the
following is applicable: two (2) duly completed valid originals of IRS Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,
 
(i) two (2) duly completed valid originals of IRS Form W-8ECI,
 
(ii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrowers
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
duly completed valid originals of IRS Form W-8BEN,
 
(iii) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made, or
 
 
57

--------------------------------------------------------------------------------

 
 
(iv) To the extent that any Lender is not a Foreign Lender, such Lender shall
submit to Agent two (2) originals of an IRS Form W-9 or any other form
prescribed by Applicable Law demonstrating that such Lender is not a Foreign
Lender.
 
(f) If a payment made to a Lender, Participant, Issuer, or Agent under this
Agreement or any Other Document would be subject to U.S. Federal withholding Tax
imposed by FATCA if such Person fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender, Participant, Issuer, or Agent shall
deliver to the Agent (in the case of a Lender, Participant or Issuer) and
Borrowers (A) a certification signed by the chief financial officer, principal
accounting officer, treasurer or controller of such Person, and (B) other
documentation reasonably requested by Agent or any Borrower sufficient for Agent
and Borrowers to comply with their obligations under FATCA and to determine that
such Lender, Participant, Issuer, or Agent has complied with such applicable
reporting requirements.
 
(g) If Agent, a Lender, a Participant or Issuer determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by Borrowers or with respect to which
Borrowers have paid additional amounts pursuant to this Section, it shall pay to
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrowers under this Section with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund); net
of all out-of-pocket expenses of the Agent, such Lender, Participant, or the
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Body with respect to such refund), provided that
Borrowers, upon the request of Agent, such Lender, Participant, or Issuer,
agrees to repay the amount paid over to Borrowers (plus any penalties, interest
or other charges imposed by the relevant Governmental Body) to Agent, such
Lender, Participant or the Issuer in the event Agent, such Lender, Participant
or the Issuer is required to repay such refund to such Governmental Body.  This
Section shall not be construed to require Agent, any Lender, Participant, or
Issuer to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to Borrowers or any other Person.
 
3.11. Replacement of Lenders.  If any Lender (an “Affected Lender”) (a) makes
demand upon Borrowers for (or if Borrowers are otherwise required to pay)
amounts pursuant to Section 3.7 or 3.9 hereof, (b) is unable to make or maintain
LIBOR Rate Loans as a result of a condition described in Section 2.2(h) hereof,
(c) is a Defaulting Lender, or (d) denies any consent requested by the Agent
pursuant to Section 16.2(b) hereof, Borrowers may, within ninety (90) days of
receipt of such demand, notice (or the occurrence of such other event causing
Borrowers to be required to pay such compensation or causing Section 2.2(h)
hereof to be applicable), or such Lender becoming a Defaulting Lender or denial
of a request by Agent pursuant to Section 16.2(b) hereof, as the case may be, by
notice in writing to the Agent and such Affected Lender (i) request the Affected
Lender to cooperate with Borrowers in obtaining a replacement Lender
satisfactory to Agent and Borrowers (the “Replacement Lender”); (ii) request the
non-Affected Lenders to acquire and assume all of the Affected Lender’s Advances
and its Revolving Commitment Percentage or Term Loan Commitment Percentages, as
applicable, as provided herein, but none of such Lenders shall be under any
obligation to do so; or (iii) propose a Replacement Lender subject to approval
by Agent in its good faith business judgment.  If any satisfactory Replacement
Lender shall be obtained, and/or if any one or more of the non-Affected Lenders
shall agree to acquire and assume all of the Affected Lender’s Advances and its
Revolving Commitment Percentage or Term Loan Commitment Percentages, as
applicable, then such Affected Lender shall assign, in accordance with Section
16.3 hereof, all of its Advances and its Revolving Commitment Percentage or Term
Loan Commitment Percentages, as applicable, and other rights and obligations
under this Loan Agreement and the Other Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations then due and payable to the Affected
Lender.
 
 
58

--------------------------------------------------------------------------------

 
 
IV. COLLATERAL:  GENERAL TERMS
 
4.1. Security Interest in the Collateral. To secure the prompt payment and
performance to Agent, Issuer and each Lender (and each other holder of any
Obligations) of the Obligations, each Obligor hereby assigns, pledges and grants
to Agent for its benefit and for the ratable benefit of each Lender, Issuer and
each other Secured Party, a continuing security interest in and to and Lien on
all of its Collateral, whether now owned or existing or hereafter created,
acquired or arising and wheresoever located.  Each Obligor shall mark its books
and records as may be necessary or appropriate to evidence, protect and perfect
Agent’s security interest and shall cause its financial statements to reflect
such security interest.  Each Obligor shall provide Agent with written notice of
all commercial tort claims promptly upon the occurrence of any events giving
rise to any such claim(s) (regardless of whether legal proceedings have yet been
commenced), such notice to contain a brief description of the claim(s), the
events out of which such claim(s) arose and the parties against which such
claims may be asserted and, if applicable in any case where legal proceedings
regarding such claim(s) have been commenced, the case title together with the
applicable court and docket number.  Upon delivery of each such notice, such
Obligor shall be deemed to thereby grant to Agent a security interest and lien
in and to such commercial tort claims described therein and all proceeds
thereof.  Each Obligor shall provide Agent with written notice promptly upon
becoming the beneficiary under any letter of credit or otherwise obtaining any
right, title or interest in any letter of credit rights, and at Agent’s request
shall take such actions as Agent may reasonably request for the perfection of
Agent’s security interest therein.
 
4.2. Perfection of Security Interest. Each Obligor shall take all action that
may be necessary or desirable, or that Agent may request, so as at all times to
maintain the validity, perfection, enforceability and priority of Agent’s
security interest in and Lien on the Collateral or to enable Agent to protect,
exercise or enforce its rights hereunder and in the Collateral, including, but
not limited to, (i) immediately discharging all Liens other than Permitted
Encumbrances, (ii) obtaining Lien Waiver Agreements, (iii) delivering to Agent,
endorsed or accompanied by such instruments of assignment as Agent may specify,
and stamping or marking, in such manner as Agent may specify, any and all
chattel paper, instruments, letters of credits and advices thereof and documents
evidencing or forming a part of the Collateral, (iv) entering into warehousing,
lockbox, customs and freight agreements and other custodial arrangements
satisfactory to Agent, and (v) executing and delivering financing statements,
control agreements, instruments of pledge, mortgages, notices and assignments,
in each case in form and substance satisfactory to Agent, relating to the
creation, validity, perfection, maintenance or continuation of Agent’s security
interest and Lien under the Uniform Commercial Code or other Applicable Law.  By
its signature hereto, each Obligor hereby authorizes Agent to file against such
Obligor, one or more financing, continuation or amendment statements pursuant to
the Uniform Commercial Code in form and substance satisfactory to Agent (which
statements may have a description of collateral which is broader than that set
forth herein, including without limitation a description of Collateral as “all
assets” and/or “all personal property” of any Obligor).  All charges, expenses
and fees Agent may incur in doing any of the foregoing, and any local taxes
relating thereto, shall be charged to Obligors’ Account as a Revolving Advance
of a Domestic Rate Loan and added to the Obligations, or, at Agent’s option,
shall be paid by Obligors to Agent for its benefit and for the ratable benefit
of Lenders immediately upon demand.
 
 
59

--------------------------------------------------------------------------------

 
 
4.3. Preservation of Collateral. In addition to the rights and remedies set
forth in Section 11.1 hereof, Agent after the occurrence and during the
continuance of an Event of Default: (a) may at any time take such steps as Agent
deems necessary to protect Agent’s interest in and to preserve the Collateral,
including the hiring of security guards or the placing of other security
protection measures as Agent may deem appropriate; (b) may employ and maintain
at any of any Obligor’s premises a custodian who shall have full authority to do
all acts necessary to protect Agent’s interests in the Collateral; (c) may lease
warehouse facilities to which Agent may move all or part of the Collateral; (d)
may use any Obligor’s owned or leased lifts, hoists, trucks and other facilities
or equipment for handling or removing the Collateral; and (e) shall have, and is
hereby granted, a right of ingress and egress to the places where the Collateral
is located, and may proceed over and through any of Obligors’ owned or leased
property.  Each Obligor shall cooperate fully with all of Agent’s efforts to
preserve the Collateral and will take such actions to preserve the Collateral as
Agent may direct.  All of Agent’s expenses of preserving the Collateral,
including any expenses relating to the bonding of a custodian, shall be charged
to Obligors’ Account as a Revolving Advance maintained as a Domestic Rate Loan
and added to the Obligations.
 
4.4. Ownership and Location of Collateral.
 
(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest:  (i) each Obligor shall be the sole owner of and
fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of its respective Collateral
to Agent; and, except for Permitted Encumbrances the Collateral shall be free
and clear of all Liens whatsoever; (ii) each document and agreement executed by
each Obligor or delivered to Agent or any Lender in connection with this
Agreement shall be true and correct in all respects; (iii) all signatures and
endorsements of each Obligor that appear on such documents and agreements shall
be genuine and each Obligor shall have full capacity to execute same; and (iv)
each Obligor’s equipment and Inventory shall be located as set forth on Schedule
4.4 and shall not be removed from such location(s) without the prior written
consent of Agent except with respect to the sale of Inventory in the Ordinary
Course of Business and equipment to the extent permitted in Section 7.1(b)
hereof.
 
(b) (i) There is no location at which any Obligor has any Inventory (except for
Inventory in transit) other than those locations listed on Schedule 4.4(b)(i);
(ii) Schedule 4.4(b)(ii) hereto contains a correct and complete list, as of the
Closing Date, of the legal names and addresses of each warehouse at which
Inventory of any Obligor is stored; (iii) Schedule 4.4(b)(iii) hereto sets forth
a correct and complete list as of the Closing Date of (A) each place of business
of each Obligor and (B) the chief executive office of each Obligor; and (iv)
Schedule 4.4(b)(iv) hereto sets forth a correct and complete list as of the
Closing Date of the location, by state and street address, of all Real Property
owned or leased by each Obligor, identifying which properties are owned and
which are leased, together with the names and addresses of any landlords.
 
 
60

--------------------------------------------------------------------------------

 
 
4.5. Defense of Agent’s and Lenders’ Interests. Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect.  During such period no Obligor shall, without Agent’s prior written
consent, pledge, sell (except for sales or other dispositions otherwise
permitted in Section 7.1(b) hereof), assign, transfer, create or suffer to exist
a Lien upon or encumber or allow or suffer to be encumbered in any way except
for Permitted Encumbrances, any part of the Collateral.  Each Obligor shall
defend Agent’s interests in the Collateral against any and all Persons
whatsoever.  At any time following demand by Agent for payment of all
Obligations, Agent shall have the right to take possession of the indicia of the
Collateral and the Collateral in whatever physical form contained,
including:  labels, stationery, documents, instruments and advertising
materials.  If Agent exercises this right to take possession of the Collateral,
Obligors shall, upon demand, assemble it in the best manner possible and make it
available to Agent at a place reasonably convenient to Agent.  In addition, with
respect to all Collateral, Agent and Lenders shall be entitled to all of the
rights and remedies set forth herein and further provided by the Uniform
Commercial Code or other Applicable Law.  Each Obligor shall, and Agent may, at
its option, instruct all suppliers, carriers, forwarders, warehousers or others
receiving or holding cash, checks, Inventory, documents or instruments in which
Agent holds a security interest to deliver same to Agent and/or subject to
Agent’s order and if they shall come into any Obligor’s possession, they, and
each of them, shall be held by such Obligor in trust as Agent’s trustee, and
such Obligor will immediately deliver them to Agent in their original form
together with any necessary endorsement.
 
4.6. Inspection of Premises. At all reasonable times and upon reasonable notice
to any Obligor, Agent and each Lender shall have full access to and the right to
audit, check, inspect and make abstracts and copies from Obligors’ books,
records, audits, correspondence and all other papers relating to the Collateral
and the operation of Obligor’s business.  Agent, any Lender and their agents may
enter upon any of Obligors’ premises at any time during business hours and at
any other reasonable time, and from time to time, for the purpose of inspecting
the Collateral and any and all records pertaining thereto and the operation of
Obligors’ business. The Obligors and the Lenders hereby agree that the Agent
shall order an appraisal of the Obligors’ Inventory not less than one (1) and no
more than three (3) times each fiscal year so long as no Default and/or Event of
Default has occurred and is continuing, and that the appraisal conducted in
connection with the preparation of the annual financial statements of Air Group
shall be for the benefit of the Agent and shall constitute one (1) appraisal.
 
4.7. Appraisals. Agent may, in its sole discretion, exercised in a commercially
reasonable manner, at any time after the Closing Date and from time to time,
engage the services of an independent appraisal firm or firms of reputable
standing, satisfactory to Agent, for the purpose of appraising the then current
values of Obligors’ assets.  Absent the occurrence and continuance of an Event
of Default at such time, Agent shall consult with Obligors as to the identity of
any such firm.  In the event the value of Obligors’ Inventory or equipment, as
so determined pursuant to such appraisal, is less than anticipated by Agent or
Lenders, such that the Revolving Advances are in excess of such Advances
permitted hereunder, then, promptly upon Agent’s demand for same, Obligors shall
make mandatory prepayments of the then outstanding Revolving Advances so as to
eliminate the excess Advances.
 
 
61

--------------------------------------------------------------------------------

 
 
4.8. Receivables; Deposit Accounts and Securities Accounts.
 
(a) Each of the Receivables shall be a bona fide and valid account representing
a bona fide indebtedness incurred by the Customer therein named, for a fixed sum
as set forth in the invoice relating thereto (provided immaterial or
unintentional invoice errors shall not be deemed to be a breach hereof) with
respect to an absolute sale or lease and delivery of goods upon stated terms of
an Obligor, or work, labor or services theretofore rendered by an Obligor as of
the date each Receivable is created.  Same shall be due and owing in accordance
with the applicable Obligor’s standard terms of sale without dispute, setoff or
counterclaim except as may be stated on the accounts receivable schedules
delivered by Obligors to Agent.
 
(b) Each Customer, to the best of each Obligor’s knowledge, as of the date each
Receivable is created, is and will be solvent and able to pay all Receivables on
which the Customer is obligated in full when due.  With respect to such
Customers of any Obligor who are not solvent, such Obligor has set up on its
books and in its financial records bad debt reserves adequate to cover such
Receivables.
 
(c) Each Obligor’s chief executive office is located as set forth on Schedule
4.4(b)(iii).  Until written notice is given to Agent by Borrowing Agent of any
other office at which any Obligor keeps its records pertaining to Receivables,
all such records shall be kept at such executive office.
 
(d) Obligors shall instruct their Customers to deliver all remittances upon
Receivables (whether paid by check or by wire transfer of funds) to such Blocked
Account(s) and/or Depository Accounts (and any associated lockboxes) as Agent
shall designate from time to time as contemplated by Section 4.8(h) or as
otherwise agreed to from time to time by Agent.  Notwithstanding the foregoing,
to the extent any Obligor directly receives any remittances upon Receivables,
such Obligor shall, at such Obligor’s sole cost and expense, but on Agent’s
behalf and for Agent’s account, collect as Agent’s property and in trust for
Agent all amounts received on Receivables, and shall not commingle such
collections with any Obligor’s funds or use the same except to pay Obligations,
and shall as soon as possible and in any event no later than one (1) Business
Day after the receipt thereof (i) in the case of remittances paid by check,
deposit all such remittances in their original form (after supplying any
necessary endorsements) and (ii) in the case of remittances paid by wire
transfer of funds, transfer all such remittances, in each case, into such
Blocked Accounts(s) and/or Depository Account(s).  Each Obligor shall deposit in
the Blocked Account and/or Depository Account or, upon request by Agent, deliver
to Agent, in original form and on the date of receipt thereof, all checks,
drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness.
 
(e) At any time after the occurrence and during the continuance of an Event of
Default Agent shall have the right to send notice of the assignment of, and
Agent’s security interest in and Lien on, the Receivables to any and all
Customers or any third party holding or otherwise concerned with any of the
Collateral.  Thereafter, Agent shall have the sole right to collect the
Receivables, take possession of the Collateral, or both.  Agent’s actual
collection expenses, including, but not limited to, stationery and postage,
telephone, facsimile, telegraph, secretarial and clerical expenses and the
salaries of any collection personnel used for collection, may be charged to
Obligors’ Account and added to the Obligations.
 
 
62

--------------------------------------------------------------------------------

 
 
(f) Agent shall have the right to receive, endorse, assign and/or deliver in the
name of Agent or any Obligor any and all checks, drafts and other instruments
for the payment of money relating to the Receivables, and each Obligor hereby
waives notice of presentment, protest and non-payment of any instrument so
endorsed.  Each Obligor hereby constitutes Agent or Agent’s designee as such
Obligor’s attorney with power (i) at any time: (A) to endorse such Obligor’s
name upon any notes, acceptances, checks, drafts, money orders or other
evidences of payment or Collateral; (B) to sign such Obligor’s name on any
invoice or bill of lading relating to any of the Receivables, drafts against
Customers, assignments and verifications of Receivables; (C) to send
verifications of Receivables to any Customer; (D) to sign such Obligor’s name on
all financing statements or any other documents or instruments deemed necessary
or appropriate by Agent to preserve, protect, or perfect Agent’s interest in the
Collateral and to file same; and (E) to receive, open and dispose of all mail
addressed to any Obligor at any post office box/lockbox maintained by Agent for
Obligors or at any other business premises of Agent; and (ii) at any time
following the occurrence and during the continuance of a Default or an Event of
Default: (A) to demand payment of the Receivables; (B) to enforce payment of the
Receivables by legal proceedings or otherwise; (C) to exercise all of such
Obligor’s rights and remedies with respect to the collection of the Receivables
and any other Collateral; (D) to sue upon or otherwise collect, extend the time
of payment of, settle, adjust, compromise, extend or renew the Receivables; (E)
to settle, adjust or compromise any legal proceedings brought to collect
Receivables; (F) to prepare, file and sign such Obligor’s name on a proof of
claim in bankruptcy or similar document against any Customer; (G) to prepare,
file and sign such Obligor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables; (H)
to accept the return of goods represented by any of the Receivables; (I) to
change the address for delivery of mail addressed to any Obligor to such address
as Agent may designate; and (J) to do all other acts and things necessary to
carry out this Agreement.  All acts of said attorney or designee are hereby
ratified and approved, and said attorney or designee shall not be liable for any
acts of omission or commission nor for any error of judgment or mistake of fact
or of law, unless done maliciously or with gross (not mere) negligence (as
determined by a court of competent jurisdiction in a final non-appealable
judgment); this power being coupled with an interest is irrevocable while any of
the Obligations remain unpaid.
 
(g) Neither Agent nor any Lender shall, under any circumstances or in any event
whatsoever, have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Receivables or
any instrument received in payment thereof, or for any damage resulting
therefrom.
 
(h) All proceeds of Collateral shall be deposited by Obligors into either (i) a
lockbox account, dominion account or such other “blocked account” (“Blocked
Accounts”) established at a bank or banks (each such bank, a “Blocked Account
Bank”) pursuant to an arrangement with such Blocked Account Bank as may be
acceptable to Agent or (ii) depository accounts (“Depository Accounts”)
established at Agent for the deposit of such proceeds.  Each applicable Obligor,
Agent and each Blocked Account Bank shall enter into a deposit account control
agreement in form and substance satisfactory to Agent that is sufficient to give
Agent “control” (for purposes of Articles 8 and 9 of the Uniform Commercial
Code) over such account and which directs such Blocked Account Bank to transfer
such funds so deposited on a daily basis to Agent, either to any account
maintained by Agent at said Blocked Account Bank or by wire transfer to
appropriate account(s) at Agent.  All funds deposited in such Blocked Accounts
or Depository Accounts shall immediately become subject to the security interest
of Agent for its own benefit and the ratable benefit of Issuer, Lenders and all
other holders of the Obligations, and Borrowing Agent shall obtain the agreement
by such Blocked Account Bank to waive any offset rights against the funds so
deposited.  Neither Agent nor any Lender assumes any responsibility for such
blocked account arrangement, including any claim of accord and satisfaction or
release with respect to deposits accepted by any Blocked Account Bank
thereunder.  Agent shall apply all funds received by it from the Blocked
Accounts and/or Depository Accounts to the satisfaction of the Obligations
(including the cash collateralization of the Letters of Credit) in such order as
Agent shall determine in its sole discretion, provided that, in the absence of
any Event of Default, Agent shall apply all such funds representing collection
of Receivables to the prepayment of the principal amount of the Revolving
Advances.
 
 
63

--------------------------------------------------------------------------------

 
 
(i) No Obligor will, without Agent’s consent, compromise or adjust any
Receivables (or extend the time for payment thereof) or accept any returns of
merchandise or grant any additional discounts, allowances or credits thereon
except for those compromises, adjustments, returns, discounts, credits and
allowances as have been heretofore customary in the Ordinary Course of Business
of such Obligor.
 
(j) All deposit accounts (including all Blocked Accounts and Depository
Accounts), securities accounts and investment accounts of each Obligor and its
Subsidiaries as of the Closing Date are set forth on Schedule 4.8(j).  No
Obligor shall open any new deposit account, securities account or investment
account unless (i) Obligors shall have given at least thirty (30) days prior
written notice to Agent and (ii) if such account is to be maintained with a
bank, depository institution or securities intermediary that is not the Agent,
such bank, depository institution or securities intermediary, each applicable
Obligor and Agent shall first have entered into an account control agreement in
form and substance satisfactory to Agent sufficient to give Agent “control” (for
purposes of Articles 8 and 9 of the Uniform Commercial Code) over such account.
 
4.9. Inventory. To the extent Inventory held for sale or lease has been produced
by any Obligor, it has been and will be produced by such Obligor in accordance
with the Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations and orders thereunder.
 
4.10. Maintenance of Equipment. The equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the equipment shall be maintained and preserved.  No
Obligor shall use or operate the equipment in violation of any law, statute,
ordinance, code, rule or regulation.
 
 
64

--------------------------------------------------------------------------------

 
 
4.11. Exculpation of Liability. Nothing herein contained shall be construed to
constitute Agent or any Lender as any Obligor’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof.  Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Obligor’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Obligor of any of the
terms and conditions thereof.
 
4.12. Financing Statements. Except as respects the financing statements filed by
Agent, financing statements described on Schedule 1.2, and financing statements
filed in connection with Permitted Encumbrances, no financing statement covering
any of the Collateral or any proceeds thereof is or will be on file in any
public office.
 
V. REPRESENTATIONS AND WARRANTIES.
 
Each Obligor represents and warrants as follows:
 
5.1. Authority. Each Obligor has full power, authority and legal right to enter
into this Agreement and the Other Documents to which it is a party and to
perform all its respective Obligations hereunder and thereunder.  This Agreement
and the Other Documents to which it is a party have been duly executed and
delivered by each Obligor, and this Agreement and the Other Documents to which
it is a party constitute the legal, valid and binding obligation of such Obligor
enforceable in accordance with their terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally.  The execution, delivery and performance
of this Agreement and of the Other Documents to which it is a party (a) are
within such Obligor’s corporate or company powers, as applicable, have been duly
authorized by all necessary corporate or company action, as applicable, are not
in contravention of law or the terms of such Obligor’s Organizational Documents
or to the conduct of such Obligor’s business or of any Material Contract or
undertaking to which such Obligor is a party or by which such Obligor is bound,
including the Subordinated Loan Documents or the Acquisition Agreement, (b) will
not conflict with or violate any law or regulation, or any judgment, order or
decree of any Governmental Body, (c) will not require the Consent of any
Governmental Body, any party to a Material Contract or any other Person, except
those Consents set forth on Schedule 5.1 hereto, all of which will have been
duly obtained, made or compiled prior to the Closing Date and which are in full
force and effect and (d) will not conflict with, nor result in any breach in any
of the provisions of or constitute a default under or result in the creation of
any Lien except Permitted Encumbrances upon any asset of such Obligor under the
provisions of any agreement, instrument, or other document to which such Obligor
is a party or by which it or its property is a party or by which it may be
bound, including the Subordinated Loan Documents or the Acquisition Agreement.
 
5.2. Formation and Qualification.
 
(a) Each Obligor is duly incorporated or formed, as applicable, and in good
standing under the laws of the state listed on Schedule 5.2(a) and is qualified
to do business and is in good standing in the states listed on Schedule 5.2(a)
which constitute all states in which qualification and good standing are
necessary for such Obligor to conduct its business and own its property and
where the failure to so qualify could reasonably be expected to have a Material
Adverse Effect on such Obligor.  Each Obligor has delivered to Agent true and
complete copies of its Organizational Documents and will promptly notify Agent
of any amendment or changes thereto.
 
 
65

--------------------------------------------------------------------------------

 
 
(b) The only Subsidiaries of each Obligor are listed on Schedule 5.2(b).
 
5.3. Survival of Representations and Warranties. All representations and
warranties of such Obligor contained in this Agreement and the Other Documents
to which it is a party shall be true at the time of such Obligor’s execution of
this Agreement and the Other Documents to which it is a party, and shall survive
the execution, delivery and acceptance thereof by the parties thereto and the
closing of the transactions described therein or related thereto.
 
5.4. Tax Returns. Each Borrower’s federal tax identification number is set forth
on Schedule 5.4.  Each Borrower has filed all federal, state and local tax
returns and other reports each is required by law to file and has paid all
taxes, assessments, fees and other governmental charges that are due and payable
or has made adequate provision in the Financial Statements for payment of all
Taxes that have not been paid, whether or not shown as due and payable on any
Tax Return, in respect of all taxable periods or portions thereof ending on or
before the date hereof.  The provision for taxes on the books of each Borrower
is adequate for all years not closed by applicable statutes, and for its current
fiscal year, and no Borrower has any knowledge of any deficiency or additional
assessment in connection therewith not provided for on its books.
 
5.5. Financial Statements.  The consolidated and consolidating balance sheets of
Borrowers, and such other Persons described therein, as of December 31, 2012,
and the related statements of income, changes in stockholder’s equity, and
changes in cash flow for the period ended on such date (the “Audited Financial
Statements”), all accompanied by reports thereon containing opinions without
qualification by independent certified public accountants and the unaudited
consolidated and consolidating balance sheets of Borrowers, and such other
Persons described therein, as of March 31, 2013 (the “Cut-Off Date”) and the
related unaudited statements of income and cash flows for the quarter then
ended, (such statements are referred to herein as the “Unaudited Financial
Statements,” and together with the Audited Financial Statements, the “Financial
Statements”), previously delivered to Agent, have been prepared in accordance
with GAAP, consistently applied (except for changes in application to which such
accountants concur and present fairly the financial position of Obligors as of
the dates thereof and the results of their operations for such periods.  Since
the Cut-Off Date there has been no change in the condition, financial or
otherwise, of Obligors as shown on the consolidated balance sheet as of such
date and no change in the aggregate value of machinery, equipment and Real
Property owned by Obligors, except changes in the Ordinary Course of Business,
none of which individually or in the aggregate has been materially adverse.
 
5.6. Entity Names.  Except as set forth on Schedule 5.6, no Obligor has been
known by any other company or corporate name, as applicable, in the past five
(5) years has sold sell Inventory under any other name, nor has any Obligor been
the surviving corporation or company, as applicable, of a merger or
consolidation or acquired all or substantially all of the assets of any Person
during the preceding five (5) years.
 
 
66

--------------------------------------------------------------------------------

 
 
5.7. O.S.H.A. Environmental Compliance; Flood Insurance.
 
(a) Except as set forth on Schedule 5.7 hereto, each Obligor is in compliance
with, and its facilities, business, assets, property, leaseholds, Real Property
and Equipment are in compliance with the Federal Occupational Safety and Health
Act, and Environmental Laws and there are no outstanding citations, notices or
orders of non-compliance issued to any Obligor or relating to its business,
assets, property, leaseholds or Equipment under any such laws, rules or
regulations.
 
(b) Except as set forth on Schedule 5.7 hereto, each Obligor has been issued all
required federal, state and local licenses, certificates or permits
(collectively, “Approvals”) relating to all applicable Environmental Laws and
all such Approvals are current and in full force and effect.
 
(c) Except as set forth on Schedule 5.7: (i) there have been no releases,
spills, discharges, leaks or disposal (collectively referred to as “Releases”)
of Hazardous Materials at, upon, under or migrating from or onto any Real
Property owned, leased or occupied by any Obligor, except for those Releases
which are in full compliance with Environmental Laws; (ii) there are no
underground storage tanks or polychlorinated biphenyls on any Real Property
owned, leased or occupied by any Obligor, except for such underground storage
tanks or polychlorinated biphenyls that are present in compliance with
Environmental Laws; (iii) the Real Property including any premises owned, leased
or occupied by any Obligor has never been used by any Obligor to dispose of
Hazardous Materials, except as authorized by Environmental Laws; and (iv) no
Hazardous Materials are managed by any Obligor on any Real Property including
any premises owned, leased or occupied by any Obligor, excepting such quantities
as are managed in accordance with all applicable manufacturer’s instructions and
compliance with Environmental Laws and as are necessary for the operation of the
commercial business of any Obligor or of its tenants.
 
(d)  All Real Property owned by Obligors is insured pursuant to policies and
other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each such Obligor in accordance
with prudent business practice in the industry of such Obligor.  Each Obligor
has taken all actions required under the Flood Laws and/or requested by Agent to
assist in ensuring that each Lender is in compliance with the Flood Laws
applicable to the Collateral, including, but not limited to, providing Agent
with the address and/or GPS coordinates of each structure located upon any Real
Property that will be subject to a Mortgage in favor of Agent, for the benefit
of Lenders, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral.
 
5.8. Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.
 
(a) (i) Each Obligor is solvent, able to pay its debts as they mature, has
capital sufficient to carry on its business and all businesses in which it is
about to engage, (ii) as of the Closing Date, the fair present saleable value of
its assets, calculated on a going concern basis, is in excess of the amount of
its liabilities, and (iii) subsequent to the Closing Date, the fair saleable
value of its assets (calculated on a going concern basis) will be in excess of
the amount of its liabilities.
 
 
67

--------------------------------------------------------------------------------

 
 
(b) Except as disclosed in Schedule 5.8(b)(i), no Obligor has any pending or
threatened litigation, arbitration, actions or proceedings.  No Obligor has any
outstanding Indebtedness other than the Obligations, except for (i) Indebtedness
disclosed in Schedule 5.8(b)(ii) and (ii) Indebtedness otherwise permitted under
Section 7.8 hereof.
 
(c) No Obligor is in violation of any applicable statute, law, rule, regulation
or ordinance in any respect which could reasonably be expected to have a
Material Adverse Effect, nor is any Obligor in violation of any order of any
court, Governmental Body or arbitration board or tribunal.  Each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other federal or state laws.
 
(d) No Obligor or any member of the Controlled Group maintains or is required to
contribute to any Plan other than those listed on Schedule 5.8(d) hereto.  (i)
Each Obligor and each member of the Controlled Group has met all applicable
minimum funding requirements under Section 302 of ERISA and Section 412 of the
Code in respect of each Plan, and each Plan is in compliance with Sections 412,
430 and 436 of the Code and Sections 206(g), 302 and 303 of ERISA, without
regard to waivers and variances; (ii) each Plan which is intended to be a
qualified plan under Section 401(a) of the Code as currently in effect has been
determined by the Internal Revenue Service to be qualified under Section 401(a)
of the Code and the trust related thereto is exempt from federal income tax
under Section 501(a) of the Code or an application for such a determination is
currently being processed by the Internal Revenue Code; (iii) neither any
Obligor nor any member of the Controlled Group has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due which are unpaid; (iv) no Plan has been terminated by the
plan administrator thereof nor by the PBGC, and there is no occurrence which
would cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Plan; (v) the current value of the assets of each Plan exceeds the
present value of the accrued benefits and other liabilities of such Plan and
neither any Obligor nor any member of the Controlled Group knows of any facts or
circumstances which would materially change the value of such assets and accrued
benefits and other liabilities; (vi) neither any Obligor nor any member of the
Controlled Group has breached any of the responsibilities, obligations or duties
imposed on it by ERISA with respect to any Plan; (vii) neither any Obligor nor
any member of a Controlled Group has incurred any liability for any excise tax
arising under Section 4971, 4972 or 4980B of the Code, and no fact exists which
could give rise to any such liability; (viii) neither any Obligor nor any member
of the Controlled Group nor any fiduciary of, nor any trustee to, any Plan, has
engaged in a “prohibited transaction” described in Section 406 of the ERISA or
Section 4975 of the Code nor taken any action which would constitute or result
in a Termination Event with respect to any such Plan which is subject to ERISA;
(ix) no Termination Event has occurred or is reasonably expected to occur; (x)
there exists no event described in Section 4043 of ERISA, for which the thirty
(30) day notice period has not been waived; (xi) neither any Obligor nor any
member of the Controlled Group has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; (xii) neither any Obligor nor any
member of the Controlled Group maintains or is required to contribute to any
Plan which provides health, accident or life insurance benefits to former
employees, their spouses or dependents, other than in accordance with Section
4980B of the Code; (xiii) neither any Obligor nor any member of the Controlled
Group has withdrawn, completely or partially, within the meaning of Section 4203
or 4205 of ERISA, from any Multiemployer Plan so as to incur liability under the
Multiemployer Pension Plan Amendments Act of 1980 and there exists no fact which
would reasonably be expected to result in any such liability; and (xiv) no Plan
fiduciary (as defined in Section 3(21) of ERISA) has any liability for breach of
fiduciary duty or for any failure in connection with the administration or
investment of the assets of a Plan.
 
 
68

--------------------------------------------------------------------------------

 
 
5.9. Patents, Trademarks, Copyrights and Licenses. All Intellectual Property
owned or utilized by any Obligor: (i) of a type which is customarily registered
or filed with a Governmental Body, is set forth on Schedule 5.9 and is valid and
has been duly registered or filed with all appropriate Governmental Bodies; and
(ii) constitutes all of the intellectual property rights which are necessary for
the operation of its business.  There is no objection to, pending challenge to
the validity of, or proceeding by any Governmental Body to suspend, revoke,
terminate or adversely modify, any such Intellectual Property and no Obligor is
aware of any grounds for any challenge or proceedings, except as set forth in
Schedule 5.9 hereto.  All Intellectual Property owned or held by any Obligor
consists of original material or property developed by such Obligor or was
lawfully acquired by such Obligor from the proper and lawful owner
thereof.  Each of such items has been maintained so as to preserve the value
thereof from the date of creation or acquisition thereof.
 
5.10. Licenses and Permits. Except as set forth in Schedule 5.10, each Obligor
(a) is in compliance with and (b) has procured and is now in possession of, all
material licenses or permits required by any applicable federal, state,
provincial or local law, rule or regulation for the operation of its business in
each jurisdiction wherein it is now conducting or proposes to conduct business
and where the failure to procure such licenses or permits could reasonably be
expected to have a Material Adverse Effect.
 
5.11. Default of Indebtedness. No Obligor is in default in the payment of the
principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an event of default thereunder.
 
5.12. No Default. No Obligor is in default in the payment or performance of any
of its contractual obligations and no Default or Event of Default has occurred.
 
5.13. No Burdensome Restrictions. No Obligor is party to any contract or
agreement the performance of which could reasonably be expected to have a
Material Adverse Effect.  Each Obligor has heretofore delivered to Agent true
and complete copies of all Material Contracts to which it is a party or to which
it or any of its properties is subject.  No Obligor has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien which is not a Permitted Encumbrance.
 
5.14. No Labor Disputes. No Obligor is involved in any labor dispute; there are
no strikes or walkouts or union organization of any Obligor’s employees
threatened or in existence and no labor contract is scheduled to expire during
the Term other than as set forth on Schedule 5.14 hereto.
 
 
69

--------------------------------------------------------------------------------

 
 
5.15. Margin Regulations. No Obligor is engaged, nor will it engage, principally
or as one of its important activities, in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U of the Board
of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.  No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
 
5.16. Investment Company Act. No Obligor is an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, nor is it controlled by such a company.
 
5.17. Disclosure. No representation or warranty made by any Obligor in this
Agreement, the Subordinated Loan Documents or in the Acquisition Agreement, or
in any financial statement, report, certificate or any other document furnished
in connection herewith or therewith contains any untrue statement of fact or
omits to state any fact necessary to make the statements herein or therein not
misleading.  There is no fact known to any Obligor or which reasonably should be
known to such Obligor which such Obligor has not disclosed to Agent in writing
with respect to the transactions contemplated by the Acquisition Agreement, the
Subordinated Loan Documents or this Agreement which could reasonably be expected
to have a Material Adverse Effect.
 
5.18. Delivery of Subordinated Loan Documents. Agent has received complete
copies of the Subordinated Loan Documents and related documents (including all
exhibits, schedules and disclosure letters referred to therein or delivered
pursuant thereto, if any) and all amendments thereto, waivers relating thereto
and other side letters or agreements affecting the terms thereof.  None of such
documents and agreements has been amended or supplemented, nor have any of the
provisions thereof been waived, except pursuant to a written agreement or
instrument which has heretofore been delivered to Agent.
 
5.19. Delivery of Acquisition Agreement. Agent has received complete copies of
the Acquisition Agreement and related documents (including all exhibits,
schedules and disclosure letters referred to therein or delivered pursuant
thereto, if any) and all amendments thereto, waivers relating thereto and other
side letters or agreements affecting the terms thereof.  None of such documents
and agreements has been amended or supplemented, nor have any of the provisions
thereof been waived, except pursuant to a written agreement or instrument which
has heretofore been delivered to Agent.  Each of the representations made by
each Person party thereto is true and correct in all respects.
 
5.20. Swaps. No Obligor is a party to, nor will it be a party to, any swap
agreement whereby such Obligor has agreed or will agree to swap interest rates
or currencies unless same provides that damages upon termination following an
event of default thereunder are payable on an unlimited “two-way basis” without
regard to fault on the part of either party.
 
 
70

--------------------------------------------------------------------------------

 
 
5.21. Business and Property of Obligors. Upon and after the Closing Date,
Obligors do not propose to engage in any business other than the manufacturing
of aircraft structural parts and assemblies and activities necessary to conduct
the foregoing.  On the Closing Date, each Obligor will own all the property and
possess all of the rights and Consents necessary for the conduct of the business
of such Obligor.
 
5.22. Ineligible Securities. Obligors do not intend to use and shall not use any
portion of the proceeds of the Advances, directly or indirectly, to purchase
during the underwriting period, or for 30 days thereafter, Ineligible Securities
being underwritten by a securities Affiliate of Agent or any Lender.
 
5.23. Federal Securities Laws. No Borrower or any of their Subsidiaries (i) is
required to file periodic reports under the Exchange Act, (ii) has any
securities registered under the Exchange Act or (iii) has filed a registration
statement that has not yet become effective under the Securities Act.
 
5.24. Equity Interests. The authorized and outstanding Equity Interests of each
Obligor, and each legal and beneficial holder thereof as of the Closing Date,
are as set forth on Schedule 5.24(a) hereto.  All of the Equity Interests of
each Obligor have been duly and validly authorized and issued and are fully paid
and non-assessable and have been sold and delivered to the holders hereof in
compliance with, or under valid exemption from, all federal and state laws and
the rules and regulations of each Governmental Body governing the sale and
delivery of securities.  Except for the rights and obligations set forth on
Schedule 5.24(b), there are no subscriptions, warrants, options, calls,
commitments, rights or agreement by which any Obligor or any of the shareholders
of any Obligor is bound relating to the issuance, transfer, voting or redemption
of shares of its Equity Interests or any pre-emptive rights held by any Person
with respect to the Equity Interests of Obligors.  Except as set forth on
Schedule 5.24(c), Obligors have not issued any securities convertible into or
exchangeable for shares of its Equity Interests or any options, warrants or
other rights to acquire such shares or securities convertible into or
exchangeable for such shares.
 
5.25. Commercial Tort Claims. No Obligor has any commercial tort claims except
as set forth on Schedule 5.25 hereto.
 
5.26. Letter of Credit Rights. As of the Closing Date, no Obligor has any letter
of credit rights except as set forth on Schedule 5.26 hereto.
 
5.27. Material Contracts. Schedule 5.27 sets forth all Material Contracts of the
Obligors.  All Material Contracts are in full force and effect and no material
defaults currently exist thereunder.
 
VI. AFFIRMATIVE COVENANTS.
 
Each Obligor shall, until payment in full of the Obligations and termination of
this Agreement:
 
6.1. Compliance with Laws. Comply with all Applicable Laws with respect to the
Collateral or any part thereof or to the operation of such Obligor’s business
the non-compliance with which could reasonably be expected to have a Material
Adverse Effect (except to the extent any separate provision of this Agreement
shall expressly require compliance with any particular Applicable Law(s)
pursuant to another standard).  Each Obligor may, however, contest or dispute
any Applicable Laws in any reasonable manner, provided that any related Lien is
inchoate or stayed and sufficient reserves are established to the reasonable
satisfaction of Agent to protect Agent’s Lien on or security interest in the
Collateral.
 
 
71

--------------------------------------------------------------------------------

 
 
6.2. Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all Intellectual Property and take all actions necessary to enforce
and protect the validity of any intellectual property right or other right
included in the Collateral; (b) keep in full force and effect its existence and
comply in all material respects with the laws and regulations governing the
conduct of its business where the failure to do so could reasonably be expected
to have a Material Adverse Effect; and (c) make all such reports and pay all
such franchise and other taxes and license fees and do all such other acts and
things as may be lawfully required to maintain its rights, licenses, leases,
powers and franchises under the laws of the United States or any political
subdivision thereof.
 
6.3. Books and Records. Keep proper books of record and account in which full,
true and correct entries will be made of all dealings or transactions of or in
relation to its business and affairs (including without limitation accruals for
taxes, assessments, Charges, levies and claims, allowances against doubtful
Receivables and accruals for depreciation, obsolescence or amortization of
assets), all in accordance with, or as required by, GAAP consistently applied in
the opinion of such independent public accountant as shall then be regularly
engaged by Obligors.
 
6.4. Payment of Taxes. Pay, when due, all taxes, assessments and other Charges
lawfully levied or assessed upon such Obligor or any of the Collateral,
including real and personal property taxes, assessments and charges and all
franchise, income, employment, social security benefits, withholding, and sales
taxes.  If any tax by any Governmental Body is or may be imposed on or as a
result of any transaction between any Obligor and Agent or any Lender which
Agent or any Lender may be required to withhold or pay or if any taxes,
assessments, or other Charges remain unpaid after the date fixed for their
payment, or if any claim shall be made which, in Agent’s or any Lender’s
opinion, may possibly create a valid Lien on the Collateral, Agent may without
notice to Obligors pay the taxes, assessments or other Charges and each Obligor
hereby indemnifies and holds Agent and each Lender harmless in respect
thereof.  Agent will not pay any taxes, assessments or Charges to the extent
that any applicable Obligor has Properly Contested those taxes, assessments or
Charges.  The amount of any payment by Agent under this Section 6.4 shall be
charged to Obligors’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations and, until Obligors shall furnish Agent
with an indemnity therefor (or supply Agent with evidence satisfactory to Agent
that due provision for the payment thereof has been made), Agent may hold
without interest any balance standing to Obligors’ credit and Agent shall retain
its security interest in and Lien on any and all Collateral held by Agent.
 
 
72

--------------------------------------------------------------------------------

 
 
6.5. Financial Covenants.
 
(a) Fixed Charge Coverage Ratio.  Maintain at all times a Fixed Charge Coverage
Ratio of not less than (i) 1.15 to 1.00 from the Closing Date through and
including June 30, 2014 and (ii) 1.25 to 1.00 at all times thereafter, tested
quarterly on a consolidated, rolling twelve (12) month  basis.
 
6.6. Insurance.
 
(a) (i) Keep all its insurable properties and properties in which such Obligor
has an interest insured against the hazards of fire, flood, sprinkler leakage,
those hazards covered by extended coverage insurance and such other hazards, and
for such amounts, as is customary in the case of companies engaged in businesses
similar to such Obligor’s including business interruption insurance; (ii)
maintain a bond in such amounts as is customary in the case of companies engaged
in businesses similar to such Obligor insuring against larceny, embezzlement or
other criminal misappropriation of insured’s officers and employees who may
either singly or jointly with others at any time have access to the assets or
funds of such Obligor either directly or through authority to draw upon such
funds or to direct generally the disposition of such assets; (iii) maintain
public and product liability insurance against claims for personal injury, death
or property damage suffered by others; (iv) maintain all such worker’s
compensation or similar insurance as may be required under the laws of any state
or jurisdiction in which such Obligor is engaged in business; (v) furnish Agent
with (A) copies of all policies and evidence of the maintenance of such policies
by the renewal thereof at least thirty (30) days before any expiration date, and
(B) appropriate loss payable endorsements in form and substance satisfactory to
Agent, naming Agent as an additional insured and mortgagee and/or lender loss
payee (as applicable) as its interests may appear with respect to all insurance
coverage referred to in clauses (i) and (iii) above, and providing (I) that all
proceeds thereunder shall be payable to Agent, (II) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy, and (III) that such policy and loss payable clauses may not be
cancelled, amended or terminated unless at least thirty (30) days prior written
notice is given to Agent (or in the case of non-payment, at least ten (10) days
prior written notice).  In the event of any loss thereunder, the carriers named
therein hereby are directed by Agent and the applicable Obligor to make payment
for such loss to Agent and not to such Obligor and Agent jointly.  If any
insurance losses are paid by check, draft or other instrument payable to any
Obligor and Agent jointly, Agent may endorse such Obligor’s name thereon and do
such other things as Agent may deem advisable to reduce the same to cash.
 
(b) Each Obligor shall take all actions required under the Flood Laws and/or
requested by Agent to assist in ensuring that each Lender is in compliance with
the Flood Laws applicable to the Collateral, including, but not limited to,
providing Agent with the address and/or GPS coordinates of each structure on any
real property that will be subject to a mortgage in favor of Agent, for the
benefit of Lenders, and, to the extent required, obtaining flood insurance for
such property, structures and contents prior to such property, structures and
contents becoming Collateral, and thereafter maintaining such flood insurance in
full force and effect for so long as required by the Flood Laws.
 
 
73

--------------------------------------------------------------------------------

 
 
(c) Agent is hereby authorized to adjust and compromise claims under insurance
coverage referred to in Sections 6.6(a)(i) and (iii) and 6.6(b) above.  All loss
recoveries received by Agent under any such insurance may be applied to the
Obligations, in such order as Agent in its sole discretion shall determine.  Any
surplus shall be paid by Agent to Obligors or applied as may be otherwise
required by law.  Any deficiency thereon shall be paid by Obligors to Agent, on
demand.
 
6.7. Payment of Indebtedness and Leasehold Obligations. Pay, discharge or
otherwise satisfy (i) at or before maturity (subject, where applicable, to
specified grace periods) all its Indebtedness, except when the failure to do so
could not reasonably be expected to have a Material Adverse Effect or when the
amount or validity thereof is currently being Properly Contested, subject at all
times to any applicable subordination arrangement in favor of Lenders and (ii)
when due its rental obligations under all leases under which it is a tenant, and
shall otherwise comply, in all material respects, with all other terms of such
leases and keep them in full force and effect.
 
6.8. Environmental Matters.
 
(a) Ensure that the Real Property and all operations and businesses conducted
thereon are in compliance and remain in compliance with all Environmental Laws
and it shall manage any and all Hazardous Materials on any Real Property in
compliance with Environmental Laws.
 
(b) Establish and maintain an environmental management and compliance system to
assure and monitor continued compliance with all applicable Environmental Laws
which system shall include periodic environmental compliance audits to be
conducted by knowledgeable environmental professionals.  All potential
violations and violations of Environmental Laws shall be reviewed with legal
counsel to determine any required reporting to applicable Governmental Bodies
and any required corrective actions to address such potential violations or
violations.
 
(c) Respond promptly to any Hazardous Discharge or Environmental Complaint and
take all necessary action in order to safeguard the health of any Person and to
avoid subjecting the Collateral or Real Property to any Lien.  If any Obligor
shall fail to respond promptly to any Hazardous Discharge or Environmental
Complaint or any Obligor shall fail to comply with any of the requirements of
any Environmental Laws, Agent on behalf of Lenders may, but without the
obligation to do so, for the sole purpose of protecting Agent’s interest in the
Collateral:  (i) give such notices or (ii) enter onto the Real Property (or
authorize third parties to enter onto the Real Property) and take such actions
as Agent (or such third parties as directed by Agent) deem reasonably necessary
or advisable, to remediate, remove, mitigate or otherwise manage with any such
Hazardous Discharge or Environmental Complaint.  All reasonable costs and
expenses incurred by Agent and Lenders (or such third parties) in the exercise
of any such rights, including any sums paid in connection with any judicial or
administrative investigation or proceedings, fines and penalties, together with
interest thereon from the date expended at the Default Rate for Domestic Rate
Loans constituting Revolving Advances shall be paid upon demand by Obligors, and
until paid shall be added to and become a part of the Obligations secured by the
Liens created by the terms of this Agreement or any other agreement between
Agent, any Lender and any Obligor.
 
 
74

--------------------------------------------------------------------------------

 
 
(d) Promptly upon the written request of Agent from time to time, Obligors shall
provide Agent, at Obligors’ expense, with an environmental site assessment or
environmental compliance audit report prepared by an environmental engineering
firm acceptable in the reasonable opinion of Agent, to assess with a reasonable
degree of certainty the existence of a Hazardous Discharge and the potential
costs in connection with abatement, remediation and removal of any Hazardous
Materials found on, under, at or within the Real Property.  Any report or
investigation of such Hazardous Discharge proposed and acceptable to the
responsible Governmental Body shall be acceptable to Agent.  If such estimates,
individually or in the aggregate, exceed $100,000, Agent shall have the right to
require Obligors to post a bond, letter of credit or other security reasonably
satisfactory to Agent to secure payment of these costs and expenses.
 
6.9. Standards of Financial Statements. Cause all financial statements referred
to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, and 9.13 as to which GAAP is
applicable to be complete and correct in all material respects (subject, in the
case of interim financial statements, to normal year-end audit adjustments) and
to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as disclosed
therein and agreed to by such reporting accountants or officer, as applicable).
 
6.10. Federal Securities Laws. Promptly notify Agent in writing if any Borrower
or any of their Subsidiaries (i) is required to file periodic reports under the
Exchange Act, (ii) registers any securities under the Exchange Act or (iii)
files a registration statement under the Securities Act.
 
6.11. Execution of Supplemental Instruments. Execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral, and such
other instruments as Agent may request, in order that the full intent of this
Agreement may be carried into effect.
 
6.12. Exercise of Rights. Enforce all of its rights under the Acquisition
Agreement and any indemnification agreement executed in connection therewith
including, but not limited to, all indemnification rights and pursue all
remedies available to it with diligence and in good faith in connection with the
enforcement of any such rights.
 
6.13. Government Receivables. Take all steps necessary to protect Agent’s
interest in the Collateral under the Federal Assignment of Claims Act, the
Uniform Commercial Code and all other applicable state or local statutes or
ordinances and deliver to Agent appropriately endorsed, any instrument or
chattel paper connected with any Receivable arising out of any contract between
any Obligor and the United States, any state or any department, agency or
instrumentality of any of them.
 
6.14. Membership / Partnership Interests. Designate and shall cause all of their
Subsidiaries to designate (a) their limited liability company membership
interests or partnership interests as the case may be, as securities as
contemplated by the definition of “security” in Section 8-102(15) and Section
8-103 of Article 8 of the Uniform Commercial Code, and (b) certificate such
limited liability company membership interests and partnership interests, as
applicable.
 
 
75

--------------------------------------------------------------------------------

 
 
6.15. Keepwell. If it is a Qualified ECP Loan Party, then jointly and severally,
together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.15 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.15, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Loan Party under this Section
6.15 shall remain in full force and effect until payment in full of the
Obligations and termination of this Agreement and the Other Documents.  Each
Qualified ECP Loan Party intends that this Section 6.15 constitute, and this
Section 6.15 shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of each other
Obligor and Guarantor for all purposes of Section 1a(18(A)(v)(II) of the CEA.
 
VII. NEGATIVE COVENANTS.
 
No Obligor shall, until satisfaction in full of the Obligations and termination
of this Agreement:
 
7.1. Merger, Consolidation, Acquisition and Sale of Assets.
 
(a) Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, except any Obligor may merge, consolidate or reorganize with another
Obligor or acquire the assets or Equity Interest of another Obligor so long as
such Obligor provides Agent with ten (10) days prior written notice of such
merger, consolidation or reorganization and delivers all of the relevant
documents evidencing such merger, consolidation or reorganization.
 
(b) Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) (a) the sale of Inventory in the Ordinary Course of Business
and (b) the disposition or transfer of obsolete and worn-out equipment in the
Ordinary Course of Business during any fiscal year having an aggregate fair
market value of not more than $100,000 and only to the extent that (x) the
proceeds of any such disposition are used to acquire replacement equipment which
is subject to Agent’s first priority security interest or (y) the proceeds of
which are remitted to Agent to be applied pursuant to Section 2.19 and (ii) any
other sales or dispositions expressly permitted by this Agreement.
 
 
76

--------------------------------------------------------------------------------

 
 
7.2. Creation of Liens. Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter created or
acquired, except Permitted Encumbrances.
 
7.3. Guarantees. Become liable upon the obligations or liabilities of any Person
by assumption, endorsement or guaranty thereof or otherwise (other than to
Lenders) except (a) as disclosed on Schedule 7.3, (b) guarantees made by any
Obligor with regard Indebtedness of another Obligor which is permitted
hereunder, and (c) the endorsement of checks in the Ordinary Course of Business.
 
7.4. Investments. Purchase or acquire obligations or Equity Interests of, or any
other interest in, any Person, other than Permitted Investments.
 
7.5. Loans. Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate except with respect to (a) the
extension of commercial trade credit in connection with the sale of Inventory in
the Ordinary Course of Business, (b) loans made by Air to Air Group in an
aggregate amount not to exceed $59,000 in any month so long as (i) such monies
are utilized by Air Group to pay outstanding obligations of interest due and
payable pursuant to the Subordinated Note and (ii) no Default and/or Event of
Default has occurred and is continuing at the time of each such loan and/or
shall be caused by making any such loan, and (c) loans to its employees in the
Ordinary Course of Business not to exceed the aggregate amount of $200,000 at
any time outstanding.
 
7.6. Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in an aggregate amount
in excess of $1,500,000.
 
7.7. Dividends. Declare, pay or make any dividend or distribution on any shares
of the common stock or preferred stock of Obligor (other than dividends or
distributions payable in its stock, or split-ups or reclassifications of its
stock) or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any common or preferred stock, or of any options to
purchase or acquire any such shares of common or preferred stock of Obligor
provided, however, that from and after Seventeenth Amendment Closing Date,
dividends and distributions may be paid in cash to the shareholders of the
Obligor as long as (a) after taking said dividend and/or distribution into
effect, Undrawn Availability is equal to or greater than $1,000,000, (b) the
Fixed Charge Coverage Ratio of Obligors on a pro forma basis is not less than
1.15 to 1.00 prior to and after taking into effect any such dividend and/or
distribution (provided that for the purposes herein the calculation of the Fixed
Charge Coverage Ratio shall include any and all payments made pursuant to
Section 2.11(b) herein as a payment of Funded Debt until the outstanding
principal balance of the Term Loan is less than $2,672,000), (c) no Default
and/or Event of Default exists at the time of payment of any such dividend
and/or distribution, and (d) no Default and/or Event of Default shall exist
after giving effect to the payment of any such dividend and/or distribution.
 
7.8. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
other than Permitted Indebtedness.
 
 
77

--------------------------------------------------------------------------------

 
 
7.9. Nature of Business. Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.
 
7.10. Transactions with Affiliates. Directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except for (i)
transactions among Obligors which are not expressly prohibited by the terms of
this Agreement and which are in the Ordinary Course of Business, (ii) payment by
Obligors of dividends and distributions permitted under Section 7.7 hereof, and
(iii) transactions disclosed to Agent, which are in the Ordinary Course of
Business, on an arm’s-length basis on terms and conditions no less favorable
than terms and conditions which would have been obtainable from a Person other
than an Affiliate.
 
7.11. Leases. Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 7.6 hereof) if after
giving effect thereto, aggregate annual rental payments for all leased property
would exceed $2,250,000 in any one fiscal year in the aggregate for all
Borrowers.
 
7.12. Subsidiaries.
 
(a) Form any Subsidiary.
 
(b) Enter into any partnership, joint venture or similar arrangement.
 
7.13. Fiscal Year and Accounting Changes. Change its fiscal year from December
31st or make any change (i) in accounting treatment and reporting practices
except as required by GAAP or (ii) in tax reporting treatment except as required
by law.
 
7.14. Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s credit
on any purchases, commitments or contracts or for any purpose whatsoever or use
any portion of any Advance in or for any business other than such Obligor’s
business operations as conducted on the Closing Date.
 
7.15. Amendment of Organizational Documents. (i) Change its legal name, (ii)
change its form of legal entity (e.g., converting from a corporation to a
limited liability company or vice versa), (iii) change its jurisdiction of
organization or become (or attempt or purport to become) organized in more than
one jurisdiction, or (iv) otherwise amend, modify or waive any term or material
provision of its Organizational Documents unless required by law, in any such
case without (x) giving at least thirty (30) days prior written notice of such
intended change to Agent, (y) having received from Agent confirmation that Agent
has taken all steps necessary for Agent to continue the perfection of and
protect the enforceability and priority of its Liens in the Collateral belonging
to such Obligor and in the Equity Interests of such Obligor and (z) in any case
under clause (iv), having received the prior written consent of Agent and
Required Lenders to such amendment, modification or waiver.
 
 
78

--------------------------------------------------------------------------------

 
 
7.16. Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d), (ii) engage, or
permit any member of the Controlled Group to engage, in any non-exempt
“prohibited transaction”, as that term is defined in Section 406 of ERISA or
Section 4975 of the Code, (iii) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
liability of any Obligor or any member of the Controlled Group or the imposition
of a lien on the property of any Obligor or any member of the Controlled Group
pursuant to Section 4068 of ERISA, (iv) incur, or permit any member of the
Controlled Group to incur, any withdrawal liability to any Multiemployer Plan;
(v) fail promptly to notify Agent of the occurrence of any Termination Event,
(vi) fail to comply, or permit a member of the Controlled Group to fail to
comply, with the requirements of ERISA or the Code or other Applicable Laws in
respect of any Plan, (vii) fail to meet, permit any member of the Controlled
Group to fail to meet, or permit any Plan to fail to meet all minimum funding
requirements under ERISA and the Code, without regard to any waivers or
variances, or postpone or delay or allow any member of the Controlled Group to
postpone or delay any funding requirement with respect of any Plan, or (viii)
cause, or permit any member of the Controlled Group to cause, a representation
or warranty in Section 5.8(d) to cease to be true and correct.
 
7.17. Prepayment of Indebtedness. Except as permitted pursuant to Section 7.18
hereof and for the repayment of certain Indebtedness in favor of Capital One
Equipment Finance Corp. on or about the date hereof with regard to various
leases in an amount not to exceed $550,000, at any time, directly or indirectly,
prepay any Indebtedness (other than to Lenders), or repurchase, redeem, retire
or otherwise acquire any Indebtedness of any Obligor.
 
7.18. Subordinated Loan. At any time, directly or indirectly, pay, prepay,
repurchase, redeem, retire or otherwise acquire, or make any payment on account
of any principal of, interest on or premium payable in connection with the
repayment or redemption of the Subordinated Note, except as expressly permitted
in the Subordination Loan Documents.
 
7.19. Other Agreements. Enter into any material amendment, waiver or
modification of the Acquisition Agreement, the Subordinated Loan Documents or
any related agreements.
 
7.20. Progress Payments. Allow the aggregate amount of progress payments on
Indebtedness not evidenced by invoices owed by any Borrower to exceed the
aggregate amount of $1,500,000 at any time.
 
VIII. CONDITIONS PRECEDENT.
 
8.1. Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:
 
(a) Note.  Agent shall have received the Note duly executed and delivered by an
authorized officer of each Borrower;
 
 
79

--------------------------------------------------------------------------------

 
 
(b) Other Documents.  Agent shall have received each of the executed Other
Documents, as applicable;
 
(c) Subordinated Loan Documents.  Agent shall have received a copy of the
Subordinated Loan Documents;
 
(d) Secretary’s Certificates, Authorizing Resolutions of Borrowers.  Agent shall
have received a certificate of the Secretary or Assistant Secretary (or other
equivalent officer, partner or manager) of each Borrower in form and substance
satisfactory to Agent dated as of the Closing Date which shall certify (i)
copies of resolutions in form and substance reasonably satisfactory to Agent, of
the board of directors (or other equivalent governing body, member or partner)
of such Borrower authorizing (x) the execution, delivery and performance of this
Agreement, the Notes and each Other Document to which such Borrower is a party
(including authorization of the incurrence of indebtedness, borrowing of
Revolving Advances and Term Loan and requesting of Letters of Credit on a joint
and several basis with all Borrowers as provided for herein), and (y) the
granting by such Borrower of the security interests in and liens upon the
Collateral to secure all of the joint and several Obligations of Borrowers (and
such certificate shall state that such resolutions have not been amended,
modified, revoked or rescinded as of the date of such certificate), (ii) the
incumbency and signature of the officers of such Borrower authorized to execute
this Agreement and the Other Documents, (iii) copies of the Organizational
Documents of such Borrower as in effect on such date, complete with all
amendments thereto, and (iv) the good standing (or equivalent status) of such
Borrower in its jurisdiction of organization and each applicable jurisdiction
where the conduct of such Borrower’s business activities or the ownership of its
properties necessitates qualification, as evidenced by good standing
certificate(s) (or the equivalent thereof issued by any applicable jurisdiction)
dated not more than thirty (30) days prior to the Closing Date, issued by the
Secretary of State or other appropriate official of each such jurisdiction;
 
(e) Secretary’s Certificates, Authorizing Resolutions of Guarantors.  Agent
shall have received a certificate of the Secretary or Assistant Secretary (or
other equivalent officer, partner or manager) of each Guarantor in form and
substance satisfactory to Agent dated as of the Closing Date which shall certify
(i) copies of resolutions in form and substance reasonably satisfactory to
Agent, of the board of directors (or other equivalent governing body, member or
partner) of each Guarantor authorizing the execution, delivery and performance
of such Guarantor’s Guaranty and each Other Loan Document to which such
Guarantor is a party (and such certificate shall state that such resolutions
have not been amended, modified, revoked or rescinded as of the date of such
certificate), (ii) the incumbency and signature of the officers of such
Guarantor authorized to execute this Agreement and the Other Documents, (iii)
copies of the Organizational Documents of such Guarantor as in effect on such
date, complete with all amendments thereto, and (iv) the good standing (or
equivalent status) of such Guarantor in its jurisdiction of organization and
each applicable jurisdiction where the conduct of such Guarantor’s business
activities or the ownership of its properties necessitates qualification, as
evidenced by good standing certificate(s) (or the equivalent thereof issued by
any applicable jurisdiction) dated not more than thirty (30) days prior to the
Closing Date, issued by the Secretary of State or other appropriate official of
each such jurisdiction;
 
 
80

--------------------------------------------------------------------------------

 
 
(f) Legal Opinion.  Agent shall have received the executed legal opinion of
Eaton & Van Winkle LLP in form and substance satisfactory to Agent which shall
cover such matters incident to the transactions contemplated by this Agreement,
the Notes, the Other Documents, and related agreements as Agent may reasonably
require and each Borrower hereby authorizes and directs such counsel to deliver
such opinions to Agent and Lenders;
 
(g) Fees.  Agent shall have received all fees payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III hereof;
 
(h) Payment Instructions.  Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement;
 
(i) Other.  All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.
 
8.2. Conditions to Each Advance. The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by any Obligor in or pursuant to this Agreement, the Other Documents and
any related agreements to which it is a party, and each of the representations
and warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement, the
Other Documents or any related agreement shall be true and correct in all
respects on and as of such date as if made on and as of such date (except to the
extent any such representation or warranty expressly relates only to any earlier
and/or specified date);
 
(b) No Default.  No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and
 
(c) Maximum Advances.  In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement.
 
Each request for an Advance by any Obligor hereunder shall constitute a
representation and warranty by each Obligor as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.
 
 
81

--------------------------------------------------------------------------------

 
 
IX. INFORMATION AS TO BORROWERS.
 
Each Obligor shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:
 
9.1. Disclosure of Material Matters. Immediately upon learning thereof, report
to Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Obligor’s
reclamation or repossession of, or the return to any Obligor of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.
 
9.2. Schedules. Deliver to Agent (I) on or before the fifteenth (15th) day of
each month as and for the prior month (a) accounts receivable ageings inclusive
of reconciliations to the general ledger, and (b) a Borrowing Base Certificate
in form and substance satisfactory to Agent (which shall be calculated as of the
last day of the prior month and which shall not be binding upon Agent or
restrictive of Agent’s rights under this Agreement) and (II) on Tuesday of each
week as and for the immediately preceding week, sales, cash remittances, credits
and collection reports.  In addition, Obligors will deliver to Agent at such
intervals as Agent may require:  (i) confirmatory assignment schedules,
(ii) copies of Customer’s invoices, (iii) evidence of shipment or delivery, and
(iv) such further schedules, documents and/or information regarding the
Collateral as Agent may require including trial balances and test
verifications.  Agent shall have the right to confirm and verify all Receivables
by any manner and through any medium it considers advisable and do whatever it
may deem reasonably necessary to protect its interests hereunder.  The items to
be provided under this Section are to be in form satisfactory to Agent and
executed by Obligors and delivered to Agent from time to time solely for Agent’s
convenience in maintaining records of the Collateral, and Obligors’ failure to
deliver any of such items to Agent shall not affect, terminate, modify or
otherwise limit Agent’s Lien with respect to the Collateral.  Unless otherwise
agreed to by Agent, the items to be provided under this Section 9.2 shall be
delivered to Agent by the specific method of Approved Electronic Communication
designated by Agent.
 
9.3. Environmental Reports.
 
(a) Furnish Agent, concurrently with the delivery of the financial statements
referred to in Sections 9.7 and 9.8, with a certificate signed by the President
of Borrowing Agent stating, to the best of his knowledge, that each Obligor is
in compliance in all material respects with all applicable Environmental
Laws.  To the extent any Obligor is not in compliance with the foregoing laws,
the certificate shall set forth with specificity all areas of non-compliance and
the proposed action such Obligor will implement in order to achieve full
compliance.
 
(b) In the event any Obligor obtains, gives or receives notice of any Release or
threat of Release of a reportable quantity of any Hazardous Materials at the
Real Property (any such event being hereinafter referred to as a “Hazardous
Discharge”) or receives any notice of violation, request for information or
notification that it is potentially responsible for investigation or cleanup of
environmental conditions at the Real Property, demand letter or complaint,
order, citation, or other written notice with regard to any Hazardous Discharge
or violation of Environmental Laws affecting the Real Property or any Obligor’s
interest therein or the operations or the business (any of the foregoing is
referred to herein as an “Environmental Complaint”) from any Person, including
any Governmental Body, then Borrowing Agent shall, within five (5) Business
Days, give written notice of same to Agent detailing facts and circumstances of
which any Obligor is aware giving rise to the Hazardous Discharge or
Environmental Complaint.  Such information is to be provided to allow Agent to
protect its security interest in and Lien on the Collateral and is not intended
to create nor shall it create any obligation upon Agent or any Lender with
respect thereto.
 
 
82

--------------------------------------------------------------------------------

 
 
(c) Borrowing Agent shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Materials at any other site owned, operated or used by any Obligor to
manage of Hazardous Materials and shall continue to forward copies of
correspondence between any Obligor and the Governmental Body regarding such
claims to Agent until the claim is settled.  Borrowing Agent shall promptly
forward to Agent copies of all documents and reports concerning a Hazardous
Discharge or Environmental Complaint at the Real Property, operations or
business that any Obligor is required to file under any Environmental
Laws.  Such information is to be provided solely to allow Agent to protect
Agent’s security interest in and Lien on the Collateral.
 
9.4. Litigation. Promptly notify Agent in writing of any claim, litigation, suit
or administrative proceeding affecting any Obligor, whether or not the claim is
covered by insurance, and of any litigation, suit or administrative proceeding,
which in any such case affects the Collateral or which could reasonably be
expected to have a Material Adverse Effect.
 
9.5. Material Occurrences. Immediately notify Agent in writing upon the
occurrence of (a) any Event of Default or Default; (b) any event, development or
circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of Obligor as
of the date of such statements; (c) any accumulated retirement plan funding
deficiency which, if such deficiency continued for two plan years and was not
corrected as provided in Section 4971 of the Code, could subject Obligor to a
tax imposed by Section 4971 of the Code; (d) each and every default by Obligor
which might result in the acceleration of the maturity of any Indebtedness,
including the names and addresses of the holders of such Indebtedness with
respect to which there is a default existing or with respect to which the
maturity has been or could be accelerated, and the amount of such Indebtedness;
and (e) any other development in the business or affairs of Obligor which could
reasonably be expected to have a Material Adverse Effect; in each case
describing the nature thereof and the action Obligor propose to take with
respect thereto.
 
9.6. Government Receivables. Notify Agent immediately if any of its Receivables
arise out of contracts between any Obligor and the United States, any state, or
any department, agency or instrumentality of any of them.
 
9.7. Annual Financial Statements. Furnish Agent within ninety (90) days after
the end of each fiscal year of Air Group, audited financial statements of Air
Group including, but not limited to, statements of income and stockholders’
equity and cash flow from the beginning of the current fiscal year to the end of
such fiscal year and the balance sheet as at the end of such fiscal year, all
prepared on a consolidated and consolidating basis in accordance with GAAP
applied on a basis consistent with prior practices, and in reasonable detail and
reported upon without qualification by an independent certified public
accounting firm selected by Air Group and satisfactory to Agent (the
“Accountants”).  The report of the Accountants shall be accompanied by a
statement of the Accountants certifying that (i) they have caused this Agreement
to be reviewed, (ii) in making the examination upon which such report was based
either no information came to their attention which to their knowledge
constituted an Event of Default or a Default under this Agreement or any related
agreement or, if such information came to their attention, specifying any such
Default or Event of Default, its nature, when it occurred and whether it is
continuing, and such report shall contain or have appended thereto calculations
which set forth Obligor’s compliance with the requirements or restrictions
imposed by Sections 6.5, 7.4, 7.5,7.6, 7.7, 7.8 and 7.11 hereof.  In addition,
the reports shall be accompanied by a Compliance Certificate.
 
 
83

--------------------------------------------------------------------------------

 
 
9.8. Quarterly Financial Statements. Furnish Agent within 45 days after the end
of each fiscal quarter, an unaudited balance sheet of Air Group and unaudited
statements of income and stockholders’ equity and cash flow of Air Group
reflecting results of operations from the beginning of the fiscal year to the
end of such quarter and for such quarter, prepared on a consolidated and
consolidating basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year end adjustments that
individually and in the aggregate are not material to Obligor’s business.  The
reports shall be accompanied by a Compliance Certificate.
 
9.9. Monthly Financial Statements. Furnish Agent within thirty (30) days after
the end of each month, an unaudited balance sheet of Air Group and unaudited
statements of income and stockholders’ equity and cash flow of Air Group
reflecting results of operations from the beginning of the fiscal year to the
end of such month and for such month, prepared on a on a consolidated and
consolidating basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year end adjustments that
individually and in the aggregate are not material to Obligor’s business.
 
9.10. Other Reports. Furnish Agent as soon as available, but in any event within
ten (10) days after the issuance thereof, with copies of such financial
statements, reports and returns as Obligor shall send to its stockholders.
 
9.11. Additional Information. Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement and the Note have
been complied with by Obligors including, without the necessity of any request
by Agent, (a) copies of all environmental audits and reviews, (b) at least
thirty (30) days prior thereto, notice of any Obligor’s opening of any new
office or place of business or any Obligor’s closing of any existing office or
place of business, and (c) promptly upon any Obligor’s learning thereof, notice
of any labor dispute to which any Obligor may become a party, any strikes or
walkouts relating to any of its plants or other facilities, and the expiration
of any labor contract to which any Obligor is a party or by which any Obligor is
bound.
 
 
84

--------------------------------------------------------------------------------

 
 
9.12. Projected Operating Budget. Furnish Agent, no later than thirty (30) days
prior to the beginning of each Obligor’s fiscal years commencing with fiscal
year 2014, a month by month projected operating budget and cash flow of Obligors
on a consolidated and consolidating basis for such fiscal year (including an
income statement for each month and a balance sheet as at the end of the last
month in each fiscal quarter), such projections to be accompanied by a
certificate signed by the President or Chief Financial Officer of each Obligor
to the effect that such projections have been prepared on the basis of sound
financial planning practice consistent with past budgets and financial
statements and that such officer has no reason to question the reasonableness of
any material assumptions on which such projections were prepared.
 
9.13. Variances From Operating Budget. Furnish Agent, concurrently with the
delivery of the financial statements referred to in Sections 9.7 and 9.8, a
written report summarizing all material variances from budgets submitted by
Obligors pursuant to Section 9.12 and a discussion and analysis by management
with respect to such variances.
 
9.14. Notice of Suits, Adverse Events. Furnish Agent with prompt written notice
of (i) any lapse or other termination of any Consent issued to any Obligor by
any Governmental Body or any other Person that is material to the operation of
any Obligor’s business, (ii) any refusal by any Governmental Body or any other
Person to renew or extend any such Consent; and (iii) copies of any periodic or
special reports filed by any Obligor or any Guarantor with any Governmental Body
or Person, if such reports indicate any material change in the business,
operations, affairs or condition of any Obligor or any Guarantor, or if copies
thereof are requested by Lender, and (iv) copies of any material notices and
other communications from any Governmental Body or Person which specifically
relate to any Obligor or any Guarantor.
 
9.15. ERISA Notices and Requests. Furnish Agent with immediate written notice in
the event that (i) any Obligor or any member of the Controlled Group knows or
has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which such Obligor or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any Obligor or any member of the Controlled Group knows or
has reason to know that a prohibited transaction (as defined in Sections 406 of
ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which such Obligor or any member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any Plan
together with all communications received by any Obligor or any member of the
Controlled Group with respect to such request, (iv) any increase in the benefits
of any existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which any Obligor or any member of the Controlled
Group was not previously contributing shall occur, (v) any Obligor or any member
of the Controlled Group shall receive from the PBGC a notice of intention to
terminate a Plan or to have a trustee appointed to administer a Plan, together
with copies of each such notice, (vi) any Obligor or any member of the
Controlled Group shall receive any favorable or unfavorable determination letter
from the Internal Revenue Service regarding the qualification of a Plan under
Section 401(a) of the Code, together with copies of each such letter; (vii) any
Obligor or any member of the Controlled Group shall receive a notice regarding
the imposition of withdrawal liability, together with copies of each such
notice; (viii) any Obligor or any member of the Controlled Group shall fail to
make a required installment or any other required payment under the Code or
ERISA on or before the due date for such installment or payment; or (ix) any
Obligor or any member of the Controlled Group knows that (a) a Multiemployer
Plan has been terminated, (b) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, (c) the PBGC has
instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan or (d) a Multiemployer Plan is subject to Section
432 of the Code or Section 305 of ERISA.
 
 
85

--------------------------------------------------------------------------------

 
 
9.16. Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.
 
9.17. Updates to Certain Schedules. Deliver to Agent promptly as shall be
required to maintain the related representations and warranties as true and
correct, updates to Schedules 4.4 (Locations of equipment and Inventory), 5.9
(Intellectual Property, Source Code Escrow Agreements), 5.24 (Equity Interests),
5.25 (Commercial Tort Claims), and 5.26 (Letter-of-Credit Rights); provided,
that absent the occurrence and continuance of any Event of Default, Obligor
shall only be required to provide such updates on a monthly basis in connection
with delivery of a Compliance Certificate with respect to the applicable
month.  Any such updated Schedules delivered by Obligors to Agent in accordance
with this Section 9.17 shall automatically and immediately be deemed to amend
and restate the prior version of such Schedule previously delivered to Agent and
attached to and made part of this Agreement.
 
9.18. Financial Disclosure. Each Obligor hereby irrevocably authorizes and
directs all accountants and auditors employed by such Obligor at any time during
the Term to exhibit and deliver to Agent and each Lender copies of any of such
Obligor’s financial statements, trial balances or other accounting records of
any sort in the accountant’s or auditor’s possession, and to disclose to Agent
and each Lender any information such accountants may have concerning such
Obligor’s financial status and business operations.  Each Obligor hereby
authorizes all Governmental Bodies to furnish to Agent and each Lender copies of
reports or examinations relating to such Obligor, whether made by such Obligor
or otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Obligor prior to obtaining such
information or materials from such accountants or Governmental Bodies.
 
X. EVENTS OF DEFAULT.
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
 
10.1. Nonpayment. Failure by any Borrower to pay when due (a) any principal or
interest on the Obligations (including without limitation pursuant to
Section 2.9), or (b) any other fee, charge, amount or liability provided for
herein or in any Other Document, in each case whether at maturity, by reason of
acceleration pursuant to the terms of this Agreement, by notice of intention to
prepay or by required prepayment.
 
10.2. Breach of Representation. Any representation or warranty made or deemed
made by any Obligor or any Guarantor in this Agreement, any Other Document or
any related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been incorrect or misleading in any material respect on the date when
made or deemed to have been made;
 
 
86

--------------------------------------------------------------------------------

 
 
10.3. Financial Information. Failure by any Obligor to (i) furnish financial
information when due or when requested which is unremedied for a period of
fifteen (15) days, or (ii) permit the inspection of its books or records or
access to its premises for audits and appraisals in accordance with the terms
hereof;
 
10.4. Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment (a) against any Obligor’s Inventory or Receivables or
(b) against a material portion of any Obligor’s other property which is not
stayed or lifted within thirty (30) days;
 
10.5. Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3 and
10.5(ii), (i) failure or neglect of any Obligor, any Guarantor or any Person to
perform, keep or observe any term, provision, condition, covenant herein
contained, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between any Obligor, any Guarantor or
such Person, and Agent or any Lender, or (ii) failure or neglect of any Obligor
to perform, keep or observe any term, provision, condition or covenant,
contained in Sections 4.5, 6.1, 6.3, 6.11, 6.13, 9.4 or 9.6 hereof which is not
cured within ten (10) days from the occurrence of such failure or neglect;
 
10.6. Judgments. Any judgment or judgments are rendered against any Obligor for
an aggregate amount in excess of $250,000 which (i) is/are not contested in good
faith by the Obligors, and (ii) the Obligors do not establish reserves with
regard thereto in an amount reasonably satisfactory to the Agent, unless any
such judgment is fully covered by insurance and evidence thereof acceptable to
the Agent in it sole discretion is provided to the Agent;
 
10.7. Bankruptcy. Any Obligor, any Guarantor, any Subsidiary or Affiliate of any
Obligor shall (i) apply for, consent to or suffer the appointment of, or the
taking of possession by, a receiver, custodian, trustee, liquidator or similar
fiduciary of itself or of all or a substantial part of its property, (ii) admit
in writing its inability, or be generally unable, to pay its debts as they
become due or cease operations of its present business, (iii) make a general
assignment for the benefit of creditors, (iv) commence a voluntary case under
any state or federal bankruptcy or receivership laws (as now or hereafter in
effect), (v) be adjudicated a bankrupt or insolvent (including by entry of any
order for relief in any involuntary bankruptcy or insolvency proceeding
commenced against it), (vi) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vii) acquiesce to, or fail to
have dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (viii) take any action for the
purpose of effecting any of the foregoing;
 
10.8. Material Adverse Effect. The occurrence of any event or development which
could reasonably be expected to have a Material Adverse Effect;
 
10.9. Lien Priority. Any Lien created hereunder or provided for hereby or under
any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest (subject only to Permitted
Encumbrances that have priority as a matter of Applicable Law to the extent such
Liens only attach to Collateral other than Receivables or Inventory);
 
10.10. Subordinated Loan Default. An event of default has occurred under the
Subordinated Loan Documents, which default shall not have been cured or waived
within any applicable grace period, or if any Person party to a Subordination
Agreement breaches or violates, or attempts to terminate or challenge the
validity of, such agreement;
 
 
87

--------------------------------------------------------------------------------

 
 
10.11. Cross Default. A default of the obligations of any Obligor under any
other agreement to which it is a party shall occur which adversely affects its
condition, affairs or prospects (financial or otherwise) which default is not
cured within any applicable grace period;
 
10.12. Breach of Guaranty. Termination or breach of any Guaranty or similar
agreement executed and delivered to Agent in connection with the Obligations of
any Obligor, or if any Guarantor or pledgor attempts to terminate, challenges
the validity of, or its liability under, any such Guaranty or similar agreement;
 
10.13. Change of Control. Any Change of Control shall occur;
 
10.14. Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Obligor or
any Guarantor, or any Obligor or any Guarantor shall so claim in writing to
Agent or any Lender or any Obligor challenges the validity of or its liability
under this Agreement or any Other Document;
 
10.15. Seizures. Any (a) portion of the Collateral shall be seized, subject to
garnishment or taken by a Governmental Body, or any Obligor or any Guarantor, or
(b) the title and rights of any Obligor, any Guarantor or any Original Owner
which is the owner of any material portion of the Collateral shall have become
the subject matter of claim, litigation, suit, garnishment or other proceeding
which might, in the opinion of Agent, upon final determination, result in
impairment or loss of the security provided by this Agreement or the Other
Documents;
 
10.16. Operations. The operations of Obligors’ manufacturing facility are
interrupted at any time for more than twelve (12) hours during any period of ten
(10) consecutive days, unless Obligors shall (i) be entitled to receive for such
period of interruption, proceeds of business interruption insurance sufficient
to assure that its per diem cash needs during such period is at least equal to
its average per diem cash needs for the consecutive three month period
immediately preceding the initial date of interruption and (ii) receive such
proceeds in the amount described in clause (i) preceding not later than thirty
(30) days following the initial date of any such interruption; provided,
however, that notwithstanding the provisions of clauses (i) and (ii) of this
section, an Event of Default shall be deemed to have occurred if Obligors shall
be receiving the proceeds of business interruption insurance for a period of
thirty (30) consecutive days;
 
10.17. Pension Plans. An event or condition specified in Sections 7.16 or 9.15
hereof shall occur or exist with respect to any Plan and, as a result of such
event or condition, together with all other such events or conditions, any
Obligor or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to a Plan or the PBGC (or both)
which, in the reasonable judgment of Agent, would have a Material Adverse
Effect; or the occurrence of any Termination Event, or any Obligor’s failure to
immediately report a Termination Event in accordance with Section 9.15 hereof .
 
 
88

--------------------------------------------------------------------------------

 
 
10.18. Reportable Compliance Event. The occurrence of any Reportable Compliance
Event, or any Obligor’s failure to immediately report a Reportable Compliance
Event in accordance with Section 16.18 hereof.
 
XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
 
11.1. Rights and Remedies.
 
(a) Upon the occurrence of: (i) an Event of Default pursuant to Section 10.7
(other than Section 10.7(vii)), all Obligations shall be immediately due and
payable and this Agreement and the obligation of Lenders to make Advances shall
be deemed terminated, (ii) any of the other Events of Default and at any time
thereafter, at the option of Agent or at the direction of Required Lenders all
Obligations shall be immediately due and payable and Agent or Required Lenders
shall have the right to terminate this Agreement and to terminate the obligation
of Lenders to make Advances; and (iii) without limiting Section 8.2 hereof, any
Default under Sections 10.7(vii) hereof, the obligation of Lenders to make
Advances hereunder shall be suspended until such time as such involuntary
petition shall be dismissed.  Upon the occurrence of any Event of Default, Agent
shall have the right to exercise any and all rights and remedies provided for
herein, under the Other Documents, under the Uniform Commercial Code and at law
or equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process.  Agent may enter any of any Obligor’s premises
or other premises without legal process and without incurring liability to any
Obligor therefor, and Agent may thereupon, or at any time thereafter, in its
discretion without notice or demand, take the Collateral and remove the same to
such place as Agent may deem advisable and Agent may require Obligors to make
the Collateral available to Agent at a convenient place.  With or without having
the Collateral at the time or place of sale, Agent may sell the Collateral, or
any part thereof, at public or private sale, at any time or place, in one or
more sales, at such price or prices, and upon such terms, either for cash,
credit or future delivery, as Agent may elect.  Except as to that part of the
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Agent shall give Obligors
reasonable notification of such sale or sales, it being agreed that in all
events written notice mailed to Borrowing Agent at least ten (10) days prior to
such sale or sales is reasonable notification.  At any public sale Agent or any
Lender may bid (including credit bid) for and become the purchaser, and Agent,
any Lender or any other purchaser at any such sale thereafter shall hold the
Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and all such claims, rights and equities are
hereby expressly waived and released by each Obligor.  In connection with the
exercise of the foregoing remedies, including the sale of Inventory, Agent is
granted a perpetual nonrevocable, royalty free, nonexclusive license and Agent
is granted permission to use all of each Obligor’s (a) Intellectual Property
which is used or useful in connection with Inventory for the purpose of
marketing, advertising for sale and selling or otherwise disposing of such
Inventory and (b) equipment for the purpose of completing the manufacture of
unfinished goods.  The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof.  Noncash proceeds will only be applied to the Obligations as they are
converted into cash.  If any deficiency shall arise, Obligors shall remain
liable to Agent and Lenders therefor.
 
 
89

--------------------------------------------------------------------------------

 
 
(b) To the extent that Applicable Law imposes duties on Agent to exercise
remedies in a commercially reasonable manner, each Obligor acknowledges and
agrees that it is not commercially unreasonable for Agent: (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Obligor, for expressions of
interest in acquiring all or any portion of such Collateral; (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral; or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral.  Each Obligor acknowledges that the
purpose of this Section 11.1(b) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 11.1(b).  Without limitation upon the foregoing,
nothing contained in this Section 11.1(b) shall be construed to grant any rights
to any Obligor or to impose any duties on Agent that would not have been granted
or imposed by this Agreement or by Applicable Law in the absence of this Section
11.1(b).
 
11.2. Agent’s Discretion. Agent shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Agent may at any
time pursue, relinquish, subordinate, or modify, which procedures, timing and
methodologies to employ, and what any other action to take with respect to any
or all of the Collateral and in what order, thereto and such determination will
not in any way modify or affect any of Agent’s or Lenders’ rights hereunder as
against Borrowers or each other.
 
11.3. Setoff. Subject to Section 14.13, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence of an
Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Obligor’s property held
by Agent and such Lender or any of their Affiliates to reduce the Obligations
and to exercise any and all rights of setoff which may be available to Agent and
such Lender with respect to any deposits held by Agent or such Lender.
 
 
90

--------------------------------------------------------------------------------

 
 
11.4. Rights and Remedies not Exclusive. The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any rights or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by law, all of which shall be cumulative and
not alternative.
 
11.5. Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by
Agent on account of the Obligations (including without limitation any amounts on
account of any of Cash Management Liabilities or Hedge Liabilities), or in
respect of the Collateral may, at Agent’s discretion, be paid over or delivered
as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of Lenders under this Agreement and the Other Documents,
and any Out-of-Formula Loans and Protective Advances funded by Agent with
respect to the Collateral under or pursuant to the terms of this Agreement;
 
SECOND, to payment of any fees owed to Agent;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;
 
FOURTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest;
 
FIFTH, to the payment of the outstanding principal amount of the Obligations
arising under this Agreement (other than Cash Management Liabilities and Hedge
Liabilities) (including the payment or cash collateralization of any outstanding
Letters of Credit in accordance with Section 3.2(b) hereof).
 
SIXTH, to all other Obligations arising under this Agreement (other than Cash
Management Liabilities and Hedge Liabilities) which shall have become due and
payable (hereunder, under the Other Documents or otherwise) and not repaid
pursuant to clauses “FIRST” through “FIFTH” above;
 
SEVENTH, to any Cash Management Liabilities and Hedge Liabilities which shall
have become due and payable or otherwise and not repaid pursuant to Clauses
“FIRST” through “SIXTH” above; and
 
EIGHTH, to all other Obligations which shall have become due and payable and not
repaid pursuant to clauses “FIRST” through “SEVENTH”; and
 
 
91

--------------------------------------------------------------------------------

 
 
NINTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances, Cash Management Liabilities and
Hedge Liabilities held by such Lender bears to the aggregate then outstanding
Advances, Cash Management Liabilities and Hedge Liabilities) of amounts
available to be applied pursuant to clauses “FOURTH”, “FIFTH”, “SIXTH” and
“EIGHTH” above; and (iii) notwithstanding anything to the contrary in this
Section 11.5, no Swap Obligations of any Non-Qualifying Party shall be paid with
amounts received from such Non-Qualifying Party under its Guaranty (including
sums received as a result of the exercise of remedies with respect to such
Guaranty) or from the proceeds of such Non-Qualifying Party’s Collateral if such
Swap Obligations would constitute Excluded Hedge Liabilities, provided, however,
that to the extent possible appropriate adjustments shall be made with respect
to payments and/or the proceeds of Collateral from other Borrowers and/or
Guarantors that are Eligible Contract Participants with respect to such Swap
Obligations to preserve the allocation to Obligations otherwise set forth above
in this Section 11.5; and (iv) to the extent that any amounts available for
distribution pursuant to clause “FIFTH” above are attributable to the issued but
undrawn amount of outstanding Letters of Credit, such amounts shall be held by
Agent as cash collateral for the Letters of Credit pursuant to Section 3.2(b)
hereof and applied (A) first, to reimburse Issuer from time to time for any
drawings under such Letters of Credit and (B) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in
clauses “FIFTH”, “SIXTH”, SEVENTH” AND “EIGHTH” above in the manner provided in
this Section 11.5.
 
XII. WAIVERS AND JUDICIAL PROCEEDINGS.
 
12.1. Waiver of Notice. Each Obligor hereby waives notice of non-payment of any
of the Receivables, demand, presentment, protest and notice thereof with respect
to any and all instruments, notice of acceptance hereof, notice of loans or
advances made, credit extended, Collateral received or delivered, or any other
action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.
 
12.2. Delay. No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.
 
12.3. Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
 
92

--------------------------------------------------------------------------------

 
 
XIII. EFFECTIVE DATE AND TERMINATION.
 
13.1. Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of Obligor, Agent
and each Lender, shall become effective on the date hereof and shall continue in
full force and effect until the Termination Date (the “Term”) unless sooner
terminated as herein provided.  Obligor may terminate this Agreement at any time
upon thirty (30) days’ prior written notice upon payment in full of the
Obligations.  In the event the Obligations are prepaid in full prior to the last
day of the Term (the date of such prepayment hereinafter referred to as the
“Early Termination Date”), Obligor shall pay to Agent for the benefit of Lenders
an early termination fee in an amount equal to one percent (1%) of the Maximum
Loan Amount if the Early Termination Date occurs on or after the Closing Date to
and including June 21, 2014.
 
13.2. Termination. The termination of the Agreement shall not affect Agent’s or
any Lender’s rights, or any of the Obligations having their inception prior to
the effective date of such termination or any Obligations which pursuant to the
terms hereof continue to accrue after such date, and the provisions hereof shall
continue to be fully operative until all transactions entered into, rights or
interests created and Obligations have been fully and indefeasibly paid,
disposed of, concluded or liquidated.  The security interests, Liens and rights
granted to Agent and Lenders hereunder and the financing statements filed
hereunder shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that Obligors’ Account may from time
to time be temporarily in a zero or credit position, until all of the
Obligations of each Obligor have been indefeasibly paid and performed in full
after the termination of this Agreement or each Obligor has furnished Agent and
Lenders with an indemnification satisfactory to Agent and Lenders with respect
thereto.  Accordingly, each Obligor waives any rights which it may have under
the Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Agent shall not be required to send such
termination statements to each Obligor, or to file them with any filing office,
unless and until this Agreement shall have been terminated in accordance with
its terms and all Obligations have been indefeasibly paid in full in immediately
available funds.  All representations, warranties, covenants, waivers and
agreements contained herein shall survive termination hereof until all
Obligations are indefeasibly paid and performed in full.
 
XIV. REGARDING AGENT.
 
14.1. Appointment.Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents.  Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
2.8(b) and 3.4), charges and collections received pursuant to this Agreement,
for the ratable benefit of Lenders.  Agent may perform any of its duties
hereunder by or through its agents or employees.  As to any matters not
expressly provided for by this Agreement (including collection of the Note)
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of Required
Lenders, and such instructions shall be binding; provided, however, that Agent
shall not be required to take any action which, in Agent’s discretion, exposes
Agent to liability or which is contrary to this Agreement or the Other Documents
or Applicable Law unless Agent is furnished with an indemnification reasonably
satisfactory to Agent with respect thereto.
 
 
93

--------------------------------------------------------------------------------

 
 
14.2. Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents.  Neither
Agent nor any of its officers, directors, employees or agents shall be (i)
liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Obligor or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Obligor to perform its obligations
hereunder.  Agent shall not be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Obligor.  The duties of Agent
as respects the Advances to Obligors shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement or the transactions described herein
except as expressly set forth herein.
 
14.3. Lack of Reliance on Agent. Independently and without reliance upon Agent
or any other Lender, each Lender has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of each Obligor
and each Guarantor in connection with the making and the continuance of the
Advances hereunder and the taking or not taking of any action in connection
herewith, and (ii) its own appraisal of the creditworthiness of each Obligor and
each Guarantor.  Agent shall have no duty or responsibility, either initially or
on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before
making of the Advances or at any time or times thereafter except as shall be
provided by any Obligor pursuant to the terms hereof.  Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of this
Agreement or any Other Document, or of the financial condition of any Obligor,
or be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement, the
Note, the Other Documents or the financial condition or prospects of any
Obligor, or the existence of any Event of Default or any Default.
 
 
94

--------------------------------------------------------------------------------

 
 
14.4. Resignation of Agent; Successor Agent. Agent may resign on sixty (60) days
written notice to each Lender and Borrowing Agent and upon such resignation,
Required Lenders will promptly designate a successor Agent reasonably
satisfactory to Borrowers (provided that no such approval by Borrowers shall be
required (i) in any case where the successor Agent is one of the Lenders or (ii)
after the occurrence and during the continuance of any Event of Default).  Any
such successor Agent shall succeed to the rights, powers and duties of Agent,
and shall in particular succeed to all of Agent’s right, title and interest in
and to all of the Liens in the Collateral securing the Obligations created
hereunder or any Other Document (including all account control agreements), and
the term “Agent” shall mean such successor agent effective upon its appointment,
and the former Agent’s rights, powers and duties as Agent shall be terminated,
without any other or further act or deed on the part of such former
Agent.  However, notwithstanding the foregoing, if at the time of the
effectiveness of the new Agent’s appointment, any further actions need to be
taken in order to provide for the legally binding and valid transfer of any
Liens in the Collateral from former Agent to new Agent and/or for the perfection
of any Liens in the Collateral as held by new Agent or it is otherwise not then
possible for new Agent to become the holder of a fully valid, enforceable and
perfected Lien as to any of the Collateral, former Agent shall continue to hold
such Liens solely as agent for perfection of such Liens on behalf of new Agent
until such time as new Agent can obtain a fully valid, enforceable and perfected
Lien on all Collateral, provided that Agent shall not be required to or have any
liability or responsibility to take any further actions after such date as such
agent for perfection to continue the perfection of any such Liens (other than to
forego from taking any affirmative action to release any such Liens).  After any
Agent’s resignation as Agent, the provisions of this Article XIV, and any
indemnification rights under this Agreement, including without limitation,
rights arising under Section 16.5 hereof, shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement (and in the event resigning Agent continues to hold any Liens pursuant
to the provisions of the immediately preceding sentence, the provisions of this
Article XIV and any indemnification rights under this Agreement, including
without limitation, rights arising under Section 16.5 hereof, shall inure to its
benefit as to any actions taken or omitted to be taken by it in connection with
such Liens).
 
14.5. Certain Rights of Agent. If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from Required Lenders; and Agent shall not incur liability to any
Person by reason of so refraining.  Without limiting the foregoing, Lenders
shall not have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of Required Lenders.
 
14.6. Reliance. Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
email, facsimile, telex, teletype or telecopier message, cablegram, order or
other document or telephone message believed by it to be genuine and correct and
to have been signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to this Agreement and the Other
Documents and its duties hereunder, upon advice of counsel selected by
it.  Agent may employ agents and attorneys-in-fact and shall not be liable for
the default or misconduct of any such agents or attorneys-in-fact selected by
Agent with reasonable care.
 
 
95

--------------------------------------------------------------------------------

 
 
14.7. Notice of Default. Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder or under the
Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders.  Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by Required Lenders;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of Lenders.
 
14.8. Indemnification. To the extent Agent is not reimbursed and indemnified by
Obligors, each Lender will reimburse and indemnify Agent in proportion to its
respective portion of the outstanding Advances and its respective Participation
Commitments in the outstanding Letters of Credit (or, if no Advances are
outstanding, pro rata according to the percentage that its Revolving Commitment
Amount constitutes of the total aggregate Revolving Commitment Amounts), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against Agent
in performing its duties hereunder, or in any way relating to or arising out of
this Agreement or any Other Document; provided that Lenders shall not be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
Agent’s gross (not mere) negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final non-appealable judgment).
 
14.9. Agent in its Individual Capacity. With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender.  Agent may engage in business with any Obligor
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Obligor for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.
 
14.10. Delivery of Documents. To the extent Agent receives financial statements
required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing Base
Certificates from any Borrower pursuant to the terms of this Agreement which any
Borrower is not obligated to deliver to each Lender, Agent will promptly furnish
such documents and information to Lenders.
 
 
96

--------------------------------------------------------------------------------

 
 
14.11. Borrowers’ Undertaking to Agent. Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.
 
14.12. No Reliance on Agent’s Customer Identification Program. To the extent the
Advances or this Agreement is, or becomes, syndicated in cooperation with other
Lenders, each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on Agent to carry out
such Lender's, Affiliate's, participant's or assignee's customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of Obligors, their
Affiliates or their agents, the Other Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such Anti-Terrorism
Laws.
 
14.13. Other Agreements. Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Obligor or any deposit accounts of any
Obligor now or hereafter maintained with such Lender.  Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
 
XV. BORROWING AGENCY.
 
15.1. Borrowing Agency Provisions.
 
(a) Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to (i) borrow, (ii) request advances,
(iii) request the issuance of Letters of Credit, (iv) sign and endorse notes,
(v) execute and deliver all instruments, documents, applications, security
agreements, reimbursement agreements and letter of credit agreements for Letters
of Credit and all other certificates, notice, writings and further assurances
now or hereafter required hereunder, (vi) make elections regarding interest
rates, (vii) give instructions regarding Letters of Credit and agree with Issuer
upon any amendment, extension or renewal of any Letter of Credit and (viii)
otherwise take action under and in connection with this Agreement and the Other
Documents, all on behalf of and in the name such Borrower or Borrowers, and
hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.
 
 
97

--------------------------------------------------------------------------------

 
 
(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request.  Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof.  To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
 
(c) All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted by Agent or any
Lender to any Borrower, failure of Agent or any Lender to give any Borrower
notice of borrowing or any other notice, any failure of Agent or any Lender to
pursue or preserve its rights against any Borrower, the release by Agent or any
Lender of any Collateral now or thereafter acquired from any Borrower, and such
agreement by each Borrower to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by Agent or any Lender to the
other Borrowers or any Collateral for such Borrower’s Obligations or the lack
thereof.  Each Borrower waives all suretyship defenses.
 
15.2. Waiver of Subrogation. Each Borrower expressly waives any and all rights
of subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Borrower may now or hereafter have against the other Borrowers
or any other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to any other Borrowers’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
termination of this Agreement and repayment in full of the Obligations.
 
XVI. MISCELLANEOUS.
 
16.1. Governing Law. This Agreement and each Other Document (unless and except
to the extent expressly provided otherwise in any such Other Document), and all
matters relating hereto or thereto or arising herefrom or therefrom (whether
arising under contract law, tort law or otherwise) shall, in accordance with
Section 5-1401 of the General Obligations Law of the State of New York, be
governed by and construed in accordance with the laws of the State of New
York.  Any judicial proceeding brought by or against any Obligor with respect to
any of the Obligations, this Agreement, the Other Documents or any related
agreement may be brought in any court of competent jurisdiction in the State of
New York, United States of America, and, by execution and delivery of this
Agreement, each Obligor accepts for itself and in connection with its
properties, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement.  Each Obligor hereby waives personal
service of any and all process upon it and consents that all such service of
process may be made by certified or registered mail (return receipt requested)
directed to Borrowing Agent at its address set forth in Section 16.6 and service
so made shall be deemed completed five (5) days after the same shall have been
so deposited in the mails of the United States of America, or, at Agent’s
option, by service upon Borrowing Agent which each Obligor irrevocably appoints
as such Obligor’s Agent for the purpose of accepting service within the State of
New York.  Nothing herein shall affect the right to serve process in any manner
permitted by law or shall limit the right of Agent or any Lender to bring
proceedings against any Obligor in the courts of any other jurisdiction.  Each
Obligor waives any objection to jurisdiction and venue of any action instituted
hereunder and shall not assert any defense based on lack of jurisdiction or
venue or based upon forum non conveniens.  Each Obligor waives the right to
remove any judicial proceeding brought against such Obligor in any state court
to any federal court.  Any judicial proceeding by any Obligor against Agent or
any Lender involving, directly or indirectly, any matter or claim in any way
arising out of, related to or connected with this Agreement or any related
agreement, shall be brought only in a federal or state court located in the
County of New York, State of New York.
 
 
98

--------------------------------------------------------------------------------

 
 
16.2. Entire Understanding.
 
(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Obligor, Agent and each Lender and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof.  Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing,
signed by each Obligor’s, Agent’s and each Lender’s respective
officers.  Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.  Each Obligor
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
 
(b) Required Lenders, Agent with the consent in writing of Required Lenders, and
Obligors may, subject to the provisions of this Section 16.2(b), from time to
time enter into written supplemental agreements to this Agreement or the Other
Documents executed by Obligors, for the purpose of adding or deleting any
provisions or otherwise changing, varying or waiving in any manner the rights of
Lenders, Agent or Obligors thereunder or the conditions, provisions or terms
thereof or waiving any Event of Default thereunder, but only to the extent
specified in such written agreements; provided, however, that no such
supplemental agreement shall:
 
(i) increase the Revolving Commitment Percentage, Term Loan Commitment
Percentage, as applicable, or the maximum dollar amount of the Revolving
Commitment Amount, or Term Loan Commitment Amount, as applicable of any Lender
without the consent of such Lender directly affected thereby;
 
(ii) whether or not any Advances are outstanding, extend the Term or the time
for payment of principal or interest of any Advance (excluding the due date of
any mandatory prepayment of an Advance), or any fee payable to any Lender, or
reduce the principal amount of or the rate of interest borne by any Advances or
reduce any fee payable to any Lender, without the consent of each Lender
directly affected thereby (except that Required Lenders may elect to waive or
rescind any imposition of the Default Rate under Section 3.1 or of default rates
of Letter of Credit fees under Section 3.2 (unless imposed by Agent));
 
 
99

--------------------------------------------------------------------------------

 
 
(iii) except in connection with any increase pursuant to Section 2.23 hereof,
increase the Maximum Revolving Advance Amount without the consent of all Lenders
holding a Revolving Commitment;
 
(iv) alter the definition of the term Required Lenders or alter, amend or modify
this Section 16.2(b) without the consent of all Lenders;
 
(v) alter, amend or modify the provisions of Section 11.5 without the consent of
all Lenders;
 
(vi) release any Collateral during any calendar year (other than in accordance
with the provisions of this Agreement) having an aggregate value in excess of
$75,000 without the consent of all Lenders;
 
(vii) change the rights and duties of Agent without the consent of all Lenders;
 
(viii) subject to clause (e) below, permit any Revolving Advance to be made if
after giving effect thereto the total of Revolving Advances outstanding
hereunder would exceed the Formula Amount for more than sixty (60) consecutive
Business Days or exceed one hundred and ten percent (110%) of the Formula Amount
without the consent of all Lenders;
 
(ix) increase the Advance Rates above the Advance Rates in effect on the Closing
Date without the consent of all Lenders holding a Revolving Commitment; or
 
(x) release any Guarantor or Obligor without the consent of all Lenders.
 
(c) Any such supplemental agreement shall apply equally to each Lender and shall
be binding upon Obligors, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Obligors, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
 
(d) In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then Agent may, at its option, require
such Lender to assign its interest in the Advances to Agent or to another Lender
or to any other Person designated by Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus (ii)
accrued and unpaid interest and fees due such Lender, which interest and fees
shall be paid when collected from Obligors.  In the event Agent elects to
require any Lender to assign its interest to Agent or to the Designated Lender,
Agent will so notify such Lender in writing within forty five (45) days
following such Lender’s denial, and such Lender will assign its interest to
Agent or the Designated Lender no later than five (5) days following receipt of
such notice pursuant to a Commitment Transfer Supplement executed by such
Lender, Agent or the Designated Lender, as appropriate, and Agent.
 
 
100

--------------------------------------------------------------------------------

 
 
(e) Notwithstanding (i) the existence of a Default or an Event of Default,
(ii) that any of the other applicable conditions precedent set forth in Section
8.2 hereof have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason, or (iii) any
other contrary provision of this Agreement, Agent may at its discretion and
without the consent of any Lender, voluntarily permit the outstanding Revolving
Advances at any time to exceed the Formula Amount by up to ten percent (10%) of
the Formula Amount for up to sixty (60) consecutive Business Days (the
“Out-of-Formula Loans”).  If Agent is willing in its sole and absolute
discretion to permit such Out-of-Formula Loans, Lenders holding the Revolving
Commitments shall be obligated to fund such Out-of-Formula Loans in accordance
with their respective Revolving Commitment Percentages, and such Out-of-Formula
Loans shall be payable on demand and shall bear interest at the Default Rate for
Revolving Advances consisting of Domestic Rate Loans; provided that, if Agent
does permit Out-of-Formula Loans, neither Agent nor Lenders shall be deemed
thereby to have changed the limits of Section 2.1(a) nor shall any Lender be
obligated to fund Revolving Advances in excess of its Revolving Commitment
Amount.  For purposes of this paragraph, the discretion granted to Agent
hereunder shall not preclude involuntary overadvances that may result from time
to time due to the fact that the Formula Amount was unintentionally exceeded for
any reason, including, but not limited to, Collateral previously deemed to be
either “Eligible Receivables” or “Eligible Inventory”, as applicable, becomes
ineligible, collections of Receivables applied to reduce outstanding Revolving
Advances are thereafter returned for insufficient funds or overadvances are made
to protect or preserve the Collateral.  In the event Agent involuntarily permits
the outstanding Revolving Advances to exceed the Formula Amount by more than ten
percent (10%), Agent shall use its efforts to have Obligors decrease such excess
in as expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess.  Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence.  To the extent any Out-of-Formula Loans are not actually
funded by the other Lenders as provided for in this Section 16.2(e), Agent may
elect in its discretion to fund such Out-of-Formula Loans and any such
Out-of-Formula Loans so funded by Agent shall be deemed to be Revolving Advances
made by and owing to Agent, and Agent shall be entitled to all rights (including
accrual of interest) and remedies of a Lender holding a Revolving Commitment
under this Agreement and the Other Documents with respect to such Revolving
Advances.
 
(f) In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, Agent is hereby authorized by
Obligors and Lenders, at any time in Agent’s sole discretion, regardless of (i)
the existence of a Default or an Event of Default, (ii) whether any of the other
applicable conditions precedent set forth in Section 8.2 hereof have not been
satisfied or the commitments of Lenders to make Revolving Advances hereunder
have been terminated for any reason, or (iii) any other contrary provision of
this Agreement, to make Revolving Advances (“Protective Advances”) to Obligors
on behalf of Lenders which Agent, in its reasonable business judgment, deems
necessary or desirable (a) to preserve or protect the Collateral, or any portion
thereof, (b) to enhance the likelihood of, or maximize the amount of, repayment
of the Advances and other Obligations, or (c) to pay any other amount chargeable
to Obligors pursuant to the terms of this Agreement (the “Protective Advances”);
 
 
101

--------------------------------------------------------------------------------

 
 
16.3. Successors and Assigns; Participations.
 
(a) This Agreement shall be binding upon and inure to the benefit of Obligors,
Agent, each Lender, all future holders of the Obligations and their respective
successors and assigns, except that no Obligor may assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
Agent and each Lender.
 
(b) Each Obligor acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other Persons (each such transferee
or purchaser of a participating interest, a “Participant”).  Each Participant
may exercise all rights of payment (including rights of set-off) with respect to
the portion of such Advances held by it or other Obligations payable hereunder
as fully as if such Participant were the direct holder thereof provided that
(i) Obligors shall not be required to pay to any Participant more than the
amount which it would have been required to pay to Lender which granted an
interest in its Advances or other Obligations payable hereunder to such
Participant had such Lender retained such interest in the Advances hereunder or
other Obligations payable hereunder unless the sale of the participation to such
Participant is made with Obligor’s prior written consent, and (ii) in no event
shall Obligors be required to pay any such amount arising from the same
circumstances and with respect to the same Advances or other Obligations payable
hereunder to both such Lender and such Participant.  Each Obligor hereby grants
to any Participant a continuing security interest in any deposits, moneys or
other property actually or constructively held by such Participant as security
for the Participant’s interest in the Advances.
 
(c) Any Lender, with the consent of Agent, may sell, assign or transfer all or
any part of its rights and obligations under or relating to Revolving Advances
and/or Term Loans under this Agreement and the Other Documents to one or more
additional Persons and one or more additional Persons may commit to make
Advances hereunder (each a “Purchasing Lender”), in minimum amounts of not less
than $5,000,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording, provided, however, that each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to each of the Revolving Advances,
and/or Term Loans under this Agreement in which such Lender has an interest.
Upon such execution, delivery, acceptance and recording, from and after the
transfer effective date determined pursuant to such Commitment Transfer
Supplement, (i) Purchasing Lender thereunder shall be a party hereto and, to the
extent provided in such Commitment Transfer Supplement, have the rights and
obligations of a Lender thereunder with a Revolving Commitment Percentage,
and/or Term Loan Commitment Percentage, as applicable as set forth therein, and
(ii) the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Commitment Transfer Supplement creating a novation for that
purpose.  Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages and/or Term Loan Commitment Percentages, as applicable
arising from the purchase by such Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender under this Agreement and the
Other Documents.  Each Obligor hereby consents to the addition of such
Purchasing Lender and the resulting adjustment of the Revolving Commitment
Percentages and/or Term Loan Commitment Percentages, as applicable arising from
the purchase by such Purchasing Lender of all or a portion of the rights and
obligations of such transferor Lender under this Agreement and the Other
Documents.  Obligors shall execute and deliver such further documents and do
such further acts and things in order to effectuate the foregoing provided,
however, that the consent of Obligors (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Permitted Assignee; provided that Obligors shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Agent within five (5) Business Days after having received prior notice
thereof.
 
 
102

--------------------------------------------------------------------------------

 
 
(d) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances and/or Term Loans under this Agreement and the Other Documents to an
entity, whether a corporation, partnership, trust, limited liability company or
other entity that (i) is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and (ii) is administered, serviced or managed by the assigning
Lender or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned (“Modified Commitment
Transfer Supplement”), executed by any intermediate purchaser, the Purchasing
CLO, the transferor Lender, and Agent as appropriate and delivered to Agent for
recording.  Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Commitment Transfer
Supplement, (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Commitment Transfer Supplement, have the rights
and obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose.  Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO.  Each Obligor hereby consents to the addition of such Purchasing
CLO.  Obligors shall execute and deliver such further documents and do such
further acts and things in order to effectuate the foregoing.
 
(e) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder.  The entries in the Register shall be conclusive, in the absence
of manifest error, and each Obligor, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement.  The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice.  Agent shall receive a fee in the amount
of $3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.
 
 
103

--------------------------------------------------------------------------------

 
 
(f) Each Obligor authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Obligor which has been delivered to such Lender by or
on behalf of such Obligor pursuant to this Agreement or in connection with such
Lender’s credit evaluation of such Obligor.
 
(g) Notwithstanding anything to the contrary contained in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
16.4. Application of Payments. Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations.  To the extent that any Obligor
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Obligor’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.
 
16.5. Indemnity. Each Obligor shall defend, protect, indemnify, pay and save
harmless Agent, Issuer, each Lender and each of their respective officers,
directors, Affiliates, attorneys, employees and agents (each an “Indemnified
Party”) for and from and against any and all claims, demands, liabilities,
obligations, losses, damages, penalties, fines, actions, judgments, suits,
costs, charges, expenses and disbursements of any kind or nature whatsoever
(including fees and disbursements of counsel (including allocated costs of
internal counsel)) (collectively, “Claims”) which may be imposed on, incurred
by, or asserted against any Indemnified Party in arising out of or in any way
relating to or as a consequence, direct or indirect, of: (i) this Agreement, the
Other Documents, the Advances and other Obligations and/or the transactions
contemplated hereby including the Transactions, (ii) any action or failure to
act or action taken only after delay or the satisfaction of any conditions by
any Indemnified Party in connection with and/or relating to the negotiation,
execution, delivery or administration of the Agreement and the Other Documents,
the credit facilities established hereunder and thereunder and/or the
transactions contemplated hereby including the Transactions, (iii) any Obligor’s
or any Guarantor’s failure to observe, perform or discharge any of its
covenants, obligations, agreements or duties under or breach of any of the
representations or warranties made in this Agreement and the Other Documents,
(iv) the enforcement of any of the rights and remedies of Agent, Issuer or any
Lender under the Agreement and the Other Documents, (v) any threatened or actual
imposition of fines or penalties, or disgorgement of benefits, for violation of
any Anti-Terrorism Law by any Obligor, any Affiliate or Subsidiary of any
Obligors, or any Guarantor, and (vi) any claim, litigation, proceeding or
investigation instituted or conducted by any Governmental Body or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not Agent or any Lender is a party
thereto.  Without limiting the generality of any of the foregoing, each Obligor
shall defend, protect, indemnify, pay and save harmless each Indemnified Party
from (x) any Claims which may be imposed on, incurred by, or asserted against
any Indemnified Party arising out of or in any way relating to or as a
consequence, direct or indirect, of the issuance of any Letter of Credit
hereunder and (y) any Claims which may be imposed on, incurred by, or asserted
against any Indemnified Party under any Environmental Laws with respect to or in
connection with the Real Property, any Hazardous Discharge, the presence of any
Hazardous Materials affecting the Real Property (whether or not the same
originates or emerges from the Real Property or any contiguous real estate),
including any Claims consisting of or relating to the imposition or assertion of
any Lien on any of the Real Property under any Environmental Laws and any loss
of value of the Real Property as a result of the foregoing except to the extent
such loss, liability, damage and expense is attributable to any Hazardous
Discharge resulting from actions on the part of Agent or any Lender.  Obligors’
obligations under this Section 16.5 shall arise upon the discovery of the
presence of any Hazardous Materials at the Real Property, whether or not any
federal, state, or local environmental agency has taken or threatened any action
in connection with the presence of any Hazardous Materials, in each such case
except to the extent that any of the foregoing arises out of the willful
misconduct of the Indemnified Party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).  Without limiting the
generality of the foregoing, this indemnity shall extend to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever (including fees and
disbursements of counsel) asserted against or incurred by any of the Indemnified
Parties by any Person under any Environmental Laws or similar laws by reason of
any Obligor’s or any other Person’s failure to comply with laws applicable to
solid or hazardous waste materials, including Hazardous Materials and Hazardous
Waste, or other Toxic Substances.  Additionally, if any taxes (excluding taxes
imposed upon or measured solely by the net income of Agent and Lenders, but
including any intangibles taxes, stamp tax, recording tax or franchise tax)
shall be payable by Agent, Lenders or Obligors on account of the execution or
delivery of this Agreement, or the execution, delivery, issuance or recording of
any of the Other Documents, or the creation or repayment of any of the
Obligations hereunder, by reason of any Applicable Law now or hereafter in
effect, Obligors will pay (or will promptly reimburse Agent and Lenders for
payment of) all such taxes, including interest and penalties thereon, and will
indemnify and hold the Indemnified Parties harmless from and against all
liability in connection therewith.
 
 
104

--------------------------------------------------------------------------------

 
 
16.6. Notice.
 
Any notice or request hereunder may be given to Borrowing Agent or any Obligor
or to Agent or any Lender at their respective addresses set forth below or at
such other address as may hereafter be specified in a notice designated as a
notice of change of address under this Section.  Any notice, request, demand,
direction or other communication (for purposes of this Section 16.6 only, a
“Notice”) to be given to or made upon any party hereto under any provision of
this Agreement shall be given or made by telephone or in writing (which includes
by means of electronic transmission (i.e., “e-mail”) or facsimile transmission
or by setting forth such Notice on a website to which Obligors are directed (an
“Internet Posting”) if Notice of such Internet Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 16.6) in
accordance with this Section 16.6.  Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Section 16.6 hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 16.6.  Any Notice shall be effective:
 
 
105

--------------------------------------------------------------------------------

 
 
(a) In the case of hand-delivery, when delivered;
 
(b) If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;
 
(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, an
Internet Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
 
(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;
 
(e) In the case of electronic transmission, when actually received;
 
(f) In the case of an Internet Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and
 
(g) If given by any other means (including by overnight courier), when actually
received.
 
Any Lender giving a Notice to Borrowing Agent or any Obligor shall concurrently
send a copy thereof to Agent, and Agent shall promptly notify the other Lenders
of its receipt of such Notice.
 
(A)           If to Agent or PNC at:
 
PNC Bank, National Association
340 Madison Avenue, 11th Floor
New York, NY 10173
Attention:     Katherine M. Garland
Telephone:    (212) 210-9917
Facsimile:       (212) 303-0060
 
with a copy to:
 
PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention: Lisa Pierce
Telephone: (412) 762-6442
Facsimile: (412) 762-8672
 
 
106

--------------------------------------------------------------------------------

 
 
with an additional copy to:
 
Wilentz, Goldman & Spitzer
90 Woodbridge Center Drive
Woodbridge, New Jersey 07095
Attention: Stuart A. Hoberman, Esq.
Telephone: (732) 855-6052
Facsimile: (732) 726-6518
 
(B)           If to a Lender other than Agent, as specified on the signature
pages hereof
 
(C)           If to Borrowing Agent or any Obligor:
 
Air Industries Machining, Corp.
1460 Fifth Avenue
Bay Shore, New York  11706
Attention: Peter Rettaliata, President
Telephone: (631) 968-5000
Facsimile: (631) 968-5377


with a copy to:


Eaton & Van Winkle LLP
3 Park Avenue, 16th Floor
New York, New York  10016-2078
Attention: Vince J. McGill, Esq.
Telephone: (212) 561-3604
Facsimile: (212) 779-9928
 
16.7. Survival. The obligations of Obligors under Sections 2.2(f), 2.2(g),
2.2(h), 3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 and the obligations of Lenders under
Sections 2.2, 2.15(b), 2.16, 2.18, 2.19, 14.8 and 16.5, shall survive
termination of this Agreement and the Other Documents and payment in full of the
Obligations.
 
16.8. Severability. If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under Applicable Laws, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.
 
16.9. Expenses. Borrowers shall pay (i) all out-of-pocket expenses incurred by
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for Agent), and shall pay all fees and time charges and
disbursements for attorneys who may be employees of Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
Other Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all out-of-pocket expenses incurred by
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by Agent, any Lender or Issuer (including the fees, charges
and disbursements of any counsel for Agent, any Lender or Issuer), and shall pay
all fees and time charges for attorneys who may be employees of Agent, any
Lender or Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the Other Documents, including its
rights under this Section, or (B) in connection with the Advances made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
Agent’s regular employees and agents engaged periodically to perform audits of
the any Borrower’s or any Borrower’s Affiliate’s or Subsidiary’s books, records
and business properties.
 
 
107

--------------------------------------------------------------------------------

 
 
16.10. Injunctive Relief. Each Obligor recognizes that, in the event any Obligor
fails to perform, observe or discharge any of its obligations or liabilities
under this Agreement, or threatens to fail to perform, observe or discharge such
obligations or liabilities, any remedy at law may prove to be inadequate relief
to Lenders; therefor, Agent, if Agent so requests, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving that actual damages are not an adequate remedy.
 
16.11. Consequential Damages. Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Obligor, or any Guarantor (or
any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.
 
16.12. Captions. The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.
 
16.13. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement.  Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.
 
16.14. Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
 
16.15. Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or to any prospective Transferees, and (c) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; provided, further that (i) unless specifically
prohibited by Applicable Law, Agent, each Lender and each Transferee shall use
its reasonable best efforts prior to disclosure thereof, to notify the
applicable Obligor of the applicable request for disclosure of such non-public
information (A) by a Governmental Body or representative thereof (other than any
such request in connection with an examination of the financial condition of a
Lender or a Transferee by such Governmental Body) or (B) pursuant to legal
process and (ii) in no event shall Agent, any Lender or any Transferee be
obligated to return any materials furnished by any Obligor other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated.  Each Obligor acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Obligor or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each Obligor hereby authorizes
each Lender to share any information delivered to such Lender by such Obligor
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.  Notwithstanding any non-disclosure agreement or
similar document executed by Agent in favor of any Obligor or any of any
Obligor’s affiliates, the provisions of this Agreement shall supersede such
agreements.
 
 
108

--------------------------------------------------------------------------------

 
 
16.16. Publicity. Each Obligor and each Lender hereby authorizes Agent to make
appropriate announcements of the financial arrangement entered into among
Obligors, Agent and Lenders, including announcements which are commonly known as
tombstones, in such publications and to such selected parties as Agent shall in
its sole and absolute discretion deem appropriate.
 
16.17. Certifications From Banks and Participants; USA PATRIOT Act.
 
(a) Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
PATRIOT Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within ten (10) days after the Closing Date, and (2)
as such other times as are required under the USA PATRIOT Act.
 
 
109

--------------------------------------------------------------------------------

 
 
(b) The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an "account" with such financial institution. Consequently, Lender
may from time to time request, and each Borrower shall provide to Lender, such
Borrower's name, address, tax identification number and/or such other
identifying information as shall be necessary for Lender to comply with the USA
PATRIOT Act and any other Anti-Terrorism Law.
 
16.18. Anti-Money Laundering/International Trade Law Compliance. Each Borrower
represents and warrants to Agent, as of the date of this Agreement, the date of
each Advance, the date of any renewal, extension or modification of this
Agreement, and at all times until this Agreement has been terminated and all
Obligations have been indefeasibly paid in full, that: (a) no Covered Entity (i)
is a Sanctioned Person; (ii) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person; or (iii) does
business in or with, or derives any of its operating income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any law, regulation, order or directive enforced by any Compliance Authority;
(b) the Advances will not be used to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (c) the funds used to repay the
Obligations are not derived from any unlawful activity; and (d) each Covered
Entity is in compliance with, and no Covered Entity engages in any dealings or
transactions prohibited by, any laws of the United States, including but not
limited to any Anti-Terrorism Laws.  Borrowers covenant and agree that they
shall immediately notify Agent in writing upon the occurrence of a Reportable
Compliance Event.
 
 
110

--------------------------------------------------------------------------------

 
 
Each of the parties has signed this Agreement as of the day and year first above
written.
 


 
ATTEST: 
 
By: /s/ DARIO PERAGALLO
     Name:  DARIO PERAGALLO
     Title:    Secretary
 
 
ATTEST:
 
 
 
By: /s/ DARIO PERAGALLO
     Name:   DARIO PERAGALLO 
     Title:    Secretary
 
 
ATTEST:
 
 
 
By: /s/ DARIO PERAGALLO
     Name:  DARIO PERAGALLO
     Title:    Secretary
 
 
ATTEST:
 
 
 
By: /s/ DARIO PERAGALLO
     Name:  DARIO PERAGALLO
     Title:    Secretary
AIR INDUSTRIES MACHINING, CORP.
 
By: /s/ PETER RETTALIATA
     Name:  PETER RETTALIATA
     Title:    President
 
 
WELDING METALLURGY, INC.
(as successor by merger with WMS Merger Corp.)
 
 
By: /s/ PETER RETTALIATA
     Name:  PETER RETTALIATA
     Title:    President
 
 
NASSAU TOOL WORKS, INC.
(formerly known as NTW Operating Inc.)
 
 
By: /s/ PETER RETTALIATA
     Name:  PETER RETTALIATA
     Title:    President
 
 
 AIR INDUSTRIES GROUP, INC.
(f/k/a Gales Industries Incorporated)
 
 
By: /s/ PETER RETTALIATA
     Name:  PETER RETTALIATA
     Title:    President

 
 
111

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL




By: /s/ KATHERINE M. GARLAND
     Name:  KATHERINE M. GARLAND
     Title:   Bank Officer


 
     PNC Business Credit
     340 Madison Avenue, 11th Floor
     New York, NY  10173




Revolving Commitment Percentage:  100%
Term Loan Commitment Percentage:  100%

 
112

--------------------------------------------------------------------------------

 